Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

by and among

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

and

MUFG UNION BANK, N.A.

as Agent and a Lender

August 14, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   1.    AMOUNT AND TERMS OF CREDIT      1       1.1    Loans
     1       1.2    Interest Rate Election Provisions      3       1.3   
Payments of Interest and Principal      4       1.4    Maximum Rate of Interest
     4       1.5    Fees      5       1.6    Repayment and Prepayment      5   
   1.7    Term      5       1.8    [Reserved]      5       1.9    Notes and
Accounting      5       1.10    Manner of Payment      6       1.11   
Withholding Taxes      6       1.12    Application of Payments      9       1.13
   Use of Proceeds      10       1.14    All Obligations to Constitute One
Obligation      10       1.15    Authorization to Make Loans      10       1.16
   Authorization to Debit or Charge Accounts      10       1.17    Increase of
Commitments and Maximum Amount; Termination and Reduction of Commitments      10
      1.18    Bank Products      12    2.    CONDITIONS PRECEDENT      12      
2.1    Conditions Precedent to Closing      12       2.2    Further Conditions
to the Loans      13    3.    REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE
COVENANTS      14       3.1    Corporate Existence; Compliance with Law      14
      3.2    Executive Offices; Corporate or Other Names; Conduct of Business   
  15       3.3    Corporate Power; Authorization; Enforceable Obligations     
15       3.4    Financial Statements; Books and Records      16       3.5   
Material Adverse Change      16       3.6    Ownership of Property; Liens     
16       3.7    Employment Agreements      16       3.8    Ventures,
Subsidiaries and Affiliates; Outstanding Stock and Indebtedness      17      
3.9    Government Regulation      17       3.10    Margin Regulations      17   
   3.11    Taxes      17       3.12    ERISA      18       3.13    Litigation   
  18       3.14    Intellectual Property      18       3.15    Full Disclosure
     19       3.16    Hazardous Materials      19       3.17    Insurance     
19       3.18    Eligible Notes Receivable      20       3.19    Guaranteed
Indebtedness      21       3.20    Payment of Obligations      21       3.21   
Conduct of Business      22       3.22    Further Assurances; Other Matters     
22   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      3.23    Collections and Proceeds of Collateral      23
      3.24    Financial and Portfolio Covenants      24       3.25    [Reserved]
     24       3.26    OFAC      24       3.27    Patriot Act      25       3.28
   Solvency      25       3.29    Material Contracts      25       3.30   
Investment Company; RIC Status      25       3.31    Not Plan Assets      25   
   3.32    Servicing of Pledged Notes Receivable and Pledged Loan Paper      25
      3.33    Post-Closing Matters      27    4.    NEGATIVE COVENANTS      28
      4.1    Transfers      28       4.2    Changes to Name, Locations      28
      4.3    Changes to Pledged Loan Paper      28       4.4    Restrictions on
Fundamental Changes      28       4.5    Loans and Investments      28       4.6
   Indebtedness      29       4.7    Liens and Encumbrances      29       4.8   
Restricted Payments      29       4.9    Hedge Agreements      29       4.10   
[Reserved]      30       4.11    Transactions with Affiliates      30       4.12
   Collateral with Bailees      30       4.13    Material Contracts;
Cancellation of Indebtedness      30       4.14    ERISA      30       4.15   
Accounting Methods      30       4.16    Limitations on Subsidiaries      30   
   4.17    Notes Indebtedness      30    5.    FINANCIAL REPORTS      31      
5.1    Reports and Notices      31       5.2    Other Reports      32       5.3
   IntraLinks/IntraAgency      33       5.4    Unquoted Notes Receivable
External Review      33    6.    CREATION OF SECURITY INTEREST      33       6.1
   Grant of Security Interest; Assignment      33       6.2    Agent’s Rights   
  34       6.3    Power of Attorney      35       6.4    Grant of License to Use
Intellectual Property      37       6.5    Chattel Paper      37       6.6   
Reinstatement      37    7.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES      38   
   7.1    Events of Default      38       7.2    Remedies      40       7.3   
Waivers by Borrower      41   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      7.4    Proceeds      41    8.    ASSIGNMENT AND
PARTICIPATIONS; APPOINTMENT OF AGENT      42       8.1    Assignment and
Participations      42       8.2    Appointment of Agent      47       8.3   
Delegation of Duties      48       8.4    Agent’s Reliance, Etc      48      
8.5    Bank and Affiliates      48       8.6    Lender Credit Decision      48
      8.7    Indemnification      48       8.8    Successor Agent      49      
8.9    Set-off and Sharing of Payments      49       8.10    Settlement
Procedures; Information; Actions in Concert      50       8.11    Concerning the
Collateral and the Related Loan Documents      52       8.12    Agency for
Perfection      52       8.13    Legal Representation of Agent      53      
8.14    No Other Duties, etc      53       8.15    Defaulting Lenders      53   
9.    NO THIRD PARTY BENEFICIARIES      54    10.    YIELD PROTECTION      54   
   10.1    LIBOR Basis Determination      54       10.2    Illegality      54   
   10.3    Increased Costs      55       10.4    Effect On Other Loans      56
      10.5    Capital Adequacy      56       10.6    Federal Reserve System/Wire
Transfers      56       10.7    Replacement of Lender      56    11.   
MISCELLANEOUS      57       11.1    Complete Agreement; Modification of
Agreement      57       11.2    Amendments and Waivers      58       11.3   
Reimbursement and Expenses      59       11.4    Indemnity      60       11.5   
No Waiver      61       11.6    Severability      61       11.7    Conflict of
Terms      61       11.8    Notices      62       11.9    Section Titles      62
      11.10    Counterparts      62       11.11    Time of the Essence      63
      11.12    GOVERNING LAW; VENUE      63       11.13    DISPUTES      63   
   11.14    Confidentiality      64       11.15    Patriot Act Notice      64   
   11.16    Effect of Amendment and Restatement      64   

 

iii



--------------------------------------------------------------------------------

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Revolving Loan Note Exhibit B    Form of Loan Supplement
Exhibit C    Form of Loan Request Exhibit D    Form of Notice of
Continuation/Conversion Exhibit E    Form of Borrowing Base Certificate
Exhibit F    Form of Compliance Certificate Exhibit G    Form of Assignment and
Assumption Agreement Exhibit H    Form of Accession Agreement Exhibit I    Form
of U.S. Tax Compliance Certificates Schedule A    Definitions and Rules of
Construction Schedule B    Schedule of Documents Schedule C    Schedule of
Lenders and Revolving Loan Commitments Schedule D    Agent’s and Lenders’ Wire
Transfer Information for Payments Schedule 3.2    Executive Offices; Corporate
or Other Names; Conduct of Business Schedule 3.6    Bank Accounts Schedule 3.7
   Employment Agreements Schedule 3.8    Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness Schedule 3.11    Taxes Schedule 3.12    ERISA
Plans Schedule 3.13    Litigation Schedule 3.14    Intellectual Property
Schedule 3.16    Hazardous Materials Schedule 3.29    Material Contracts
Schedule 4.6(a)    Permitted Indebtedness of Borrower Schedule 4.6(b)   
Permitted Indebtedness of Special Purpose Subsidiaries Schedule 4.7    Permitted
Liens

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), is entered into as of August 14, 2014, by and among HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”), MUFG UNION
BANK, N.A., formerly known as Union Bank, N.A. (in its individual capacity,
“Bank”) for itself as a Lender and as Agent for Lenders (in such capacity, the
“Agent”), and the other Lenders party hereto from time to time.

RECITALS

A. Borrower, the Lenders and Agent are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of November 2, 2011, as amended,
modified, supplemented, extended or restated from time to time, including by the
First Amendment to Amended and Restated Loan and Security Agreement dated as of
March 30, 2012, the Second Amendment to Amended and Restated Loan and Security
Agreement dated as of September 17, 2012, the Third Amendment to Amended and
Restated Loan and Security Agreement dated as of December 17, 2012, the Fourth
Amendment to Amended and Restated Loan and Security Agreement dated as of
December 2, 2013, the Fifth Amendment to Amended and Restated Loan and Security
Agreement dated as of January 31, 2014, the Sixth Amendment to Amended and
Restated Loan and Security Agreement dated as of July 8, 2014, the Seventh
Amendment to Amended and Restated Loan and Security Agreement dated as of
July 29, 2014 and the Eighth Amendment to Amended and Restated Loan and Security
Agreement dated as of July 31, 2014 (collectively, the “Original Agreement”),
pursuant to which the Lenders have agreed, subject to and on the terms and
conditions set forth therein, to make certain loans and other credit
accommodations to or for the benefit of Borrower.

B. Borrower has requested that the Lenders extend to it credit on the terms and
subject to the conditions set forth herein, and Borrower, Agent, and the Lenders
wish to amend and restate, but without novation, the terms of the Original
Agreement on the terms and subject to the conditions set forth herein.

C. The Lenders are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Agent and Lenders agree as
follows:

Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Schedule A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Schedule A shall govern.

 

1. AMOUNT AND TERMS OF CREDIT

 

  1.1 Loans.

(a) Advances. Subject to the terms and conditions of this Agreement, each Lender
shall extend its Pro Rata Share of Loans to Borrower from time to time until the
Borrowing Termination Date. The aggregate amount of Loans to Borrower
outstanding at any time shall not exceed the

 

1



--------------------------------------------------------------------------------

Borrowing Availability at such time. Prior to the Borrowing Termination Date,
Borrower may repay at any time any outstanding Loans and any amounts so repaid
may be reborrowed, up to Net Borrowing Availability. Loans shall be evidenced
by, and repayable in accordance with, the terms of this Agreement, and, if
applicable, the Revolving Loan Notes. The Pro Rata Share of the Loans of any
Lender shall not at any time exceed its separate Commitment. The obligations of
each Lender hereunder shall be several and not joint.

(b) Loan Accounts; Revolving Loan Notes.

(1) Loan Accounts; Noteless Transaction. The Principal Debt owed to each Lender
shall be evidenced by one or more loan accounts or records maintained by such
Lender or by Agent in the ordinary course of business. Regardless of whether a
Revolving Loan Note is issued with respect to such Principal Debt, Borrower
absolutely and unconditionally promises to pay to each Lender (including any
such Lender’s assignees in accordance with Section 8.1), in lawful money of the
United States of America, the aggregate unpaid Principal Amount owed to such
Lender, together with interest thereon in accordance with the terms hereof. The
loan accounts or records maintained by Agent (including, without limitation, the
Register) and each Lender shall be conclusive evidence absent manifest error of
the amount of the Loans made to Borrower from each Lender under this Agreement
and the interest and principal payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower under the Loan Documents to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Agent in respect of
such matters, the accounts and records of such Lender shall control absent
manifest error.

(2) Revolving Loan Notes. Upon the request of any Lender made through Agent, the
Principal Debt owed to such Lender may be evidenced by a Revolving Loan Note
dated as of the Closing Date (or such other date on which a Lender may become a
party hereto in accordance with this Agreement) and being completed with
appropriate insertions.

(3) Loan Reserves. Anything to the contrary in this Section 1.1 notwithstanding,
Agent shall have the right to establish reserves in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including reserves with
respect to (i) sums that Borrower is required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any
Section of this Agreement or any other Loan Document, (ii) amounts owing by
Borrower or any of its Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral, which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to Agent’s
Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral, (iii) the valuation of any Eligible
Note Receivable, the Collateral securing any Eligible Note Receivable, or other
Collateral, and (iv) the aggregate amount of unfunded commitments of Borrower to
the Account Debtors under Loan Paper included in the Borrowing Base (except that
any such reserves referred to in this clause (iv) shall not limit Borrower’s
ability to fund such commitments to such Account Debtors). So long as no Default
or Event of Default has occurred and is continuing, Agent shall first notify and
attempt to discuss with Borrower any such reserve that Agent proposes to
establish unless Agent, in its Permitted Discretion, believes that exigent
circumstances justify the immediate establishment of such reserve.

(c) Overadvances. Borrower shall immediately repay any Overadvance. Overadvances
constitute Obligations that are secured by the Collateral and entitled to all of
the benefits of the Loan Documents.

 

2



--------------------------------------------------------------------------------

(d) Request and Disbursement. Borrower shall give to Agent irrevocable written
notice in the form of Exhibit C (or telephonic notice confirmed in a writing in
the form of Exhibit C) of each Loan requested hereunder (a “Loan Request”) no
later than 10:00 a.m. (California time), (a) one (1) Business Day prior to the
proposed Drawdown Date of any Reference Rate Loan and (b) three (3) Business
Days prior to the proposed Drawdown Date of any LIBOR Loan. Each Loan Request
shall, among other things, specify (1) the proposed Drawdown Date of the Loan,
which shall be a Business Day, (2) the principal amount of the Loan, (3) whether
it is to be a Reference Rate Loan or a LIBOR Loan, and (4) the LIBOR Loan
Period, if applicable. Any notice in connection with a requested Loan under this
Agreement that is received by Agent after 10:00 a.m. (California time) on any
Business Day, or at any time on a day that is not a Business Day, shall be
deemed received by Agent on the next Business Day. Each Loan Request shall be
irrevocable and binding on Borrower and shall obligate Borrower to accept the
Loan requested from the Lenders on the proposed Drawdown Date. Notwithstanding
anything to the contrary contained herein, the Lenders shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable LIBOR rate market to fund any LIBOR Loan, but the provisions hereof
shall be deemed to apply as if the Lenders had purchased such deposits to fund
the LIBOR Loan.

1.2 Interest Rate Election Provisions.

(a) Any Loan shall, at the option of Borrower, be made either as a Reference
Rate Loan or as a LIBOR Loan; provided, that if a Default or Event of Default
has occurred and is continuing, all Loans advanced or continued thereafter shall
be made as Reference Rate Loans. If Borrower fails to give notice to Agent
specifying whether any LIBOR Loan is to be repaid or reborrowed on a Payment
Date, such LIBOR Loan shall be repaid and then reborrowed as a Reference Rate
Loan on the Payment Date. Borrower shall give to Agent irrevocable notice of a
request for a LIBOR Loan by telephone or facsimile transmission not later than
three (3) Business Days prior to the date of the proposed LIBOR Loan. Agent
shall determine the applicable LIBOR Basis as of the second Business Day prior
to the date of the requested LIBOR Loan. Each determination by Agent of a LIBOR
Basis shall, absent manifest error, be deemed final, binding and conclusive upon
Borrower. The LIBOR Loan Period for each LIBOR Loan shall be fixed at one, two
or three months. With respect to LIBOR Loans, (i) each LIBOR Loan shall be in a
principal amount of not less than $1,000,000 and in an integral multiple of
$500,000, and (ii) at no time shall there be more than five (5) LIBOR Loans
outstanding.

(b) At least three (3) Business Days prior to each Payment Date for a LIBOR
Loan, Borrower shall give irrevocable written notice in the form of Exhibit D (a
“Notice of Continuation/ Conversion”) to Agent specifying whether all or a
portion of such LIBOR Loan outstanding on such Payment Date (i) is to be repaid
and then reborrowed in whole or in part as a new LIBOR Loan, in which case such
notice shall also specify the LIBOR Loan Period that Borrower shall have
selected for such new LIBOR Loan; provided, that if a Default or Event of
Default has occurred and is continuing, then Borrower shall not have the option
to repay and then reborrow such LIBOR Loan as a new LIBOR Loan, (ii) is to be
repaid and then reborrowed in whole or in part as a Reference Rate Loan, or
(iii) is to be repaid and not reborrowed; provided, that any such reborrowings
described in clauses (i) and (ii) above shall be in a principal amount of not
less than $1,000,000 and in an integral multiple of $500,000. Upon such Payment
Date such LIBOR Loan will, subject to the provisions of this Agreement, be so
repaid and, as applicable, reborrowed.

 

3



--------------------------------------------------------------------------------

1.3 Payments of Interest and Principal.

(a) Payment of Interest. Interest on Loans shall be payable as follows:

(1) Reference Rate Loans. Interest on each outstanding Loan made as or converted
into a Reference Rate Loan shall be computed for the actual number of days
elapsed on the basis of a year of 360 days and shall be payable to Agent, for
the ratable benefit of Lenders, in arrears (i) on the first Business Day of each
calendar month after the Closing Date, (ii) on the Commitment Maturity Date, and
(iii) if any interest accrues or remains payable after the Commitment Maturity
Date or during the continuance of an Event of Default, upon demand by Agent.
Interest shall accrue and be payable on each such Reference Rate Loan at a per
annum interest rate equal to the Reference Rate plus the Applicable Reference
Rate Margin.

(2) LIBOR Loans. Interest on each outstanding Loan made as or converted into a
LIBOR Loan shall be computed for the actual number of days elapsed on the basis
of a year of 360 days and shall be payable to Agent, for the ratable benefit of
Lenders, in arrears (i) on the last day of the applicable LIBOR Loan Period in
the case of any LIBOR Loan with a LIBOR Loan Period of one, two or three months,
(ii) on the Commitment Maturity Date, and (iii) if any interest accrues or
remains payable after the Commitment Maturity Date or during the continuance of
an Event of Default, upon demand by Agent. Interest shall accrue and be payable
on each Loan made as a LIBOR Loan at a per annum interest rate equal to the
LIBOR Basis applicable to such LIBOR Loan plus the Applicable LIBOR Margin.

(3) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, interest on all outstanding Obligations shall, upon the election of
Agent (or upon the written request of Requisite Lenders), confirmed by written
notice from Agent to Borrower, accrue and be payable at the Default Rate.
Interest accruing at the Default Rate shall be payable to Agent, for the ratable
benefit of Lenders, on demand and in any event on the Commitment Maturity Date.
Agent shall not be required to (i) accelerate the maturity of the Loans, or
(ii) exercise any other rights or remedies under the Loan Documents, in order to
charge the Default Rate. Upon the occurrence and during the continuance of an
Event of Default specified in Sections 7.1(e), (f) or (g), the interest rate
shall be increased automatically to the Default Rate without the necessity of
any action by Agent or any Lender.

(b) Payment of Principal. On the Borrowing Termination Date, the entire
outstanding principal amount of the Loans remaining unpaid, shall be converted
to a term repayment obligation. Specifically, the principal balance of the Loans
outstanding as of the Borrowing Termination Date shall be amortized and repaid
in twelve (12) equal, consecutive monthly payments of principal, plus accrued
and unpaid interest, commencing on September 1, 2016 and continuing on the first
Business Day of each month thereafter through the Commitment Maturity Date, at
which time all amounts owing in respect of the Loans shall be immediately due
and payable.

1.4 Maximum Rate of Interest. In no event shall the aggregate of all interest on
the Obligations charged or collected pursuant to the terms of this Agreement or
pursuant to the Revolving Loan Notes exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. In the event that such a court determines that Agent or Lenders
have charged or received interest under this Agreement or the Revolving Loan
Notes in excess of the highest applicable rate, the rate in effect under this
Agreement and the Revolving Loan Notes shall automatically be reduced to the
maximum rate permitted by Applicable Law, and Agent or Lenders shall promptly
apply such excess to reduce the principal balance of the Obligations, or if the
principal balances of the Obligations owing have been paid in full, Agent or
Lenders shall promptly apply such excess to reduce any other Obligations, and if
all Obligations have been paid in full, then Agent or Lenders shall refund to
Borrower any interest received by them in excess of the maximum lawful rate;
provided, that if

 

4



--------------------------------------------------------------------------------

at any time thereafter the rate of interest payable hereunder is less than the
highest applicable rate, Borrower shall continue to pay interest hereunder at
the highest applicable rate, until such time as the total interest received by
Agent or Lenders from the making of Loans hereunder is equal to the total
interest that Agent or Lenders would have received had the interest rate payable
hereunder been (but for the operation of this Section 1.4) the interest rate
payable since the Closing Date as otherwise provided in this Agreement. It is
the intent of this Agreement that Borrower not pay or contract to pay, and that
Lenders not receive or contract to receive, directly or indirectly, interest in
excess of that which may be paid by Borrower under Applicable Law.

1.5 Fees. Borrower shall pay to Agent:

(a) Agent’s Fees. For the sole benefit of Agent, the fees, including the
arrangement fee and annual administrative fees (the “Agent Fees”) as set forth
in the Fee Letter in the amounts and on the dates set forth therein, which fees
shall be deemed fully-earned and nonrefundable as of the Closing Date.

(b) Unused Line Fee. The Unused Line Fee, for the account of each Lender in
accordance with its daily average Pro Rata Share, for the previous calendar
quarter payable in arrears on the first Business Day of each January, April,
July and October, beginning on October 1, 2014, and on the Borrowing Termination
Date. Such fee shall be fully-earned as of the last day of each such calendar
quarter and shall be nonrefundable.

(c) Audit Fees and Expenses. The reasonable out-of-pocket expenses for each
financial analysis and field examination of Borrower and the Collateral
performed by Agent or its agents, plus any other out-of-pocket fees and expenses
incurred by Agent with respect to any field examination of Borrower or the
Collateral, when and as incurred. Such fees shall be fully earned when due and
non-refundable; provided that so long as no Event of Default has occurred and is
continuing, Borrower will not be charged for more than three (3) financial or
collateral audits in any calendar year.

1.6 Repayment and Prepayment. Borrower shall pay the principal balance of the
Loans and all other Obligations in full on the Commitment Maturity Date. The
principal amount of any Reference Rate Loan may be prepaid prior to the
Commitment Maturity Date at any time. The principal amount of any LIBOR Loan
together with all accrued and unpaid interest thereon may be prepaid prior to
the applicable Payment Date, upon three (3) Business Days’ prior notice to
Agent; provided, that Borrower shall reimburse Agent or any Lender entitled
thereto at such time for any loss or out-of-pocket expense incurred by Agent or
such Lender or other charges in connection with such prepayment, as set forth in
Sections 1.10, 10 and 11.3. Each notice of prepayment shall be irrevocable.

1.7 Term. The Revolving Credit Facility shall be in effect until the Commitment
Maturity Date unless terminated earlier pursuant to the terms of this Agreement.
The Revolving Credit Facility and all other Obligations related thereto shall be
automatically due and payable in full on the Commitment Maturity Date, unless
earlier due and payable or terminated as provided in this Agreement.

1.8 [Reserved].

1.9 Notes and Accounting. Agent shall provide a quarterly accounting to Borrower
of the Loans and other transactions under this Agreement, including Agent’s
calculation of principal, interest, expenses and the Borrowing Base during the
preceding Fiscal Quarter. Each and every such accounting shall, absent manifest
error, be deemed final, binding and conclusive upon Borrower, unless Borrower,
within thirty (30) days after the date any such accounting is rendered, provides
Agent with written notice of any objection that Borrower may have to any item in
such accounting, describing the basis for such

 

5



--------------------------------------------------------------------------------

objection with specificity. In that event, only those items expressly objected
to in such notice shall be deemed to be disputed by Borrower and Agent’s
determination, based upon the facts available, of any such disputed item shall,
absent manifest error, be deemed final, binding and conclusive upon Borrower.

1.10 Manner of Payment.

(a) When Payments Due.

(1) Each payment (including any prepayment) by Borrower on account of the
principal of or interest on the Loans and any other amount owed to Agent or any
Lender on account of the Obligations shall be made not later than 10:00 a.m.
(California time) on the date specified for payment under this Agreement to
Agent for the benefit of such Lender in lawful money of the United States and in
immediately available funds. Any payment received by Agent on a day that is not
a Business Day or after 11:00 a.m. (California time) on a Business Day, shall be
deemed received on the next Business Day.

(2) If any payment on any Obligation is specified to be made upon a day that is
not a Business Day, it shall be deemed to be specified to be made on the next
succeeding day that is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b) No Deductions. Borrower shall pay principal, interest, fees, and all other
amounts due on the Obligations without set-off or counterclaim or any other
defense whatsoever.

(c) Inadequate Payments. If, on the date on which any amount (including any
payment of principal, interest or other costs and expenses) shall be due and
payable by Borrower to Agent or any Lender, the amount received by Agent from
Borrower shall not be adequate to pay the entire amount then due and payable,
then Agent, on behalf of Agent and Lenders, shall be authorized, but shall not
be obligated, to make a Reference Rate Loan to Borrower in the amount of the
deficiency.

(d) Charges. Agent is authorized to, and at its sole election may, charge to the
Loans on behalf of Borrower and cause to be paid all fees, expenses, charges,
costs (including interest and principal other than principal of the Loans),
owing by Borrower under this Agreement or any of the other Loan Documents if and
to the extent Borrower fails to pay promptly any such amounts as and when due,
even if the amount of such charges would exceed Borrowing Availability at such
time or would cause the balance of the Loans to exceed the Borrowing Base after
giving effect to such charges. At Agent’s option and to the extent permitted by
law, any charges so made shall constitute part of the Loans hereunder.

1.11 Withholding Taxes.

(a) Defined Terms. For purposes of this Section 1.11, the term Applicable Law
includes FATCA.

(b) Payments Free of Taxes. Any and all payments made by or on account of any
obligation of Borrower or any other Loan Party hereunder or under any note or
other Loan Document shall be made free and clear of, and without deduction or
withholding for, any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by such Withholding Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by Borrower or the applicable Loan Party shall be increased as
necessary so that after such deduction or

 

6



--------------------------------------------------------------------------------

withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made; provided, however, that Borrower shall not be required to
increase any such amounts under this Section 1.11 if the increase in such amount
payable results from Agent’s or such Lender’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).

(c) Payment of Other Taxes by Borrower. Borrower and the other Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Agent), or by Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that Borrower has not already indemnified
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 8.1 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to the Lender from any other source against any amount due to
Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 1.11, Borrower
shall deliver to Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrower or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 1.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

7



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or, if
applicable, W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or, if applicable, W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC, or a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the IRC (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN or, if applicable, W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or, if applicable, W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

 

8



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 1.11 (including by
the payment of additional amounts pursuant to this Section 1.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 1.11 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j) Agent U.S. Tax Forms. If Agent is not also a Lender required to comply with
Section 1.11(g)(ii), Agent shall deliver to Borrower on or prior to the date on
which such Agent becomes Agent under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower), executed originals of IRS
Form W-9 certifying that such Agent is exempt from U.S. federal backup
withholding tax.

1.12 Application of Payments. Borrower irrevocably waives the right to direct
the application of any and all payments received at any time by Agent from or on
behalf of Borrower and specifically

 

9



--------------------------------------------------------------------------------

waives the provisions of California Civil Code sections 1479 and 2822 or similar
provisions under any other Applicable Law giving Borrower the right to designate
application of payments. Borrower irrevocably agrees that Agent, on behalf of
Agent and Lenders, shall have the continuing exclusive right to determine the
order and method of the application of payments against the then due and payable
Obligations of Borrower in Agent’s sole discretion and to revise such
application prospectively or retroactively in Agent’s sole discretion. As among
Agent and Lenders, it is agreed that if at any time insufficient funds are
received by and available to Agent to pay fully all amounts of principal,
interest, fees and other amounts then due hereunder, such funds shall be applied
(i) first, towards the reimbursement or payment, as applicable, of all fees,
costs, indemnities and expenses owing to Agent, including amounts owing to Agent
under Sections 1.5, 11.3 and 11.4, (ii) second, on a pro rata basis, towards
payment of interest, fees and indemnities then due hereunder, ratably among the
Lenders entitled thereto in accordance with the amounts of interest, fees and
indemnities then due to such parties, and (iii) third, towards payment of
principal of the Loans then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

1.13 Use of Proceeds. The proceeds of the Loans shall be used by Borrower to
finance Eligible Notes Receivable.

1.14 All Obligations to Constitute One Obligation. Obligations related to the
Revolving Credit Facility constitute one general obligation of Borrower and
shall be secured by the Liens granted to Agent, for the benefit of Agent and
Lenders, upon all of the Collateral, and by all other Liens previously, now or
at any time in the future granted by Borrower to Agent, for the benefit of Agent
and Lenders, to the extent provided in the Collateral Documents.

1.15 Authorization to Make Loans. Agent, on behalf of Lenders, is authorized to
make the Loans based on telephonic or other oral or written instructions
received from any Person that Agent believes in good faith to be an authorized
representative of Borrower, or at the discretion of Agent from time to time and
without prior notice to Borrower, if such Loans are necessary to satisfy any of
the Obligations including any principal, interest, fees, costs and expenses and
all other payments as and when due and payable under any Loan Documents.
Borrower consents to the recordation of any telephonic or other communications
between Agent and Borrower for the purpose of maintaining Agent’s business
records of such transactions.

1.16 Authorization to Debit or Charge Accounts. Borrower hereby authorizes Agent
to debit or charge any of Borrower’s bank accounts with Bank, from time to time
and without prior notice to Borrower, to the extent necessary to pay for any
principal, interest, fees, costs and expenses and all other payments as and when
due and payable under any Loan Documents.

1.17 Increase of Commitments and Maximum Amount; Termination and Reduction of
Commitments.

(a) Additional Commitments. Provided there exists no Default or Event of
Default, Borrower may from time to time request: (i) any one or more existing
Lenders to increase their respective Commitments, or (ii) request other
financial institutions first approved by Agent, in its sole and absolute
discretion, to agree to a Commitment (each such existing Lender who has agreed
to increase its Commitment or such other financial institution who has agreed to
provide a new Commitment, an “Acceding Lender”), so that the total Commitments
and the Maximum Amount may be increased by up to no more than Two Hundred
Twenty-Five Million Dollars ($225,000,000) in the aggregate (for a maximum of
total Commitments of Three Hundred Million Dollars ($300,000,000)). Each such
increase and new Commitment shall be subject to the prior satisfaction of the
following conditions, as determined by Agent:

 

10



--------------------------------------------------------------------------------

(1) Borrower shall have requested the increased or new Commitment in writing to
Agent not less than thirty (30) days prior to the effective date of the proposed
new or increased Commitment;

(2) the applicable Acceding Lender shall have underwritten and approved by its
credit committees the proposed new or increased Commitment;

(3) there shall exist no Default or Event of Default both at the time of the
request for the increase or new Commitment and at the time at which the increase
or new Commitment becomes effective;

(4) Agent and the Requisite Lenders shall have provided their prior written
consent to such increase or new Commitment, which consent shall be a matter of
their sole and absolute discretion;

(5) Borrower shall deliver to Agent all documents (including, without
limitation, new Notes and Loan Document modifications as Agent may reasonably
request), legal opinions, certificates and instruments as Agent may require in
its sole and absolute discretion in connection with such increase in the
Commitments or new Commitment and shall pay all fees owing hereunder or under
the Fee Letter in connection with such increased or new Commitment;

(6) no event, circumstance or condition shall exist which reasonably could be
expected to have a Material Adverse Effect;

(7) as of the date of such increase or new Commitment, the representations and
warranties contained in the Loan Documents shall be true and correct in all
material respects, with the same force and effect as if made on and as of such
date (except to the extent of changes in facts or circumstances that have been
disclosed to the Lenders and do not constitute a Default or Event of Default
under this Agreement or any other Loan Document, and except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty was true and correct in all
material respects as of such earlier date); and

(8) each Acceding Lender shall have delivered to Agent, an Accession Agreement
in substantially the form of Exhibit H hereto (an “Accession Agreement”) with
Borrower and Agent and assuming thereunder an increased Commitment or a new
Commitment in an amount to be agreed upon by Borrower, such Acceding Lender and
Agent, to make Loans pursuant to the terms hereof together with such other
documents, instruments and agreements as Agent may require, including a
completed and executed administrative details reply, administrative
questionnaire or similar document in form satisfactory to Agent.

A new Acceding Lender shall become party to this Agreement by entering into an
Accession Agreement. Upon the due execution and delivery of each Accession
Agreement and satisfaction of the foregoing conditions, the Maximum Amount shall
thereupon be increased by the amount of such Acceding Lender’s Commitment;
provided, that Agent shall have given its prior written consent to such
accession, as Agent. No Lender is obligated to increase its Commitment under any
circumstances whatsoever, and no Lender’s Commitment may be increased except by
its execution and delivery of an Accession Agreement. On the effective date
specified in any duly executed and delivered Accession Agreement: (1) the
Acceding Lender, to the extent not already a Lender, shall be a “Lender”
hereunder and a party hereto, entitled to the rights and benefits, and subject
to the duties, of a Lender under the Loan Documents, (2) Schedule C hereto shall
be deemed to be amended to reflect (a) the name, address, Commitment, Pro Rata
Share of such Acceding Lender, (b) the Maximum Amount as increased by such
Acceding Lender’s Commitment,

 

11



--------------------------------------------------------------------------------

and (c) the changes to the other Lenders’ respective Pro Rata Shares and any
changes to the other Lenders’ respective Commitments (in the event such Lender
is also the Acceding Lender) resulting from such assumption and such increased
Maximum Amount, and (3) Schedule D shall be deemed to be amended to reflect such
Acceding Lender’s wire transfer instructions specified in its Accession
Agreement. Each Lender’s Pro Rata Share shall be recalculated to reflect the new
proportionate share of the revised total Commitments and increased Maximum
Amount. Upon request of any Acceding Lender, Borrower shall issue a Revolving
Loan Note to evidence the Principal Amount of such Lender’s Commitment. All new
Loans occurring after an increase of the total Commitments and the Maximum
Amount shall be funded in accordance with each Lender’s revised Pro Rata Share.

(b) Permanent Reduction and Termination of Commitments. Borrower may, upon
written notice to Agent, terminate the Commitments in their entirety or
permanently reduce, whereupon the Commitments of the Lenders shall be reduced
pro rata in accordance with their respective Pro Rata Shares of the amount
specified in such notice or, as the case may be, terminated; provided that
(i) any such notice shall be received by Agent not later than 8:00 a.m., five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in a minimum amount of $1,000,000 or an integral
multiple thereof, and (iii) Borrower shall not terminate or reduce the
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the aggregate outstanding Obligations in respect of the Loans would
exceed the lesser of (1) the Borrowing Base and (2) the aggregate Commitments of
all Lenders. Promptly after receiving any notice of Borrower delivered pursuant
to this Section 1.17(b), Agent will notify the Lenders of the substance thereof.
Upon the effective date of any such reduction or termination, Borrower shall pay
to Agent, for the respective accounts of the Lenders, the full amount of any
Unused Line Fee then accrued on the amount of the reduction. No reduction or
termination of Commitments may be reinstated.

1.18 Bank Products. Borrower may request Bank Products from any Person to the
extent permitted hereunder, including Bank Products from a Bank Product
Provider. Each Bank Product Provider shall give prompt written notice to Agent
of the Bank Products provided by it to Borrower. If Bank Products are provided
by an Affiliate of a Lender, Borrower agrees to indemnify and hold Agent and the
Lenders harmless from any and all costs and obligations now or hereafter
incurred by Agent or any of the Lenders which arise from any indemnity given to
any such Affiliate related to such Bank Products. The agreement contained in
this Section shall survive termination of this Agreement. Borrower acknowledges
and agrees that the obtaining of Bank Products from a Bank Product Provider or
its Affiliates (a) is in the sole and absolute discretion of such Bank Product
Provider or such Affiliates, and (b) is subject to all rules and regulations of
such Bank Product Provider and such Affiliates.

 

2. CONDITIONS PRECEDENT

2.1 Conditions Precedent to Closing. Neither Agent nor any Lender shall be
obligated to make the initial Loans, or to take, fulfill, or perform any other
action under this Agreement, until the following conditions have been satisfied
to Agent’s complete satisfaction or waived in writing by Agent and the Lenders:

(a) Agent shall have received each of the documents, agreements, instruments,
reports, certificates and statements set forth on the Schedule of Documents,
each duly executed by the appropriate parties and in form and substance
satisfactory to Agent;

(b) payment by Borrower of Agent’s Fees and all other fees, costs, and expenses
of closing (including reasonable fees of counsel to Agent invoiced as of the
Closing Date);

 

12



--------------------------------------------------------------------------------

(c) no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, Governmental Authority
or legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or that is related to or arises out of, this Agreement or any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby and that, in Agent’s sole judgment, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any other Loan
Document;

(d) Agent and each Lender shall have completed their business and legal due
diligence, including a Collateral audit and field examination, with results
satisfactory to Agent;

(e) all of the representations and warranties of Borrower under this Agreement
and the other Loan Documents shall be true and correct in all material respects
at such date, except to the extent any such representations and warranties
relate to an earlier date in which case such representations and warranties
shall remain true and correct in all material respects as of such earlier date
(provided that the foregoing materiality qualifications shall not apply to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and Agent shall have received a certificate,
dated as of the Closing Date, to that effect signed by an Authorized Signatory;

(f) Agent shall determine that no Material Adverse Effect shall have occurred
since the most recent audited Financial Statements delivered to Agent prior to
the Closing Date;

(g) Agent shall have received opinions of counsel addressed to Agent and the
Lenders of (i) Winston & Strawn LLP, special counsel to Borrower and
(ii) Sutherland Asbill & Brennan LLP, special Maryland counsel to Borrower, each
in form and substance satisfactory to Agent;

(h) Agent and the Requisite Lenders shall have received and approved Borrower’s
Credit Policy, which shall be consistent with those previously represented to
Agent;

(i) Agent shall have received evidence satisfactory to Agent either that any
Person having a Lien (except for Permitted Liens) with respect to the assets of
Borrower shall have released such Lien or that such Lien shall be automatically
terminated upon the funding of the Loans to be made on the Closing Date; and

(j) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

If any other term of any Loan Document should conflict, or appear to conflict,
with this Section 2.1, the terms of this Section 2.1 shall control, and Borrower
shall not have any rights under this Agreement or any other Loan Document until
each of the conditions of this Section 2.1 has been complied with to Agent’s
satisfaction or specifically waived in a writing by Agent.

2.2 Further Conditions to the Loans. It shall be a further condition to the
funding of any Loan, including the initial Loans, that the following statements
be true on the date of each such funding, advance or incurrence, as the case may
be:

(a) all of the representations and warranties of Borrower under this Agreement
and the other Loan Documents shall be true and correct in all material respects
at such date, except to the extent any such representations and warranties
relate to an earlier date in which case such representations and warranties
shall remain true and correct in all material respects as of such earlier date
(provided that the foregoing materiality qualifications shall not apply to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), both before and after giving effect to the
funding of such Loan, and Agent shall have received, if it so elects, a
certification to that effect signed by an Authorized Signatory;

 

13



--------------------------------------------------------------------------------

(b) Borrower shall be in compliance with the Asset Coverage Ratio requirements
as set forth in Section 3.24(e) immediately prior to the making of such Loan and
immediately after giving effect thereto and shall have provided a certificate of
Borrower’s Chief Financial Officer to that effect;

(c) not less than two (2) Business Days prior to the proposed Drawdown Date for
such Loan, (i) Borrower shall have delivered to Agent: (A) an updated Borrowing
Base Certificate, including an aged list of Eligible Notes Receivable, a
detailed calculation of the Borrowing Base, and such supporting detail and
documentation as Agent may request; (B) a summary of the filing information (to
the extent available) of all UCC financing statements indicating Borrower’s
security interest in any collateral obtained in connection with any Pledged Loan
Paper; (C) a completed checklist for each Note Receivable included or to be
included in the Borrowing Base; and (D) all other Required Asset Documents,
(ii) Borrower shall have taken the actions with respect to all agreements,
instruments and documents relating to assets included in the Borrowing Base as
may be required hereunder or under the Possessory Collateral Agreement and the
other Loan Documents, including delivery to Agent or the Pledgeholder of
(x) original copies of all Pledged Loan Paper and (y) all originals of each
Instrument issued to Borrower in connection with each Pledged Note Receivable
(endorsed in blank pursuant to an allonge in form satisfactory to Agent which
shall provide “Pay to the Order of MUFG Union Bank, N.A., as Agent, without
recourse.”) and (iii) Agent’s counsel shall have received and reviewed all
standard documentation evidencing, governing, securing and guaranteeing Pledged
Notes Receivable, and been satisfied such documentation provides Borrower and
Agent with appropriate rights and remedies to enforce any necessary collection
actions with respect to such Pledged Notes Receivable;

(d) Borrower shall have deposited, or caused to be deposited, in the Collection
Account all Collections and Recoveries received with respect to each Pledged
Note Receivable and all Proceeds received with respect to all Account Debtor
Collateral securing any Pledged Note Receivable, in each case from and after the
date such Pledged Note Receivable was first included in the Borrowing Base;

(e) Agent shall determine that, after giving effect to the requested Loan, an
Overadvance shall not exist; and

(f) no event shall have occurred and be continuing, or would result from the
funding, advance or incurrence of any Loan, which constitutes or would
constitute a Default or an Event of Default.

The request and acceptance by Borrower of the proceeds of the Loans shall be
deemed to constitute, as of the date of such Loan, (1) a representation and
warranty by Borrower that the conditions in this Section 2.2 have been satisfied
and (2) a confirmation by Borrower of the granting and continuance of Agent’s
Liens pursuant to the Collateral Documents.

 

3. REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

Borrower represents, warrants and agrees that from and after the Closing Date
and until the Termination Date:

3.1 Corporate Existence; Compliance with Law. Borrower, and each of its
Subsidiaries: (a) is and will continue to be (1) a corporation, partnership,
limited liability company, or other legal entity as the case may be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction

 

14



--------------------------------------------------------------------------------

of its organization or formation, (2) duly qualified to do business and in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification and in which the failure
to be so qualified and in good standing could reasonably be expected to have a
Material Adverse Effect, (3) in compliance with its articles of incorporation,
certificate of formation or organization, partnership agreement, by-laws or
operating agreement, as applicable, and all other organizational documents, and
(4) in compliance with all Applicable Laws (including ERISA, Environmental Laws,
and the Investment Company Act) and all Material Contracts except where a
failure to be in compliance with such Applicable Laws or Material Contracts
could not reasonably be expected to have a Material Adverse Effect; and (b) has
and will continue to have and maintain (1) the requisite corporate, limited
liability company or partnership power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease, and to conduct its business as now, previously
or proposed to be conducted, and (2) all licenses, permits, franchises, rights,
powers, consents or approvals from or by all Persons or Governmental Authorities
having jurisdiction over Borrower or such Subsidiary which are necessary or
appropriate for the conduct of its business except where a failure to have and
maintain such licenses, permits, franchises, rights, powers, consents and
approvals could not reasonably be expected to have a Material Adverse Effect.
Borrower, and each of its Subsidiaries, has made and will continue to make all
filings with any Governmental Authority that are necessary or appropriate for
the conduct of its business and has given and will continue to give all notices
to the extent required for the ownership and operation of its property and the
conduct of its business except where the failure to make or continue to make
such filings or give such notices could not reasonably be expected to have a
Material Adverse Effect.

3.2 Executive Offices; Corporate or Other Names; Conduct of Business.
Borrower’s, and each of its Subsidiaries’, name as it appears in official
filings in the state of its incorporation, formation, or other organization, the
type of entity of such Person (including corporation, partnership, limited
partnership or limited liability company), organizational identification number
issued by such Person state of incorporation, formation or organization or a
statement that no such number has been issued, the locations of such Person’s
state of incorporation or organization, chief executive office, principal place
of business, corporate offices, warehouses, other locations of Collateral and
locations where all of such Person’s records with respect to Collateral are kept
are as set forth in Schedule 3.2 provided, however, that Borrower may amend
Schedule 3.2 by providing Agent with the notice required by, and satisfying the
other conditions set forth in, Section 4.2(a). As of the Closing Date, except as
set forth in Schedule 3.2, Borrower has not been known as or conducted business
in any other name. Borrower shall have only one state of organization. Borrower
shall at all times maintain records pertaining to the Collateral that contain
information as may be reasonably requested by Agent. Borrower also shall keep a
reporting system that shows all additions, fees, payments, claims, and
write-downs with respect to the Notes Receivable.

3.3 Corporate Power; Authorization; Enforceable Obligations.

(a) The execution, delivery and performance by Borrower of the Loan Documents,
and the creation of all Liens provided for in this Agreement and the other Loan
Documents: (i) are and will continue to be within Borrower’s power; (ii) have
been and will continue to be duly authorized by all necessary or proper action
of Borrower; (iii) are not and will not be in contravention of any provision of
Borrower’s articles or certificate of incorporation, charter, by-laws, operating
agreement or other organizational documents; (iv) do not and will not violate
any Applicable Law (including the Investment Company Act), or any order or
decree of any court or Governmental Authority; (v) do not and will not conflict
with or result in the breach or termination of, constitute a default under or
accelerate any performance required by, any Loan Paper or Note Receivable or any
other indenture, mortgage, deed of trust, lease, agreement or other instrument
to which Borrower or any of its Subsidiaries is a party or by which Borrower or
any of its Subsidiaries or any of their respective property is bound; (vi) do
not and will

 

15



--------------------------------------------------------------------------------

not result in the creation or imposition of any Lien (other than Liens arising
under this Agreement or the other Loan Documents in favor of Agent) upon any of
the Collateral; and (vii) do not and will not require the consent or approval of
any Governmental Authority or any other Person, except those specifically
referred to in the Schedule of Documents (all of which will have been duly
obtained, made or complied with on or before the Closing Date). Each Loan
Document has been duly executed and delivered for the benefit of or on behalf of
Borrower, and each such Loan Document shall then be and will continue to be a
legal, valid and binding obligation of Borrower, enforceable against it in
accordance with its terms, subject, as to enforceability, to Debtor Relief Laws
and other laws affecting creditors’ rights generally, and to general principles
of equity.

(b) With respect to Agent’s Liens for the benefit of Agent and Lenders in the
Collateral: (i) Borrower has rights in and the power to transfer each such item
of the Collateral, free and clear of any and all other Liens, other than
Permitted Liens; and (ii) no effective security agreement, mortgage, deed of
trust, financing statement, equivalent security or Lien instrument or
continuation statement covering all or any part of the Collateral (other than
Permitted Liens) is or will be on file or of record in any public office, except
those filed by Borrower in favor of Agent, for the benefit of Agent and Lenders,
pursuant to the terms of this Agreement and the other Loan Documents.

3.4 Financial Statements; Books and Records. Borrower has delivered as of the
Closing Date the Financial Statements for the most recently ended Fiscal Year
and Fiscal Quarter, which Financial Statements are correct and complete and
fairly and accurately present the financial condition of Borrower as at the date
of each Financial Statements and the results of its operations and changes in
financial position for the fiscal periods then ended, all in accordance with
GAAP. Borrower shall maintain, and cause each of its consolidated Subsidiaries
to maintain, books and records pertaining to its business operations in such
detail, form and scope as is consistent with good business practice in
accordance with GAAP (except in the case of unaudited financial statements, for
the absence of footnotes and being subject to normal year-end adjustments).

3.5 Material Adverse Change. Since the date of Borrower’s most recently audited
Financial Statements delivered to Agent, no event has occurred that could, alone
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.6 Ownership of Property; Liens. Borrower holds and will continue to hold good
and marketable title to all of its properties and assets, and have rights in and
the power to transfer each item of Collateral upon which it purports to grant a
Lien under this Agreement or any other Loan Document, and none of the properties
and assets of Borrower are or will be subject to any Liens, except Permitted
Liens. Borrower is and will at all times be the sole owner of each Pledged Note
Receivable and its related Loan Paper free and clear of any and all other Liens,
other than Permitted Liens, and Agent will hold a first-priority Lien in each
item of Collateral. Set forth on Schedule 3.6 is a listing, as of the Closing
Date, of all of Borrower’s Deposit Accounts and securities accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or securities
accounts maintained with such Person. Borrower shall provide Agent with prompt
written notice each time it establishes or acquires any deposit account,
securities account, investment account, commodities account or similar account
that is not listed on Schedule 3.6 at or with any bank or financial institution
other than Agent.

3.7 Employment Agreements. Schedule 3.7 identifies each management agreement
with an executive officer, or any other material employment agreement to which
Borrower is a party that is in effect as of the Closing Date, and a copy of each
such agreement has been made available to Agent. Promptly upon the execution of
any such agreement or incurrence of such obligation after the Closing Date and
until the Termination Date, Borrower shall provide to Agent prompt written
notice of such event and a copy of such agreement.

 

16



--------------------------------------------------------------------------------

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness. A
complete list of each Borrower’s Subsidiaries as of the Closing Date is set
forth in Schedule 3.8, including the correct legal name of each Subsidiary, its
jurisdiction of organization of formation, the Persons holding Stock in such
Subsidiary and their percentage equity or voting interest in such Subsidiary.
Schedule 3.8 sets forth, as of the Closing Date, all outstanding Stock, and the
holders (including group or affiliated holders known to Borrower) of 10% or more
of the Stock of Borrower. After the Closing Date, Borrower will give Agent
prompt notice of (a) each issuance of Stock or change in ownership of Borrower’s
Stock representing a sale or issuance of 10% or more of the ownership of
Borrower’s Stock, (b) the formation or acquisition of any Subsidiary and
(c) each Change of Control.

3.9 Government Regulation. Borrower is not (a) in violation of any Applicable
Law, which violation has or could reasonably be expected to have a Material
Adverse Effect, or (b) subject to or in default with respect to any final
judgment, writ, injunction, restraining order or order of any nature, decree,
rule or regulation of any court or Governmental Authority, in each case which
has or could reasonably be expected to have a Material Adverse Effect. The
making of the Loans by any Lender to Borrower, the application of the proceeds
thereof and repayment thereof, will not violate any provision of any Applicable
Law or any rule, regulation, or order issued by the Securities and Exchange
Commission.

3.10 Margin Regulations. Borrower is not engaged principally, or as one of its
important activities, in the business of purchasing or carrying margin stock or
extending credit for the purpose, whether immediate, incidental, or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U (as enacted
by the Board of Governors of the Federal Reserve System, as amended). Following
the application of the proceeds of each Loan, not more than 25% of the value of
the assets (either of Borrower only or of Borrower and its Subsidiaries) will be
margin stock. None of the proceeds of the Loans will be used directly or
indirectly for (a) purchasing or carrying any margin stock, (b) reducing or
retiring any indebtedness that was originally incurred to purchase or carry any
margin stock, or (c) any purpose that might cause any of the Loans or this
Agreement to be considered a “purpose credit” within the meaning of Regulations
T, U or X (as enacted by the Board of Governors of the Federal Reserve System,
as amended).

3.11 Taxes.

(a) All tax returns, reports and statements required by any Governmental
Authority to be filed by or on behalf of Borrower have, as of the Closing Date,
been filed and will, until all Obligations have been paid or performed in full,
be filed with the appropriate Governmental Authority, and all Taxes and other
impositions shown thereon have been and will be paid when due, except (i) to the
extent that any such Taxes are being contested in accordance with clause
(b) below, or (ii) other than with respect to federal Taxes, where the failure
to file or pay could not reasonably be expected to have a Material Adverse
Effect. Proper and accurate amounts have been and will be withheld by Borrower
from its employees, if any, for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of all
Applicable Law, and such withholdings have and will be timely paid to the
respective Governmental Authorities, except to the extent that any such Taxes
are being contested in accordance with clause (b) below. Except as set forth in
Schedule 3.11, Borrower: (1) has not executed or filed prior to the Closing Date
any requests for extension with respect to any Taxes currently due and payable,
and will not execute or file after the Closing Date, with any Governmental
Authority, any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Taxes except to the
extent that Borrower shall promptly thereafter provide Agent with copies of any
such request for extension; (2) has not agreed or been requested to make any

 

17



--------------------------------------------------------------------------------

adjustment in accounting method; (3) is not a party to any tax sharing
agreement; or (4) is not currently being audited by any Governmental Authority
(except with respect to Taxes being contested in accordance with clause
(b) below). As of the Closing Date, there are no assessments or threatened
assessments outstanding against Borrower, and thereafter, there shall be no
assessments or threatened assessments outstanding against Borrower, except to
the extent with respect to Taxes that are being contested in accordance with
clause (b) below.

(b) Borrower may contest, by proper legal actions or proceedings, the validity
or amount of any Taxes; provided, that at the time of commencement of any such
action or proceeding: (1) adequate reserves with respect thereto are established
on the books of Borrower in accordance with GAAP; (2) such contest operates to
suspend collection of the contested Taxes and is maintained and prosecuted
continuously with diligence; (3) none of the Collateral would be subject to
forfeiture or loss of Lien thereby; (4) Borrower shall promptly pay or discharge
any contested Taxes and shall deliver to Agent evidence acceptable to Agent of
such compliance, payment or discharge, if such contest is terminated or
discontinued adversely; and (5) Agent has not advised Borrower in writing that
Agent reasonably believes that nonpayment or nondischarge thereof could
reasonably be expected to have a Material Adverse Effect.

3.12 ERISA.

(a) Schedule 3.12 lists all of Borrower’s and each of its ERISA Affiliates’
Plans. Borrower is and will remain and will cause each of its ERISA Affiliates
to remain in material compliance with (i) ERISA and (ii) all requirements of
each Plan, and each Plan complies with and is operated, and will continue to be
operated, in compliance with ERISA and all other Applicable Law in all material
respects. All required contributions have been and will continue to be made in
accordance with the provisions of Borrower’s and its ERISA Affiliates’ Plans,
Borrower has not engaged and will not engage, nor will it permit any of its
ERISA Affiliates to engage, in a “prohibited transaction”, as defined in
Section 4975 of the IRC or Section 406 of ERISA except where such failure could
not reasonably be expected to have a Material Adverse Effect.

(b) Borrower shall notify Agent immediately in writing upon the occurrence of
any Reportable Event or a prohibited transaction with respect to any Plan of
Borrower or any of its ERISA Affiliates, or the institution or threatened
institution by the PBGC of proceedings under ERISA to terminate or to partially
terminate any such Plan, or the commencement or threatened commencement of any
litigation against any Plan, its fiduciaries or its assets, or against Borrower
or any ERISA Affiliate in connection with any Plan, except where such event,
transaction, proceedings or litigation could not reasonably be expected to have
a Material Adverse Effect.

3.13 Litigation. Except as disclosed in Schedule 3.13 no Claim is pending or
threatened against Borrower or any of its Subsidiaries that (a) challenges any
such Person’s right or ability, to enter into or perform any of its Obligations
under the Loan Documents, the validity or enforceability of any Loan Document or
any action taken thereunder, or (b) whether or not determined adversely, could
reasonably be expected to have a Material Adverse Effect. Borrower shall notify
Agent in writing promptly upon learning of the existence or commencement of any
Claim commenced or, to the knowledge of Borrower, threatened against it or any
of its Subsidiaries that: (1) could reasonably be expected to have a Material
Adverse Effect whether or not determined adversely; or (2) regardless of amount
(i) includes any demand for injunctive relief, or (ii) alleges criminal
misconduct by Borrower or its Subsidiary.

3.14 Intellectual Property. As of the Closing Date, Borrower owns or has the
right to use and will own or have the right to use all Intellectual Property
necessary to continue to conduct its business as

 

18



--------------------------------------------------------------------------------

now or heretofore conducted by it or proposed to be conducted by it, and each
such item (that is registered or for which an application for registration has
been filed) of Intellectual Property is listed, together with application or
registration numbers, where applicable, in Schedule 3.14. Borrower is not aware
of any infringement or claim of infringement by others of any of its
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect. Borrower will give Agent prompt written notice of any change in
the status of any of its Intellectual Property that could reasonably be expected
to have a Material Adverse Effect. Borrower conducts and will continue to
conduct its affairs and business without infringing upon any Intellectual
Property of any other Person in a manner that could reasonably be expected to
have a Material Adverse Effect. Borrower shall notify Agent in writing
immediately if it (a) knows or discovers that its Intellectual Property is or
may become infringed upon, misappropriated, abandoned or diluted by a third
party in a manner that could reasonably be expected to have a Material Adverse
Effect, or (b) becomes aware of any other adverse determination or development
that could reasonably be expected to have a Material Adverse Effect.

3.15 Full Disclosure. No information contained in the Loan Documents, the
Financial Statements or any written statement furnished by or on behalf of
Borrower under this Agreement, or to induce Agent or any Lender to execute the
Loan Documents, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.

3.16 Hazardous Materials. As of the Closing Date, to the knowledge of Borrower,
Schedule 3.16 discloses any Environmental Liabilities and Costs that, in each
case, could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, Borrower has not caused any Release of Hazardous Materials on,
under or in any Subject Property that could reasonably be expected to have a
Material Adverse Effect. Borrower shall: (a) comply in all material respects
with all applicable Environmental Laws and Environmental Permits; and
(b) promptly notify Agent in writing of any Environmental Liabilities and Costs
that could reasonably be expected to have a Material Adverse Effect.

3.17 Insurance. Borrower shall maintain insurance with financially sound and
reputable insurance companies or associations against such risks and in such
amounts as are reasonably acceptable to Agent and as are customarily maintained
by Persons engaged in similar businesses, or as may be required by Applicable
Law. Borrower shall deliver to Agent endorsements to all of the following:
(a) “All Risk” and business interruption insurance policies of Borrower naming
Agent, for the benefit of Agent and Lenders, as a loss payee, as its interests
may appear, and (b) general liability and other liability policies of Borrower
naming Agent, for the benefit of Agent and Lenders, as an additional insured.
All policies of insurance on personal property will include an endorsement, in
form and substance acceptable to Agent, showing loss payable to Agent as its
interests may appear, for the benefit of Agent and Lenders (Form 438 BFU or
other form acceptable to Agent) and such other endorsements as Agent shall
reasonably request. Such endorsement, or an independent instrument furnished to
Agent, will provide that the insurer will give at least 30 days’ prior written
notice to Agent before any such policy or policies of insurance shall be altered
or canceled (or, if such cancellation relates to a liability insurance policy
and is due to non-payment of premium, at least 20 days’ (or such greater time as
Agent may agree in writing) notice) and that no act or default of Borrower or
any other Person shall affect the right of Agent, on behalf of Agent and
Lenders, to recover under such policy or policies of insurance in case of loss
or damage. Borrower hereby directs all present and future insurers under its
“All Risk” policies of insurance to pay all proceeds payable thereunder directly
to Agent, for the benefit of Agent and Lenders. Agent reserves the right at any
time, upon review of Borrower’s risk profile, to require additional forms and
limits of insurance to adequately protect Agent’s interests in accordance with
Agent’s normal practices for similarly situated borrowers.

 

19



--------------------------------------------------------------------------------

3.18 Eligible Notes Receivable. With respect to each Note Receivable identified
as an Eligible Note Receivable or otherwise included in the calculation of the
Borrowing Base on the most recent Borrowing Base Certificate:

(a) such Note Receivable arises under Eligible Loan Paper;

(b) such Note Receivable arose in the ordinary course of Borrower’s business
from the lending of money to the related Account Debtor and is evidenced by a
promissory note that has been duly authorized by the related Account Debtor and
that, together with the related Loan Paper, is in full force and effect;

(c) such Note Receivable and the related Loan Paper: (i) are bona fide existing,
full recourse payment obligations of the related Account Debtor created and
entered into by Borrower in the ordinary course of its business; (ii) constitute
the legal, valid and binding obligation of the Account Debtor on such Note
Receivable to pay the stated amount of the Note Receivable and interest thereon;
and (iii) are enforceable against such Account Debtor, without any known
defenses, setoffs, claims, counterclaims, rights or rescission, rights of
cancellation (whether actual or alleged), in accordance with their respective
terms;

(d)(i) there are no facts, events or occurrences that in any way impair the
validity, collectability or enforceability of such Note Receivable or tend to
reduce the amount payable thereunder as reflected on the invoices, statements
schedules delivered to Agent with respect thereto, or that might result in any
material adverse change in the financial condition of the related Account Debtor
or the collectability thereof; (ii) the outstanding amount of such Note
Receivable and all information delivered to Agent or the Pledgeholder with
respect to such Note Receivable (including the amounts and dates of payments on
such Note Receivable shown on the Books and Records of Borrower) are true,
correct and complete; and (iii) the principal amount of such Note Receivable as
represented to Agent is actually and absolutely owing to Borrower and is not in
any way contingent;

(e) such Note Receivable was originated and documented in accordance with the
terms of the Credit Policy, and the Account Debtor on such Note Receivable has
executed all appropriate documentation required by Borrower, as required by, and
in accordance with, the Credit Policy;

(f) such Note Receivable, together with the related Loan Paper, was originated
in accordance with, and does not contravene in any material respect any
Applicable Laws (including, without limitation, laws, rules and regulations
relating to usury, credit disclosure, predatory lending, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy);

(g) such Note Receivable, together with the Loan Paper related thereto, is a
“general intangible,” an “instrument,” a “payment intangible,” or an “account,”
within the meaning of the UCC of all jurisdictions that govern the perfection of
the security interest granted therein;

(h) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the extension of credit in
connection with such Note Receivable have been duly obtained, effected or given
and are in full force and effect;

(i) such Note Receivable bears some current cash interest, which is due and
payable monthly;

 

20



--------------------------------------------------------------------------------

(j) Borrower is free to assign and pledge such Note Receivable, together with
the related Loan Paper and all rights relating thereto, without the giving of
notice or the obtaining of consent of any Person, including the applicable
Account Debtor or any agent with respect to such Note Receivable (except for
such consents which have been obtained prior to inclusion of such Note
Receivable in the Borrowing Base);

(k) such Note Receivable is not evidenced by a judgment or Chattel Paper;

(l) such Note Receivable is not secured by any real property;

(m) if an Instrument has been issued in connection therewith, there is only one
original of such Instrument representing all or any portion of such Note
Receivable, and the original of such Instrument has been delivered to Agent or
the Pledgeholder, duly endorsed as Collateral;

(n) such Note Receivable and Borrower’s interest in all related Account Debtor
Collateral are free of any Liens, except for Permitted Liens, and all filings
and other actions required to perfect the security interest of Agent, on behalf
of the Lenders, in such Note Receivable and the related Loan Paper have been
made or taken;

(o) the Account Debtor on such Note Receivable has waived, in writing, all
rights of set-off and/or counterclaim against Borrower and its successors and
assigns;

(p) the Account Debtor on such Note Receivable is not a Person who would cause
such Note Receivable to not be an Eligible Note Receivable;

(q) the Loan Paper and other documents, instruments and agreements relating to
such Note Receivable do not, by their terms, permit the payment obligation of
the Account Debtor thereunder to be converted into or exchanged for Stock of
such Account Debtor;

(r) no payments with respect to such Note Receivable have been or shall be made
thereon except payments in accordance with the provisions of Section 3.23;

(s) except as permitted in Section 4.3, Borrower has not agreed with the related
Account Debtor to: (i) any amendment thereof or waiver of or forbearance with
respect to any of the covenants or requirements set forth in the Loan Paper
relating thereto; (ii) any deduction therefrom, (iii) any extension of the time
for payment thereof, (iv) any compromise or settlement for less than the full
amount thereof, or (v) any release, in whole or in part, of any Person liable
therefore; and

(t) such Note Receivable is not excluded as ineligible by virtue of not
satisfying one or more criteria set forth in the definition of Eligible Note
Receivable.

3.19 Guaranteed Indebtedness. Borrower has no Guaranteed Indebtedness (other
than customary obligations to repurchase ineligible Notes Receivable from
Special Purpose Subsidiaries on terms substantially similar to those set forth
in Section 3.05 of the Wells Fargo Sale and Servicing Agreement as in effect on
the Original Closing Date).

3.20 Payment of Obligations. Borrower will: (a) pay and discharge or cause to be
paid and discharged all Obligations in a timely manner; and (b) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (i) pay and discharge, or cause to be paid and discharged, its
Indebtedness in the ordinary course of business prior to an Event of Default,
subject to the terms of any Subordination Agreement in effect from time to time,
(ii) except to the extent they are the subject of a Permitted Protest, pay and
discharge, or cause to be paid and discharged promptly, all Charges, and
(iii) pay all lawful claims for labor, materials, supplies and services or
otherwise, before any thereof shall become in default.

 

21



--------------------------------------------------------------------------------

3.21 Conduct of Business. As of the Closing Date, Borrower and each of its
Subsidiaries are engaged only in the businesses described in Item 1 of the
Reference 10-K. Borrower shall: (a) conduct its business substantially as
conducted on the Closing Date and consistent with the Reference 10-K; (b) at all
times maintain, preserve and protect all of the Collateral and Borrower’s other
property, in use or useful in the conduct of its business and keep the same in
good repair, working order and condition (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices, so that the business carried on in connection therewith may
be properly and advantageously conducted at all times; and (c) at its sole cost
and expense and in its own name, in accordance with industry standards and
Applicable Laws, promptly and diligently collect and enforce payment of all Loan
Paper and Notes Receivable in a commercially reasonable manner, and defend and
hold Agent and the Lenders harmless from any and all loss, damage, penalty, fine
or expense arising from such collection or enforcement. Borrower keeps complete,
correct and accurate records of all Notes Receivable owned or serviced by
Borrower and all payments thereon.

3.22 Further Assurances; Other Matters.

(a) At any time and from time to time, upon the written request of Agent and at
the sole expense of Borrower, Borrower shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as Agent may reasonably request to obtain the full benefits of this
Agreement and to protect, preserve and maintain Agent’s rights in the Collateral
and under this Agreement, including (i) using its best efforts to secure all
consents and approvals necessary or appropriate for the assignment to or for the
benefit of Agent of any License or other agreement held by Borrower and to
enforce the Liens granted hereunder; and (ii) filing any financing or
continuation statements under the UCC with respect to the Liens granted
hereunder or under any other Loan Document as to those jurisdictions that are
not Uniform Commercial Code jurisdictions. Upon Agent’s request, within
forty-five (45) days following the end of each Fiscal Quarter of Borrower (or as
often as Agent may require upon the occurrence and continuation of a Default or
Event of Default), Borrower will supplement each Schedule to this Agreement with
respect to any matter hereafter arising that, if existing or occurring as of the
Closing Date, would have been required to be set forth or described in such
Schedule; provided, that such supplement shall not be deemed to be an amendment
thereof unless expressly consented to in writing by Agent.

(b) If not waived by Agent in writing (which waiver may be revoked), Borrower
shall obtain authenticated Control Letters from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities included in the Collateral to or for
Borrower.

(c) If Borrower is or becomes the beneficiary of a letter of credit relating to
any Pledged Loan Paper or Pledged Note Receivable, Borrower shall promptly, and
in any event within two (2) Business Days after becoming a beneficiary, notify
Agent thereof and enter into a tri-party agreement with Agent and the issuer
and/or confirmation bank with respect to Letter of Credit Rights assigning such
Letter of Credit Rights to Agent and directing all payments thereunder to the
ACH Account, the Lockbox or the Custodial Account.

 

22



--------------------------------------------------------------------------------

(d) Borrower shall take all steps necessary to grant Agent control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

3.23 Collections and Proceeds of Collateral.

(a) Borrower shall open and shall at all times maintain the ACH Account and the
Collection Account. All cash, checks, drafts or other items of payment relating
to or constituting payments made in respect of any or all of the Collateral, all
Collections, and all other Proceeds of the Collateral, shall be deposited
directly into the ACH Account or the Collection Account. Borrower shall maintain
in effect at all times instructions to all Account Debtors on Pledged Notes
Receivable to: (i) make payment of any obligations owing to Borrower directly,
by ACH transfer or wire transfer, to the ACH Account, and (ii) to mail or
deliver all checks or other forms of payment for amounts owing to Borrower to a
post office box designated by Agent (the “Lockbox”), over which Agent shall have
exclusive and unrestricted access. Agent shall collect the mail delivered to the
Lockbox, open such mail, and endorse and credit all items to the Collection
Account, and Borrower shall cause all funds flowing through the Lockbox or the
ACH Account to automatically be transferred into the Collection Account, over
which Agent shall have exclusive and unrestricted access. Without limiting the
generality of the foregoing, Borrower shall cause the entire balance in the ACH
Account to be swept on at least a daily basis to the Collection Account. Agent
shall have all right, title and interest in all of the items from time to time
flowing through the Lockbox and/or held in the Collection Account and their
proceeds. Neither Borrower nor any Person claiming through Borrower shall have
any right or control over the use of, or any right to withdraw any amount from,
the Lockbox and/or the Collection Account, each of which shall be under the sole
control of Agent. Borrower shall hold in trust for Agent all Collections that it
receives despite the directions to make payments to the Lockbox or the
Collection Account, and immediately deliver such payments to Agent in their
original form as received from the customer, with proper endorsements for
deposit into the Collection Account. If Borrower or any of its Subsidiaries
receives any payments on account of Pledged Notes Receivable, Pledged Loan
Paper, Collections or any other Collateral, then Borrower shall hold or cause
its Subsidiaries to hold such payments in trust for Agent and shall deposit or
cause its Subsidiaries to deposit all such payments, to the extent of Borrower’s
rights therein, into the Collection Account.

(b) Borrower shall open and maintain a Deposit Account at Bank identified in
writing to Bank as Borrower’s “operating account” (the “Operating Account”),
and, so long as no Default or Event of Default has occurred which is continuing,
any amounts in the Collection Account shall be transferred daily by Agent to the
Operating Account. During the continuance of an Event of Default, Agent may
apply all or any part of the amounts in the Collection Account to the
Obligations as provided in Section 7.4.

(c) Borrower shall keep the Collateral, all Collections and all other Proceeds
of the Collateral segregated and separate from its other assets and property,
and Borrower shall not at any time comingle Collections on or Proceeds of
Pledged Notes Receivable with Proceeds of Notes Receivable or Accounts that are
not Proceeds of Pledged Notes Receivable. Borrower shall at all times maintain
in effect instructions to all Account Debtors on Notes Receivable that are not
Pledged Notes Receivable to make payments to accounts other than the ACH Account
and the Collection Account and to a physical address that is not associated with
the Lock Box.

(d) Borrower shall deposit into a Deposit Account that is subject to a perfected
first-priority Agent’s Lien all amounts advanced by Borrower into escrow and all
amounts delivered to Borrower to be held in escrow, including, without
limitation, construction funds, insurance premiums and proceeds, taxes, and
other funds delivered to Borrower to be held on behalf of any Account Debtor
under any Pledged Note Receivable.

 

23



--------------------------------------------------------------------------------

3.24 Financial and Portfolio Covenants.

(a) Borrower and its Subsidiaries, on a consolidated basis, shall maintain, as
measured on the last day of each Fiscal Quarter of Borrower, the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

(1) Minimum Adjusted Quick Ratio. A quick ratio of unrestricted cash, marketable
securities, and Notes Receivable (excluding those owing from Affiliates) minus
bad debt reserve, to current liabilities that is not less than 0.10 to 1.00.

(2) Minimum Tangible Net Worth. A Tangible Net Worth in an amount, when added to
outstanding Subordinated Indebtedness, that is in excess of the sum of (A) Five
Hundred Fifty Million Dollars ($550,000,000), plus (B) ninety percent (90%) of
the cumulative amount of net cash proceeds received by Borrower from the sale
and issuance of common stock by Borrower from and after June 30, 2014.

(3) Leverage. Such leverage and debt-to-equity ratios as are required under all
Applicable Laws, including the Investment Company Act.

(b) Maximum Delinquent Notes Receivable Percentage. Borrower shall not, and will
not permit any of its Subsidiaries to, cause or allow the aggregate unpaid
principal balance of all loans that are owned by Borrower or its Subsidiaries,
or that are serviced by Borrower for any of its Subsidiaries or Affiliates, with
respect to which any payment thereunder remains outstanding and unpaid, in whole
or in part, for more than thirty (30) days past the date it became due and
payable, to be in excess of ten percent (10%) of the aggregate unpaid principal
balance of all such loans owned by Borrower or its Subsidiaries or that are
serviced by Borrower as of such day.

(c) Liquidity Ratio. Borrower shall maintain at all times a Liquidity Ratio of
not less than 1.00 to 1.00.

(d) Debt Service Coverage Ratio. Borrower shall maintain a Debt Service Coverage
Ratio of not less than 1.50 to 1.00 as of the last day of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2014.

(e) Asset Coverage Ratio. Borrower shall maintain at all times an Asset Coverage
Ratio of not less than 2.00 to 1.00.

(f) Minimum Aggregate Portfolio. Borrower shall maintain at all times a minimum
aggregate portfolio of Notes Receivable of not less than One Hundred Million
Dollars ($100,000,000).

3.25 [Reserved].

3.26 OFAC. Neither Borrower nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

24



--------------------------------------------------------------------------------

3.27 Patriot Act. Borrower is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) and the USA PATRIOT Improvement and Reauthorization Act of 2005 (Pub.
L. 109-177) (the “Patriot Act”). No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

3.28 Solvency. Borrower, and each of its Subsidiaries, is Solvent and neither
Borrower nor any of its Subsidiaries is the subject of a case or proceeding
under any Debtor Relief Law.

3.29 Material Contracts. As of the Closing Date, Schedule 3.29 is a true,
correct, and complete listing of all Material Contracts of Borrower other than
Loan Paper. After the Closing Date, Borrower will promptly provide Agent with a
true, complete and correct copy of each Material Contract executed by Borrower
(other than Loan Paper, except to the extent required hereunder).

3.30 Investment Company; RIC Status. Borrower is a non-diversified closed-end
management investment company within the meaning of the Investment Company Act.
Borrower has validly elected to be treated as a “business development company”
pursuant to Section 54 of the Investment Company Act and has not revoked such
election. Borrower qualifies as a RIC. Borrower is in compliance with the
requirements of the Investment Company Act as they relate to business
development companies. At all times, Borrower shall maintain its status and
qualification as a “business development company” under the Investment Company
Act, and as a RIC under the IRC. Neither Borrower nor any Subsidiary is, except
with respect to Borrower as a business development company under the Investment
Company Act, subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

3.31 Not Plan Assets. The assets of Borrower do not and will not constitute
“plan assets,” within the meaning of ERISA, the IRC and the respective
regulations promulgated thereunder. Assuming no Lender will use “plan assets”
within the meaning of ERISA, the IRC and the respective regulations promulgated
thereunder to make Loans to Borrower, the execution, delivery and performance of
this Agreement, and the borrowing and repayment of amounts hereunder, do not and
will not constitute non-exempt “prohibited transactions” under ERISA or the IRC.

3.32 Servicing of Pledged Notes Receivable and Pledged Loan Paper.

(a) Generally. Borrower shall conduct the servicing, administration and
collection of the Pledged Loan Paper and Pledged Notes Receivable and shall
take, or cause to be taken, all such actions as may be necessary or advisable to
service, administer and collect the Pledged Loan Paper and Pledged Notes
Receivable from time to time. Borrower will service, administer and make
collections on the Pledged Loan Paper and Pledged Notes Receivable with
reasonable care, using that degree of skill and attention that Borrower
exercises with respect to all comparable loans that it services for itself or
others and in accordance with the Accepted Servicing Practices. Without limiting
the generality of the foregoing, Borrower shall:

 

25



--------------------------------------------------------------------------------

(1) prepare and submit of claims to, and post-billing liaison with, Account
Debtors;

(2) maintain all necessary Books and Records with respect to the Pledged Loan
Paper and providing such reports to Agent and the Lenders in respect of the
servicing of the Pledged Loan Paper and Pledged Notes Receivable (including
information relating to its performance under this Agreement) as may be required
hereunder or as Agent may reasonably request;

(3) maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate servicing records evidencing the
Pledged Loan Paper in the event of the destruction of the originals thereof) and
keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Pledged Loan Paper
(including, without limitation, records adequate to permit the identification of
any new Pledged Loan Paper and all Collections of and adjustments to any
existing Pledged Loan Paper);

(4) promptly deliver to Agent and the Pledgeholder, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as Agent or the Pledgeholder may from time to
time reasonably request;

(5) identify all new Pledged Loan Paper and Pledged Notes Receivable clearly and
unambiguously in its servicing records to reflect that such Pledged Loan Paper
and Pledged Notes Receivable are owned solely by Borrower and pledged to Agent,
for the benefit of the Lenders;

(6) comply in all material respects with the Credit Policy in regard to all
Pledged Loan Paper and Pledged Notes Receivable;

(7) comply in all material respects with all Applicable Laws with respect to it,
its business and properties and all Pledged Loan Paper, Pledged Notes Receivable
and Collections with respect thereto; and

(8) notify Agent of any material action, suit, proceeding, dispute, offset
deduction, defense or counterclaim that (1) is or is threatened to be asserted
by an Account Debtor with respect to any Pledged Loan Paper or Pledged Note
Receivable; or (2) could reasonably be expected to have a Material Adverse
Effect.

(b) Collection Efforts.

(1) Collections. Borrower will make reasonable efforts to collect all payments
called for under the terms and provisions of the Pledged Notes Receivable as and
when the same become due, and will follow those collection procedures as are
consistent with Accepted Servicing Practices. Borrower may not waive, modify or
otherwise vary any provision of Pledged Loan Paper or Pledged Notes Receivable,
except as may be in accordance with the Credit Policy. Notwithstanding anything
to the contrary contained herein, Borrower will not take any action with respect
to any Pledged Loan Paper or Pledged Notes Receivable that is prohibited
hereunder.

(2) Payments to Cash Management Account. On or before the first date on which
any Note Receivable is included in the Borrowing Base, Borrower shall have
instructed all Account Debtors to make all payments in respect of all Pledged
Notes Receivable directly to the Collection Account.

 

26



--------------------------------------------------------------------------------

(3) Adjustments. If (i) Borrower makes a deposit into the Collection Account or
the ACH Account in respect of a Collection of a Pledged Note Receivable or a
Recovery and such Collection was received by Borrower in the form of a check
that is not honored for any reason or (ii) Borrower makes a mistake with respect
to the amount of any Collection or Recovery and deposits an amount that is less
than or more than the actual amount of such Collection or Recovery, Borrower
shall appropriately adjust the amount subsequently deposited into the Collection
Account or ACH Account to reflect such dishonored check or mistake. Any payment
to Agent or any Lender in respect of which a dishonored check is received shall
be deemed not to have been paid.

(c) Realization Upon Defaulted Loan Paper. Borrower will use its reasonable
efforts to repossess or otherwise comparably convert the ownership of any
Account Debtor Collateral with respect to Defaulted Loan Paper. Borrower will
follow the practices and procedures set forth in the Credit Policy in order to
realize upon such Account Debtor Collateral. Any sale of Account Debtor
Collateral shall be evidenced by a certificate of a Responsible Officer of
Borrower delivered to Agent identifying the Defaulted Loan Paper and the Account
Debtor Collateral, setting forth the sale price of the Account Debtor Collateral
and certifying that such sale price is the fair market value of such Account
Debtor Collateral; provided, that if after giving effect to such sale (a) the
Net Borrowing Availability would not be greater than or equal to zero or (b) a
Default or an Event of Default would exist, then Borrower prior to selling any
Account Debtor Collateral with respect to Defaulted Loan Paper shall obtain the
prior written consent of Agent. Borrower will remit to the Collection Account
the Recoveries received in connection with the sale or disposition of Account
Debtor Collateral with respect to Defaulted Loan Paper.

(d) Limitations. After an Event of Default has occurred and is continuing, at
Agent’s sole direction, Borrower shall take such action as Agent may deem
necessary or advisable to enforce collection of all Pledged Loan Paper and
Pledged Notes Receivable; provided, that Agent may, at any time after an Event
of Default has occurred and is continuing, notify any Account Debtor with
respect to any Pledged Loan Paper or and Pledged Note Receivable of the pledge
and assignment of the same to Agent and direct that payments of all amounts due
or to become due to Borrower thereunder be made directly to Agent or any
servicer, collection agent or lock-box or other account designated by Agent and,
upon such notification and at the expense of Borrower, Agent may enforce
collection of any such Collateral and adjust, settle or compromise the amount or
payment thereof. In no event shall Borrower be entitled to make the
Pledgeholder, Agent or any Lender a party to any litigation without such party’s
express prior written consent.

(e) Release of Pledged Notes Receivable. When a Pledged Note Receivable that is
in the possession of Agent or the Pledgeholder is repaid in its entirety, Agent
shall return or shall authorize the Pledgeholder to return such Pledged Note
Receivable to Borrower to facilitate its payment and Agent shall release Agent’s
Liens in such Pledged Note Receivable promptly upon receipt of the final payment
relating to such Pledged Note Receivable.

3.33 Post-Closing Matters. Borrower shall complete the matters and deliver the
documents, instruments and agreements listed in Sections 4 and 5 of the
Schedule of Documents when and to the extent required thereunder.

 

27



--------------------------------------------------------------------------------

4. NEGATIVE COVENANTS

Borrower covenants and agrees that, from the Closing Date until the Termination
Date, none of Borrower or any of its Subsidiaries (except to the extent that any
of the below covenants are expressly limited to Borrower) shall, directly or
indirectly, by operation of law or otherwise:

4.1 Transfers. (a) Other than Permitted Dispositions, sell, license, lease,
transfer, convey, assign (by operation of law or otherwise), grant any option
with respect to, or otherwise dispose of any of its or its Subsidiaries’ assets
or properties, or (b) cause the portfolio of Notes Receivable held by Borrower,
as opposed to any Subsidiary or Affiliate of Borrower, to be selected in a
manner adverse to Borrower, Agent or any Lender.

4.2 Changes to Name, Locations. (a) Change its name, its federal employer
identification number (or obtain additional numbers), type of legal entity,
organizational identification number issued by the state of its organization,
the timing of its Fiscal Year, the location of its chief executive office or
principal place of business, the locations of any Collateral or records
concerning the Collateral, without, in each instance, giving thirty (30) days’
prior written notice thereof to Agent and taking all actions deemed necessary or
appropriate by Agent to protect and perfect the Lien of Agent, for the benefit
of Agent and Lenders, continuously upon the Collateral; (b) engage in any
business other than as set forth in the Reference 10-K and as presently
conducted or as reasonably related thereto; make any material changes in any of
its investment objectives, investment policies, or investment guidelines;
(c) agree or otherwise permit any change in the Credit Policy without first
having provided Agent with ten (10) Business Days advance notice of any proposed
change and having obtained the prior written consent of Agent and the Requisite
Lenders (which consent shall not unreasonably be withheld); (d) amend its
articles or certificate of incorporation, by-laws, operating agreement or other
organizational documents in a manner that would materially adversely affect
Agent or the Lenders; or (e) as to Borrower only, reincorporate or reorganize
itself under the laws of any jurisdiction other than the jurisdiction in which
it is incorporated or organized as of the Closing Date without the prior written
consent of Agent.

4.3 Changes to Pledged Loan Paper. Extend, amend or otherwise modify the terms
of any Eligible Loan Paper or Eligible Note Receivable, except for extensions
and adjustments made in accordance with the Credit Policy, provided that, upon
written notice from Agent, sent after the occurrence and during the continuance
of any Default or Event of Default, Borrower shall not make, or consent to, any
further extensions, amendments or modifications without the prior written
consent of Agent and the Requisite Lenders.

4.4 Restrictions on Fundamental Changes.

(a) Merge with, consolidate with, acquire all or substantially all of the assets
or Stock of, or otherwise combine with, any Person.

(b) Amend any of its articles of incorporation or bylaws as in effect on the
Closing Date; provided that Borrower may increase the number shares of its
authorized capital stock so long as no Change of Control has occurred or would
exist as a result thereof.

(c) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(d) Suspend or go out of a substantial portion of its or their business.

4.5 Loans and Investments. Make any Investment in any Subsidiary, Affiliate or
any other Person, or permit any Subsidiary to do so, other than Permitted
Investments.

 

28



--------------------------------------------------------------------------------

4.6 Indebtedness. Create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness. For the avoidance of doubt, Borrower shall not
create or incur any Guaranteed Indebtedness except by endorsement of instruments
or items of payment for deposit to the general account of Borrower and except
for customary obligations to repurchase ineligible Notes Receivable from Special
Purpose Subsidiaries on terms substantially similar to those set forth in
Section 3.05 of the Wells Fargo Sale and Servicing Agreement as in effect on the
Original Closing Date.

4.7 Liens and Encumbrances. (a) Create, incur, assume, or suffer to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens; (b) permit any Collateral not to be
subject to the first priority security interest of Agent, for the benefit of
Agent and the Lenders, granted herein; or (c) solely with respect to Borrower,
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Agent) with any Person which directly or indirectly prohibits,
purports to prohibit, or has the effect of prohibiting Borrower from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s assets or properties; provided that the restrictions set forth
in this clause (c) shall not prohibit or restrict the obligations of Borrower,
if any, or Hercules Funding II set forth in Section 7.6 of that certain Loan and
Security Agreement dated as of August 25, 2008 by and among Hercules Funding II
LLC, Wells Fargo Foothill, LLC as administrative agent and the lenders party
thereto or Section 3.05 of the Wells Fargo Sale and Servicing Agreement
(collectively, as the same may be amended or extended from time to time, the
“Wells Fargo Facility”).

4.8 Restricted Payments. Make or cause to be made any Restricted Payment by
Borrower; provided, however, that Borrower may:

(a) issue common stock of Borrower upon conversion of Notes Indebtedness in
accordance with its terms, and make (i) cash payments in respect of fractional
shares in connection with such conversions, and (ii) other cash payments
ancillary to such conversions as may be required, in each case, in respect of
the stock-settled portion of such conversions (but exclusive of payments in
respect of cash-settled conversions and payments of cash ancillary thereto);

(b) so long as no Default or Event of Default shall have occurred and be
continuing, or would occur as a result thereof, and Agent and Lenders shall have
received the financial statements required hereunder for the most recently
completed fiscal month, make distributions to the holders of its Stock to the
extent permitted by Applicable Law;

(c) subject to the prior satisfaction of each of the Specified Event Conditions,
and Agent and Lenders shall have received the financial statements required
hereunder for the most recently completed fiscal month make any payment or
distribution, other than as specified in Section 4.8(a) above, on account of the
conversion, purchase, redemption, defeasance, or other retirement of Notes
Indebtedness (including payments of cash upon any cash-settled conversion of the
Notes Indebtedness and including payments required for prepayments or calls of
Notes Indebtedness) in accordance with its terms; provided that the compliance
certificate required under clause (b) of the definition of “Specified Event
Conditions” shall not be required for any such payment if the amount of such
payment, when added to the amount of all prior such payments made under this
clause (c) in the immediately preceding 365 days (but after the Closing Date) is
less than $125,000,000 in the aggregate; and

(d) make any payments and distributions in respect of the Obligations.

4.9 Hedge Agreements. Enter into any Hedge Agreement except in the ordinary
course of business with a nationally recognized financial institution
satisfactory to Agent pursuant to bona fide hedging transactions and not for
speculation.

 

29



--------------------------------------------------------------------------------

4.10 [Reserved].

4.11 Transactions with Affiliates. Acquire or lease any property from, or sell,
transfer or lease any property to, or enter into any lending, borrowing or other
transaction with, any of its officers or directors or other Affiliates
(including upstreaming and downstreaming of cash and intercompany advances)
other than: (i) transfers to Borrower; and (ii) transfers in the ordinary course
of business and at prices and on reasonable terms not less favorable to Borrower
than those which would have been obtained in an arm’s-length transaction with a
non-Affiliated third party.

4.12 Collateral with Bailees. Maintain or store any of the Collateral at any
time now or hereafter with a bailee, warehouseman, or similar party, other than
Agent or the Pledgeholder.

4.13 Material Contracts; Cancellation of Indebtedness. Enter into, or permit any
Subsidiary to enter into, any amendment or modification to (or take any action
or omit to take any action with respect to) any Material Contract, which could
reasonably be expected to have a Material Adverse Effect, or default in the
performance of any obligations under any Material Contract which could
reasonably be expected to have a Material Adverse Effect, or permit any Material
Contract to be canceled or terminated prior to its stated maturity where such
cancellation or termination could reasonably be expected to have a Material
Adverse Effect; or cancel any Indebtedness owing to it, except for reasonable
consideration and in the ordinary course of its business; provided that the
restrictions set forth in this Section 4.13 shall not be applicable to Special
Purpose Subsidiaries.

4.14 ERISA. (a) Voluntarily terminate any Plan so as to result in liability of
Borrower to the PBGC, (b) enter into any “Prohibited Transaction” (as defined in
ERISA) involving any Plan that could reasonably be expected to result in
liability of Borrower to PBGC, (c) cause an occurrence of any Reportable Event
that could reasonably be expected to result in liability of Borrower to PBGC,
(d) allow or suffer to exist any other event or condition known to that Borrower
could result in liability of Borrower to PBGC, or (e) permit any of its assets,
other than assets in any plan as defined in Section 3(3) of ERISA, to become or
be deemed to be “plan assets” within the meaning of ERISA, the IRC or the
respective regulations promulgated thereunder.

4.15 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Borrower’s and its Subsidiaries’
financial condition.

4.16 Limitations on Subsidiaries. Create or otherwise cause or suffer to exist
or become effective, or (other than covenants applicable only to Special Purpose
Subsidiaries set forth in documentation governing Permitted Special Purpose
Indebtedness) permit any Subsidiary to create or otherwise cause or suffer to
exist or become effective, any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by Borrower or any other Subsidiary of Borrower; (b) pay any Indebtedness
owed to Borrower or any other Subsidiary; (c) make loans or advances to Borrower
or any other Subsidiary; or (d) transfer any of its property or assets to
Borrower or any other Subsidiary.

4.17 Notes Indebtedness. (a) Except as otherwise permitted under Section 4.8,
prepay, defease, redeem, repurchase, call or otherwise retire any Notes
Indebtedness prior to its stated maturity date (or make any election or offer or
give any notice with respect to any of the foregoing) unless the

 

30



--------------------------------------------------------------------------------

Specified Event Conditions have been satisfied with respect to such prepayment,
defeasance, redemption, repurchase, call or retirement; (b) make any regularly
scheduled payments of principal and interest under Notes Indebtedness; provided,
however, that, so long as no Default or Event of Default shall have occurred and
be continuing, or would occur as a result thereof, and Agent and Lenders shall
have received the financial statements required hereunder for the most recently
completed fiscal month, Borrower may make such regularly scheduled payments of
principal and interest under Notes Indebtedness in accordance with its terms; or
(c) amend any provision of any document evidencing such Notes Indebtedness that
would have a material adverse effect on Agent, the Lenders or their interests in
the Collateral or that would have the effect of making such Indebtedness no
longer qualify as Notes Indebtedness.

 

5. FINANCIAL REPORTS

5.1 Reports and Notices. Borrower represents, warrants and agrees that, from and
after the Closing Date until the Termination Date, Borrower shall deliver to
Agent, or cause to be delivered to Agent (with a copy of the same delivered
electronically to any third party engaged by Agent to analyze or audit the
same):

(a) as soon as available and in any event no later than thirty (30) days
following the end of each Fiscal Month:

(1) a Borrowing Base Certificate including a list of Eligible Notes Receivable,
a detailed calculation of the Borrowing Base, and such supporting detail and
documentation as Agent may request;

(2) a summary and detailed aging of Notes Receivable of Borrower including
separate aging reports of all Notes Receivable and all Eligible Notes Receivable
included in the Borrowing Base, together with a reconciliation to the detailed
calculation of the Borrowing Base most recently provided to Agent;

(3) the Financial Statements of Borrower (on a non-consolidated basis) for such
month, which Financial Statements shall provide comparisons to actual results
for the corresponding period during the prior Fiscal Year, both on a monthly and
year-to-date basis;

(4) a Compliance Certificate from the Chief Executive Officer or Chief Financial
Officer of Borrower certifying, among other things, that (i) such Financial
Statements are complete and correct and are prepared in accordance with GAAP
(subject to the exclusion of footnotes required by GAAP and changes resulting
from normal year-end audit adjustments), (ii) Borrower is in compliance with the
financial covenants tested on a quarterly or “at all times” basis under this
Agreement and showing in reasonable detail the calculations used in determining
compliance with such financial covenants, and (iii) no Default or Event of
Default has occurred and is continuing (or specifying those Defaults or Events
of Default that have occurred and are continuing of which he or she was aware);

(5) Collateral reports specifying (i) the current unpaid principal balance of
each Pledged Note Receivable, (ii) current committed amount with respect to each
Pledged Note Receivable, (iii) current payment status of each Pledged Note
Receivable, and (iv) brief description of Account Debtor Collateral for each
Pledged Note Receivable, with additional detail showing additions to and
deletions from the Collateral; and

(6) Borrower’s monthly credit watch list prepared in the ordinary course of
business and consistent with past practice; and

 

31



--------------------------------------------------------------------------------

(b) within forty five (45) days following the end of each Fiscal Quarter of
Borrower (other than the end of the Fiscal Quarter that coincides with the end
of Borrower’s Fiscal Year), the Financial Statements of Borrower for such Fiscal
Quarter, which Financial Statements shall be presented both on a quarterly and
year-to-date basis and shall comply with all applicable SEC reporting
requirements;

(c) within ninety (90) days following the end of each Fiscal Year, the Financial
Statements of Borrower for such Fiscal Year certified without qualification by
an independent certified accounting firm acceptable to Agent, which Financial
Statements shall provide comparisons to actual results for the prior Fiscal
Year, on an annual basis, and shall comply with all applicable SEC reporting
requirements, accompanied by (1) a Compliance Certificate, and (2) any
management letter that may be issued;

(d) promptly upon the filing or sending thereof, copies of all regular, periodic
or special reports of Borrower or any of its Subsidiaries filed with the SEC;
copies of all registration statements of Borrower or any of its Subsidiaries
filed with the SEC (other than on Form S-8); and copies of all proxy statements
or other communications made Stockholders generally;

(e) promptly upon receipt thereof, copies of all final reports, if any,
submitted to Borrower by its independent certified public accountants in
connection with any annual or interim audit of Borrower;

(f) copies of each of Borrower’s quarterly reports to its Stockholders, promptly
upon transmission of each such report to any Stockholder;

(g) promptly upon receipt or knowledge thereof, notice of all claims, offsets or
disputes asserted by Account Debtors with respect to any of the Pledged Notes
Receivable; and

(h) within forty five (45) days following the end of each Fiscal Quarter of
Borrower, all internal and external valuation reports relating to the Eligible
Notes Receivables (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Notes Receivable as required pursuant to Section 5.4 and the underwriting
memoranda for all Eligible Notes Receivables included in such valuation reports,
along with any other information relating to the Eligible Notes Receivables as
reasonably requested by Agent or any Lender, provided that the underwriting
memoranda for a particular Eligible Note Receivable of an Account Debtor shall
only be required to be delivered within 30 days of the initial closing of such
Eligible Note Receivable;

(i) such other reconciliations of Notes Receivable and such other information
respecting the business, financial condition, prospects or projections of
Borrower or any of its Affiliates as Agent reasonably may request from time to
time.

5.2 Other Reports. Borrower shall notify Agent promptly of any occurrence
causing a material loss or decline in value of any Collateral and the estimated
(or actual, if available) amount of such loss or decline. Borrower shall, upon
the request of Agent, furnish to Agent and Lenders such other reports and
information in connection with the affairs, business, financial condition,
operations, prospects, projections or management of Borrower or the Collateral
as Agent may request, all in reasonable detail, and Borrower shall advise Agent
promptly, in reasonable detail, of: (a) any Lien, other than Permitted Liens,
attaching to or asserted against any of Borrower’s property or assets; (b) any
material change in the composition of the Collateral or Borrower’s other
properties or assets; and (c) the occurrence of any other event that could
reasonably be expected to have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

5.3 IntraLinks/IntraAgency. Reports required to be delivered pursuant to
Sections 5.1 and 5.2 may be delivered electronically and if so, shall be deemed
to have been delivered on the date on which Borrower posts such reports, or
provides a link thereto, when such report is posted electronically on
IntraLinks/IntraAgency or other relevant website that each Lender and Agent have
access to (whether a commercial, third-party website or whether sponsored by
Agent), if any, on Borrower’s behalf; provided, that: (a) Borrower shall deliver
paper copies of such reports to Agent or any Lender who requests Borrower to
deliver such paper copies until written request to cease delivering paper copies
is given by Agent or such Lender; (b) Borrower shall notify (which may be by
facsimile or electronic mail) Agent and each Lender of the posting of any such
reports and immediately following such notification Borrower shall provide to
Agent, by electronic mail, electronic versions (i.e., soft copies) of such
reports; and (c) in each instance, Borrower shall, upon request by Agent,
provide paper copies of the Compliance Certificates required by Sections 5.1(b)
and 5.1(c) to Agent. Except for such Compliance Certificates, Agent shall have
no obligation to request the delivery of or to maintain copies of the reports
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such reports.

5.4 Unquoted Notes Receivable External Review. If at any time the outstanding
amount of the Loans exceeds Five Million Dollars ($5,000,000), then Borrower
shall thereafter obtain written fair market value appraisal reports for Eligible
Notes Receivable with an outstanding principal balance greater than or equal to
Ten Million Dollars ($10,000,000) and for which market quotations are not
readily available (“Unquoted Notes Receivable”), as of the last day of the
Fiscal Quarter in which such Note Receivable becomes an Eligible Note Receivable
and as of the last day of each period of one hundred and eighty (180) days
thereafter, from an Approved Third-Party Appraiser engaged by Borrower to assist
the Board of Directors of Borrower in determining the fair market value of such
Unquoted Notes Receivable (each such value, an “External Unquoted Value”) and
provide the Board of Directors and Agent with such report as of the last day of
such Fiscal Quarter or such 180-day period.

 

6. CREATION OF SECURITY INTEREST

6.1 Grant of Security Interest; Assignment.

(a) Borrower grants to Agent, for the benefit of Agent and Lenders, a Lien upon
all of its right, title and interest in the Collateral to secure the prompt and
complete payment and performance of the Obligations.

(b) Borrower shall defend the right, title and interest of Agent, for the
benefit of Agent and the Lenders, in and to the Collateral against the claims
and demands of all Persons whomsoever, and shall take such actions, including
(i) all actions necessary to grant Agent “control” of any Investment Property,
Deposit Accounts, Letter of Credit Rights or electronic Chattel Paper owned by
Borrower included in the Collateral, with any agreements establishing control to
be in form and substance satisfactory to Agent, (ii) the delivery to
Pledgeholder, as agent for Agent of all original Instruments, Chattel Paper,
negotiable Documents and certificated Stock owned by Borrower included in the
Collateral (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank) promptly after Borrower receives
same, (iii) after the occurrence and during the continuance of an Event of
Default, notification of Agent’s interest in Collateral at Agent’s request,
(iv) preparation and delivery of all applications and other relevant actions to
note the Lien of Agent, for the benefit of Agent and Lenders, on any certificate
of title included in the Collateral, and (v) the institution of litigation
against third parties as shall be prudent in order to protect and preserve
Borrower’s, Agent’s and Lenders’ respective and several interests in the
Collateral. Borrower shall mark its Books and Records pertaining to the
Collateral to evidence the Loan Documents and the Liens granted under the Loan
Documents. If

 

33



--------------------------------------------------------------------------------

Borrower retains possession of any Chattel Paper or Instruments included in the
Collateral with Agent’s consent, then such Chattel Paper and Instruments shall
be marked with the following legend: “THIS WRITING AND THE OBLIGATIONS EVIDENCED
OR SECURED HEREBY ARE SUBJECT TO THE LIEN OF MUFG UNION BANK, N.A., AS AGENT”
Borrower shall promptly, and in any event within two (2) Business Days after the
same is acquired by it, notify Agent of any Commercial Tort Claim acquired by it
relating or pertaining to any Collateral, and unless otherwise consented to by
Agent, Borrower shall enter into a supplement to this Agreement (and the Loan
Documents) granting to Agent (for the benefit of Agent and Lenders) a Lien in
such Commercial Tort Claim.

(c) Without limiting the generality of the foregoing, Borrower hereby
unconditionally collaterally assigns to Agent, for the benefit of Agent and the
Lenders, and grants to Agent, for the benefit of Agent and the Lenders, a
continuing security interest in, all of Borrower’s right title and interest in
and to any and all Notes Receivable included in the calculation of any Borrowing
Base or referenced on any Borrowing Base Certificate and all related Loan Paper,
whether now existing or later created or acquired, together with: (i) any and
all obligations therein described, the debt secured thereby and all sums of
money due and to become due thereon, with the interest provided for therein,
(ii) any and all Liens, privileges, security interests, collateral, rights,
remedies, entitlements and equities that Borrower now or in the future possesses
or to which is entitled as additional security for the payment thereof and the
other obligations described in any related Loan Paper, (iii) any and all
financing statements filed against the applicable Account Debtors, as debtor,
naming Borrower, as secured party; (iv) any and all other documents executed
and/or delivered in connection with such Notes Receivable or Loan Paper,
including, without limitation, all of Borrower’s right, title and interest in
and to any collateral, security, guaranties, certificates of deposit, letters of
credit, performance bonds, demands, causes of action, all related certificates,
bank accounts, operating accounts, insurance policies, reserve accounts, escrow
accounts and other accounts, opinions, financial statements of Account Debtors
and any guarantors and any other collateral arising out of and/or executed
and/or delivered in connection with or related to such Notes Receivable or Loan
Paper, and all other rights and benefits of Borrower related to such other
documents, and (v) any and all claims, demands and causes of action that
Borrower now or in the future possesses against any Account Debtor in connection
with foregoing or to which Borrower is otherwise entitled as additional security
for the payment of such Notes Receivable, Loan Paper and the other obligations
described therein. Borrower authorizes Agent, to file amendments to all UCC
financing statement filed by, on behalf of or for the benefit of Borrower
against any and all Account Debtors to Pledged Loan Paper or Pledged Notes
Receivable, changing the secured party of record on such UCC financing
statements to Agent.

6.2 Agent’s Rights.

(a) Agent or Agent’s designee may, at any time in Agent’s own name or in the
name of Borrower, after the occurrence and during the continuance of an Event of
Default (1) communicate with Account Debtors of Borrower, including obligors in
respect of Loan Paper, Notes Receivable, Accounts, Payment Intangibles,
Documents, Instruments, Chattel Paper or other agreements included in the
Collateral to verify to Agent’s satisfaction of the existence, amount and terms
of any such Loan Paper, Notes Receivable, Accounts, Payment Intangibles,
Documents, Instruments, Chattel Paper or other Collateral, (2) cause a back-up
or replacement servicer to take possession of, administer, collect and enforce,
the Pledged Loan Paper, Pledged Notes Receivable and other Collateral, and
(3) without prior notice to Borrower, notify Account Debtors and other Persons
obligated on the Collateral that Agent has a security interest therein, and that
payments shall be made directly to Agent. Upon the request of Agent, Borrower
shall so notify such Account Debtors and other Persons obligated on the
Collateral. Once any such notice has been given to any Account Debtor or other
Person obligated on the Collateral, Borrower shall not give any contrary
instructions to such Account Debtor or other Person without Agent’s prior
written consent.

 

34



--------------------------------------------------------------------------------

(b) Borrower shall remain liable under all of its Loan Paper and each of its
other agreements, contracts, Licenses and shall observe and perform all the
conditions and obligations to be observed and performed by it thereunder, and
neither of Agent nor any Lender shall have any obligation or liability
whatsoever to any Person under or with respect thereto by reason of or arising
out of the execution, delivery or performance of this Agreement or any other
Loan Documents, and neither Agent nor any Lender shall be required or obligated
in any manner (i) to perform or fulfill any of the obligations of Borrower
thereunder, (ii) to make any payment or inquiry, or (iii) to take any action of
any kind to collect or enforce any performance or the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times under or pursuant to any Loan Paper, agreement, contract or License.

(c) Borrower shall, with respect to each of its owned, leased, or controlled
properties or facilities, during normal business hours and upon reasonable
advance notice (unless a Default or Event of Default has occurred and is
continuing, in which event no notice shall be required and Agent shall have
access at any and all times): (i) provide access to such facilities or
properties to Agent, any Lender and any of their respective officers, employees
and agents, as frequently as Agent determines to be appropriate; (ii) permit
Agent, any Lender and any of their respective officers, employees and agents to
inspect, examine, audit and make extracts from all of its Books and Records,
including without limitation management letters prepared by independent
accountants; (iii) permit Agent, any Lender and any of its officers, employees
and agents to inspect, review, evaluate and make physical verifications and
appraisals of the Collateral in any manner and through any medium that Agent
considers advisable; and (iv) permit Agent, any Lender and any of their
respective officers, employees and agents to discuss with its officers and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Borrower shall provide to Agent,
at Borrower’s expense, such clerical and other assistance as may be reasonably
requested with respect thereto. Representatives of Lenders may accompany Agent’s
representatives on inspections and audits. Borrower shall make available to
Agent and its counsel, as quickly as practicable under the circumstances,
originals or copies of all of Borrower’s Books and Records and any other
instruments and documents that Agent may request. Borrower shall deliver any
document or instrument reasonably necessary for Agent, as it may from time to
time request, to obtain records from any service bureau or other Person that
maintains records for Borrower. If requested by Agent, Borrower shall execute an
authorization letter addressed to its accountants authorizing Agent or any
Lender to discuss the financial affairs of Borrower with its accountants.

6.3 Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent, on behalf of Agent and Lenders (and any of Agent’s officers,
employees or agents designated by Agent) as its irrevocable true and lawful
attorney-in-fact, with power to, in the name of Borrower or its own name:
(a) sign the name of Borrower on any document to be executed, recorded or filed
in order to perfect or continue perfected Agent’s Lien, for the benefit of Agent
and Lenders, upon the Collateral if Borrower fails to do so promptly after
request therefor by Agent, including filing any financing statement or
amendments thereto or continuation statement without the signature of Borrower;
and (b) after the occurrence and during the continuance of an Event of Default,
with respect to the Collateral:

(1) take possession of and to sign and endorse Borrower’s name on any invoice or
bill of lading relating to any Account, Loan Paper, Note Receivable or other
Collateral, drafts against Account Debtors, schedules and assignments of
Accounts, Loan Paper or Notes Receivable, verifications of Accounts and Notes
Receivable and notices to Account Debtors and other documents in connection with
any of the Collateral;

(2) send requests for verification of Accounts and Notes Receivable;

 

35



--------------------------------------------------------------------------------

(3) take possession of and endorse Borrower’s name on, and collect, any checks,
notes, acceptances, money orders, drafts, or other instruments or forms of
payment or security that relate to the Collateral or that may come into
Pledgeholder’s, Agent’s or any Lender’s possession;

(4) notify the post office authorities to change the address for delivery of
Borrower’s mail to an address designated by Agent, to receive and open all mail
addressed to Borrower, and to retain all mail relating to the Collateral and
forward all other mail to Borrower;

(5) make, settle, and adjust all claims under Borrower’s policies of insurance,
as its interests may appear (and all of Borrower’s rights with respect to
insurance relating to Account Debtors and Account Debtor Collateral under
Pledged Loan Paper) and make all determinations and decisions with respect to
such policies of insurance, as its interests may appear;

(6) pay or discharge Charges and Liens levied or placed on or threatened against
the Collateral;

(7)(A) direct any party liable for any payment under any Pledged Note Receivable
or Pledged Loan Paper or other Collateral to make payment of any and all moneys
due or to become due thereunder directly to Agent or as Agent shall direct;
(B) receive, demand and enforce any and all of Borrower’s rights with respect to
the Pledged Note Receivable, Pledged Loan Paper, other Collateral and/or the
Hedge Agreements and to perform any and all acts in the name of Borrower or at
the option of Agent, in the name of Agent with the same force and effect as if
performed by Borrower in the absence of this Agreement; (C) enforce the Pledged
Note Receivable, Pledged Loan Paper and the other Collateral, and ask or demand
for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Pledged Note Receivable, Pledged Loan Paper or other Collateral; (D) collect
and receive debts and other obligations owing to Borrower relating to the
Collateral; (E) foreclose, enforce and satisfy Liens and other security in favor
of Borrower securing the Pledged Notes Receivable; (F) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any thereof and to enforce any other
right in respect of any Collateral; (G) defend any suit, action or proceeding
brought against Borrower with respect to any Collateral; (H) settle, compromise
or adjust any suit, action or proceeding described in clause (G) above and, in
connection therewith, to give such discharges or releases as Agent may deem
appropriate; (I) settle and adjust disputes and claims respecting the Pledged
Note Receivable, Pledged Loan Paper and the other Collateral, directly with the
applicable Account Debtors, for amounts and upon terms that Agent determines to
be reasonable; (J) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with the Pledged Notes Receivable, Pledged Loan
Paper and the other Collateral as fully and completely as though Agent were the
absolute owner thereof for all purposes; and (K) cause to be executed and
delivered any documents and releases and to do, at Agent’s option and Borrower’s
expense, at any time, or from time to time, all acts and things which Agent
deems necessary to protect, preserve or realize upon the Collateral or Agent’s
Liens thereon or to effect the intent of this Agreement and the other Loan
Documents, all as fully and effectively as Borrower might do.

Borrower hereby ratifies all that such attorneys shall lawfully do or cause to
be done by virtue hereof. The appointment of Agent as attorney-in-fact for
Borrower, and each and every one of Agent’s rights and powers, being coupled
with an interest, is irrevocable until the Termination Date. NEITHER AGENT NOR
ANY LENDER, NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL BE RESPONSIBLE TO BORROWER FOR ANY ACT OR FAILURE TO
ACT PURSUANT TO THE POWERS GRANTED UNDER THE POWER OF ATTORNEY HEREIN OR
OTHERWISE, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
NOR FOR ANY PUNITIVE, EXEMPLARY,

 

36



--------------------------------------------------------------------------------

INDIRECT OR CONSEQUENTIAL DAMAGES, OR LOST PROFITS. Borrower also hereby
(i) authorizes Agent to file any financing statements, continuation statements
or amendments thereto that contain any information required by Part 5 of Article
9 of the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether Borrower is an
organization, the type of organization and any organization identification
number issued to Borrower, (ii) agrees to furnish any such information to Agent
promptly upon request, and (iii) ratifies its authorization for Agent to have
filed any initial financial statements, or amendments thereto if filed prior to
the Closing Date. Borrower also authorizes Agent, at any time and from time to
time, to execute, in connection with any sale, transfer, assignment or other
disposition of Collateral pursuant hereto or the other Loan Documents, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral. Borrower acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement with respect to the Liens granted under the Loan
Documents without the prior written consent of Agent and agrees that it will not
do so without the prior written consent of Agent prior to the Termination Date.

6.4 Grant of License to Use Intellectual Property. For the purpose of enabling
Agent, on behalf of Agent and Lenders, to exercise its rights and remedies under
the Loan Documents, Borrower hereby grants to Agent, for the benefit of Agent
and Lenders, an irrevocable, non-exclusive license (exercisable upon the
occurrence of an Event of Default without payment of royalty or other
compensation to Borrower) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by Borrower,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer and automatic machinery software and programs used for the
compilation or printout thereof, and Borrower represents, warrants and agrees
that any such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any other Person; provided, subject to
Section 6.6, that such license will terminate, on the Termination Date.

6.5 Chattel Paper. With respect to each contract or lease included in the
Collateral, under which Borrower, as lessor, leases property to third parties,
where such leases fall within the definition of Chattel Paper, (i) each such
contract and lease, and any supplements thereto, may be executed in original
counterparts, but one and only one of which shall be designated the “Lessor’s
Original,” (ii) only the Lessor’s Original counterpart of each such lease and
any supplement thereto shall be deemed to constitute “chattel paper” under the
UCC, and (iii) each such lease and any supplement thereto shall contain a
provision setting forth the terms contained in clauses (i) and (ii) of this
sentence. Borrower shall conspicuously stamp the Lessor’s Original counterpart
of each such contract and lease and any supplement thereto entered into as of or
after the Closing Date (and any other counterpart thereof that comes into
Borrower’s possession) with a legend, in form and substance satisfactory to
Agent, clearly indicating that such lease and the property leased thereunder is
subject to the security interest granted pursuant hereto.

6.6 Reinstatement. The provisions of this Section 6 shall remain in full force
and effect and continue to be effective even if: (a) any case, proceeding or
petition is filed by or against Borrower under any Debtor Relief Law;
(b) Borrower becomes insolvent or makes an assignment for the benefit of
creditors; (c) a receiver or trustee is appointed for all or any significant
part of Borrower’s assets; or (d) at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,” “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made. To the
extent that any payment, or any part thereof, by or on behalf of Borrower is
made to Agent or any Lender, or Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, rescinded, reduced, restored, returned, declared to be
fraudulent or preferential, set aside or required

 

37



--------------------------------------------------------------------------------

(including pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
the Obligations and Agent’s Liens, for the benefit of Agent and the Lenders, in
the Collateral shall be revived, reinstated and deemed reduced only by any
amount paid and not so rescinded, reduced, restored or returned.

 

7. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

7.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default” under
this Agreement:

(a) Borrower fails to (a) make any payment of principal or interest in respect
of any Obligations when due and payable or declared due and payable, or (b) make
any other payment or pay any other Obligations within three (3) days after such
Obligations are due and payable or are declared due and payable (which three
(3) day cure period shall not apply to payments due on the Commitment Maturity
Date); or

(b) Borrower Party shall fail or neglect to perform, keep or observe any of the
covenants, promises, agreements, requirements, conditions or other terms or
provisions contained in this Agreement or any of the other Loan Documents and
such default shall have continued for a period of ten (10) Business Days or more
after the occurrence thereof; provided, there shall be no grace period for
failure to perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in
Sections 3.17, 3.18, 3.21, 3.22, 3.23, 3.24, 3.30, 3.31, or 3.32, or Section 4;
or

(c) (i) Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than the Obligations) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $500,000, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity or cash collateral in
respect thereof to be demanded; or (ii) there occurs any a termination date
under any Hedge Agreement resulting from (A) any event of default under such
Hedge Agreement as to which Borrower or any Subsidiary is the defaulting party
or (B) any termination event under such Hedge Agreement as to which Borrower or
any Subsidiary is an affected party and, in either event, the liability owed by
Borrower or such Subsidiary as a result thereof is greater than $500,000;

(d) any representation or warranty in this Agreement or any other Loan Document,
or in any written statement pursuant hereto or thereto, or in any report,
financial statement or certificate made or delivered to Agent or any Lender by
or on behalf of Borrower shall be untrue or incorrect in any material respect as
of the date when made or deemed made; or

(e) any of the assets of Borrower or any of its Subsidiaries shall be attached,
seized, levied upon or subjected to a writ or distress warrant; or come within
the possession of any receiver, trustee, custodian or assignee for the benefit
of creditors of Borrower or such Subsidiary, and shall remain unstayed or
undismissed for 10 consecutive days; or any Person other than Borrower or such
Subsidiary

 

38



--------------------------------------------------------------------------------

shall apply for the appointment of a receiver, trustee or custodian for the
assets of Borrower or such Subsidiary and the order appointing such receiver,
trustee or custodian shall remain unstayed or undismissed for 10 consecutive
days; or Borrower or any of its Subsidiaries shall have concealed, removed or
permitted to be concealed or removed, any part of its property with intent to
hinder, delay or defraud its creditors or any of them or made or suffered a
transfer of any of its property or the incurring of an obligation that may be
fraudulent under any Debtor Relief Law or fraudulent transfer or other similar
law; or

(f) a case or proceeding shall have been commenced involuntarily against
Borrower or any of its Subsidiaries: (i) under any Debtor Relief Law and such
case or proceeding continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such case or proceeding, (ii) in any court or
other tribunal (A) seeking the appointment of a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of such Person or of any
substantial part of its properties, or (B) seeking a decree, order or other
relief (1) for the reorganization or winding up or liquidation of the affairs of
any such Person, and such case or proceeding shall remain undismissed or
unstayed for 45 consecutive days or such court shall enter a decree or order
granting the relief sought in such case or proceeding; or (2) invalidating or
denying (x) any Person’s right, power, or competence to enter into or perform
any of its obligations under any Loan Document, or (y) the validity or
enforceability of this Agreement or any other Loan Document or any action taken
hereunder or thereunder; or

(g) Borrower or any of its Subsidiaries shall (1) institute or consent to the
institution of any case or proceeding under any Debtor Relief Law, (2) make an
assignment for the benefit of creditors; (3) apply for or consent to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of any such Person or of
any material part of its properties, (4) fail generally to pay (or admit in
writing its inability to pay) its debts as such debts become due, or (5) take
any action in furtherance of any such action; or

(h) a judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $500,000 in the aggregate shall
be rendered against Borrower, unless the same shall be (i) fully covered by
insurance and the issuer(s) of the applicable policies shall have acknowledged
full coverage in writing within 10 days of such judgment, or (ii) vacated,
stayed, bonded, paid or discharged within a period of 10 days from the date of
such judgment; or

(i) any guaranty or any subordination agreement in favor of Agent or any Lender
or any other Loan Document shall be terminated or otherwise cease to be in full
force or effect, or Borrower shall take any steps to terminate any such
agreement; or

(j) Borrower or any of its Subsidiaries is no longer Solvent or voluntarily or
involuntarily liquidates, winds-up, dissolves or is dissolved, terminates or is
terminated; or

(k) Agent determining that one or more conditions exist or events have occurred
which have had a Material Adverse Effect; or

(l) Borrower or any Subsidiary is enjoined, restrained, or in any way prevented
by the order of any court or other Governmental Authority, the effect of which
order restricts such Person from conducting all or any material part of its
business; or

(m) the loss, suspension, revocation or failure to renew any license or permit
now held or hereafter acquired by Borrower, which loss, suspension, revocation
or failure to renew could reasonably be expected to have a Material Adverse
Effect; or

 

39



--------------------------------------------------------------------------------

(n) any Lien or any provision of any Loan Document shall for any reason cease to
be valid, binding and enforceable in accordance with its terms, or any Lien
granted, or intended by the Loan Documents to be granted, to Agent, for the
benefit of Agent and Lenders, shall cease to be a valid and perfected Lien
having the first priority (or a lesser priority if expressly permitted in the
Loan Documents) in any of the Collateral covered or purported to be covered
thereby; or

(o) any Change of Control shall occur.

7.2 Remedies.

(a) If any Event of Default has occurred and is continuing, then Agent may, and
at the written request of Requisite Lenders shall, exercise one or more of the
following remedies: (1) upon notice to Borrower from Agent, increase the rate of
interest applicable to the Loans to the Default Rate effective as of the date of
the initial Event of Default, or (2) terminate or suspend its and the Lenders’
obligations to make further Loans and terminate the Commitments. In addition, if
any Event of Default shall have occurred and be continuing, then Agent may, and
at the written request of Requisite Lenders, shall, without notice, take any one
or more of the following actions: (i) declare all or any portion of the
Obligations to be forthwith due and payable, whereupon such Obligations (other
than Bank Products) shall become and be due and payable; (ii) require that all
obligations relating to Bank Products be fully cash collateralized; or
(iii) exercise any rights and remedies provided to Agent or Lenders under the
Loan Documents or at law or equity, including all remedies provided under the
UCC; provided, that upon the occurrence of an Event of Default specified in
Sections 7.1(e), (f) or (g), the Obligations shall become immediately due and
payable (and any obligation of Lenders to make further Loans, if not previously
terminated, shall immediately be terminated) without declaration, notice or
demand by Agent or Lenders.

(b) In addition to all other rights and remedies of Agent and Lenders under this
Agreement, Borrower expressly agrees that, upon the occurrence and during the
continuance of any Event of Default, Agent may, and at the written request of
Requisite Lenders shall, on behalf of Agent and Lenders, collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Agent, on behalf of Agent and Lenders, shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of Agent and Lenders by credit bid the whole
or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption Borrower hereby releases. Such sales may
be adjourned, or continued from time to time with or without notice. Agent, on
behalf of Agent and Lenders, shall have the right to conduct such sales on
Borrower’s premises or elsewhere and shall have the right to use Borrower’s
premises without rent or other charge for such sales or other action with
respect to the Collateral for such time or times as Agent deems necessary or
advisable.

(c) Borrower further agrees, upon the occurrence and during the continuance of
an Event of Default and at Agent’s request, to assemble and cause its
Subsidiaries to assemble the Collateral and make it available to Agent at places
that Agent shall reasonably select, whether at Borrower’s premises or elsewhere.
Until Agent is able to effect a sale, lease, or other disposition of the
Collateral, Agent shall have the right to complete, assemble, use or operate the
Collateral or any part thereof, to the extent that Agent deems appropriate, for
the purpose of preserving such Collateral or its value or for any other purpose.
Agent shall have no obligation to Borrower to maintain or preserve the rights of
Borrower as against third parties with respect to any Collateral while such
Collateral is in the possession of Agent or Pledgeholder. Upon the occurrence
and during the continuance of an Event of Default, Agent may, if

 

40



--------------------------------------------------------------------------------

it so elects, and at the written request of Requisite Lenders shall, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies, on behalf of Agent and Lenders, with respect to
such appointment without prior notice or hearing. To the maximum extent
permitted by Applicable Law, Borrower waives all claims, damages, and demands
against Agent, each Lender, their respective Affiliates, agents, and the
officers and employees of any of them arising out of the repossession, retention
or sale of any Collateral except such as are determined in a final judgment by a
court of competent jurisdiction to have arisen solely out of the gross
negligence or willful misconduct of such Person. Borrower agrees that 10 days’
prior notice by Agent to Borrower of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters. Borrower shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all amounts to
which Agent and Lenders are entitled.

(d) Agent’s rights and remedies under this Agreement shall be cumulative and
nonexclusive of any other rights and remedies that Agent, on behalf of Agent and
Lenders, may have under any Loan Document or at law or in equity. Recourse to
the Collateral shall not be required. All rights, remedies and powers provided
in this Agreement may be exercised only to the extent that the exercise thereof
does not violate any Applicable Law, and all provisions of this Agreement are
intended to be subject to any Applicable Law that may be controlling and to be
limited, to the extent necessary, so that they do not render this Agreement
invalid, unenforceable, in whole or in part.

7.3 Waivers by Borrower. Except as otherwise provided for in this Agreement and
to the fullest extent permitted by Applicable Law, Borrower waives:
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Loan Documents, the
Revolving Loan Notes, any notes, commercial paper, Accounts, Documents,
Instruments, Chattel Paper and guaranties at any time held by Agent on which
Borrower may in any way be liable, and hereby ratifies and confirms whatever
Agent, on behalf of Agent and Lenders, may do in this regard; (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, any Collateral or any bond or security
that might be required by any court prior to allowing Agent to exercise any of
its remedies; and (c) the benefit of all valuation, appraisal and exemption
laws. Borrower acknowledges that it has been advised by counsel of its choice
with respect to this Agreement, the other Loan Documents and the transactions
evidenced hereby and thereby.

7.4 Proceeds. The Proceeds of any sale, disposition or other realization upon
any Collateral shall be delivered to Agent and applied by Agent upon receipt, in
the following order of priorities: first, to reimburse or pay in full the actual
and reasonable expenses of Agent incurred in connection with such sale,
disposition or other realization, including all other expenses, liabilities and
advances incurred or made by Agent in connection therewith; second, to
Pledgeholder to pay any fees or expenses owing under or in connection with the
Possessory Collateral Agreement or the Custody Agreement; third, ratably, to
Agent, for the benefit of Agent and Lenders, as specified in Section 1.12 and to
the Bank Product Providers with respect to obligations then owing under Bank
Products permitted hereunder; and finally, after payment and satisfaction in
full in cash of all of the Obligations (other than inchoate indemnification
obligations), and after the payment by Agent of any other amount required by any
provision of law, including Section 9608(a)(1) of the UCC (but only after Agent
has received what Agent considers reasonable proof of a subordinate party’s
Lien), the surplus, if any, to Borrower or its representatives or to whomsoever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct. Notwithstanding the foregoing, Obligations arising in
respect of Bank Products shall be excluded from the application described above
if Agent has not received written notice thereof, together with such supporting
documentation as Agent may request, from the applicable Bank Product Provider.
No Bank Product Provider who obtains the benefit of the provisions of this
Section 7.4 or any Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.

 

41



--------------------------------------------------------------------------------

8. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

8.1 Assignment and Participations.

(a) Assignments Generally. The provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign, transfer, hypothecate or otherwise convey any of its
rights, benefits, obligations or duties hereunder or under any other Loan
Document, without the prior written consent of Agent and the Required Lenders.
Any such attempted or purported assignment, transfer, hypothecation or other
conveyance by Borrower without the prior express written consent of Agent and
the Requisite Lenders shall be void. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Persons of
each of Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Terms of Assignment. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any credit facility provided
hereunder) any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any credit facility provided hereunder) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to Agent or, if “Trade
Date” is specified in the Assignment and Assumption Agreement, as of the Trade
Date) shall not be less than $5,000,000 (and, after giving effect to any such
partial assignment, the assigning Lender shall have retained Loans and
Commitments in an amount at least equal to $5,000,000), unless each of Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

42



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) Default or Event of Default has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Agent within 3 Business Days after having received
notice thereof and provided, further, that Borrower’s consent shall not be
required during the primary syndication of the credit facilities provided
hereunder; and

B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for all assignments of the Loans and the Commitments
if such assignment is to a Person that is not a Lender with a Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $5,000; provided that Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to Agent a
completed and executed administrative details reply, administrative
questionnaire or similar document in form satisfactory to Agent. Each assignment
shall be conditioned on such assignee Lender representing to the assigning
Lender and Agent that it is purchasing the applicable Loans and Commitments to
be assigned to it for its own account, for investment purposes, and not with a
view to the distribution thereof. Subject to acceptance and recording thereof by
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption pursuant to this Section 8.1,
which effective date shall be at least five (5) Business Days after the
execution thereof, (1) the assignee thereunder shall be a party hereto and, to
the extent provided in such Assignment and Acceptance and this Section 8.1, have
the rights and obligations of a Lender hereunder, (2) the assigning Lender
shall, to the extent provided in such assignment and this Section 8.1 and upon
payment to Agent of the fee referred to above, be relieved of its obligations
hereunder with respect to its Commitments or assigned portion thereof from and
after the date of such assignment Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto); provided,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender, and (3) Schedules C and D hereto shall be deemed amended to reflect the
assignor’s and assignee’s respective new Commitments, Pro Rata Shares, addresses
and wire transfer and payment instructions as provided in the Assignment and
Acceptance and the notice given thereunder. Borrower hereby acknowledges and
agrees that any assignment will give rise to a direct obligation of Borrower to
the assignee and that the assignee shall be considered to be a “Lender.” In all
instances, each Lender’s liability to make Loans hereunder shall be several and
not joint and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment. In the event Agent or any Lender assigns or otherwise transfers all
or any part of a Revolving Loan Note, Agent or any such Lender shall so notify
Borrower and Borrower shall, upon the request of Agent or such Lender, execute
new Revolving Loan Notes in exchange for the Revolving Loan Note being assigned.
By executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

 

43



--------------------------------------------------------------------------------

(1) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage;

(2) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower and its
Subsidiaries or any other Person primarily or secondarily liable in respect of
any of the Obligations, or the performance or observance by Borrower and its
Subsidiaries or any other Person primarily or secondarily liable in respect of
any of the Obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;

(3) such assignee confirms that it has received a copy of this Loan Agreement,
together with copies of the most recent financial statements referred to herein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption;

(4) such assignee will, independently and without reliance upon the assigning
Lender, Agent or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement;

(5) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto;

(6) such assignee agrees that it will perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender; and

(7) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Assumption.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless

 

44



--------------------------------------------------------------------------------

and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(viii) Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. Agent, acting solely for this purpose as a non-fiduciary agent of
Borrower, shall maintain at Agent’s office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts (and stated
interest) of Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive as to
the identity of the Lenders and their respective Commitments, absent manifest
error, and Borrower, Agent and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from Agent a
copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) Borrower, Agent, and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities of
Agent under this Agreement with respect to any payments made by such Lender to
its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to actions directly
affecting (i) any reduction in the principal amount of, or interest rate or fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, or (iii) any
release of all or substantially all of the Collateral

 

45



--------------------------------------------------------------------------------

(other than in accordance with the terms of this Agreement, the Collateral
Documents, or the other Loan Documents). Borrower agrees that each Participant
shall be entitled to the benefits of Sections 1.11, 10.3, 10.5, 11.3(f), 11.4
(subject to the requirements and limitations therein, including the requirements
under Section 1.11(g) (it being understood that the documentation required under
Section 1.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 10.7 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 1.11, 10.3 or 10.5, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 10.7 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.9 as though it were a Lender; provided
that such Participant agrees to be subject to Section 8.9 and any other
applicable requirements regarding sharing of payments by Lenders, as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Except as expressly provided in this Section 8.1, no Lender shall, as
between Borrower and that Lender, or between Agent and that Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer, or negotiation of, or granting of a participation in, all or any part
of the Loans, the Revolving Loan Notes, or other Obligations owed to such
Lender.

(g) Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 8.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes, and other
documents and instruments as shall be requested and the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants.

(h) A Lender may furnish any information concerning Borrower in the possession
of such Lender from time to time to assignees and participants (including
prospective assignees and participants) subject to the requirements of
Section 11.14.

 

46



--------------------------------------------------------------------------------

8.2 Appointment of Agent.

(a) Each Lender hereby designates Bank to act on behalf of all Lenders as Agent
under this Agreement and the other Loan Documents. The provisions of this
Section 8.2 are solely for the benefit of Agent and Lenders and neither Borrower
nor any other Person shall have any rights as a third party beneficiary of any
of the provisions hereof. In performing its functions and duties under this
Agreement and the other Loan Documents, Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Borrower or any
other Person. Each Lender acknowledges and agrees that the use of the word
“Agent” is for convenience only and that Bank is merely the representative of
Lenders and only has the contractual duties set forth herein. Agent shall have
no duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be ministerial
and administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document, or otherwise a fiduciary
relationship in respect of any Lender. Neither Agent nor any of its Affiliates
nor any of their respective officers, directors, employees, agents, or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages solely caused by its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Without limiting the generality of the foregoing, or of
any other provision of the Loan Documents that provides rights or powers to
Agent, each Lender hereby agrees that Agent shall have the right to exercise the
following powers as long as this Agreement remains in effect: (a) maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Collateral, the collections of funds from
Borrower and its Subsidiaries, and related matters, (b) execute or file any and
all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Loans, for itself or on
behalf of Lenders as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute the funds received from Borrower and any of its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management accounts as Agent deems necessary and appropriate
in accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and collection of funds from Borrower and its Subsidiaries,
(f) perform, exercise, and enforce any and all other rights and remedies of each
Lender with respect to Borrower, the Obligations, the Collateral, the collection
of funds from Borrower and its Subsidiaries, or otherwise related to any of same
as provided in the Loan Documents, and (g) incur and pay any expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

(b) If Agent shall request instructions from the Requisite Lenders or all
Lenders with respect to any act or action (including a failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from taking such act or such action unless and until Agent
shall have received instructions from the Requisite Lenders or all Lenders, as
the case may be, and Agent shall not incur liability to any Person by reason of
so refraining. Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document if (i) such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (ii) such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities and Costs, or (iii) Agent shall not first be
indemnified to its satisfaction against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
No Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of the Requisite Lenders or all
Lenders, as applicable.

 

47



--------------------------------------------------------------------------------

8.3 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to the advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

8.4 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents, or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Agent: (a) may treat the payee
of any Revolving Loan Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
satisfactory to Agent; (b) may consult with legal counsel, independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties, or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms,
covenants, or conditions of this Agreement or the other Loan Documents on the
part of Borrower or to inspect the Collateral (including Borrower’s Books and
Records); (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency, or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (f) shall incur no liability under or
in respect of this Agreement or the other Loan Documents by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
facsimile transmission) believed by it to be genuine and signed or sent by the
proper party or parties.

8.5 Bank and Affiliates. With respect to its Commitments hereunder, Bank shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent, and the terms “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Bank in its individual capacity. Bank and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with,
Borrower, any of its Affiliates, and any Person who may do business with or own
securities of Borrower or any such Affiliate, all as if Bank were not Agent and
without any duty to account therefor to Lenders. Bank and its Affiliates may
accept fees and other consideration from Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders. Each Lender acknowledges the potential conflict of interest between
Bank as a Lender holding disproportionate interests in the Loans and Bank as
Agent.

8.6 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4 and such other documents and information
as it has deemed appropriate, made its own credit and financial analysis of
Borrower and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans and expressly consents to, and waives
any claim based upon, such conflict of interest.

8.7 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower and without limiting the obligations of Borrower
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages,

 

48



--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements resulting solely from
Agent’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Borrower.

8.8 Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Lenders and Borrower. Upon any such
resignation, Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s provision of notice of resignation, then the resigning Agent
may, on behalf of Lenders, appoint a successor Agent, which shall be a Lender,
if a Lender is willing to accept such appointment, or otherwise shall be a
commercial bank or financial institution or a Subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States or of any state thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing within 30 days following the date such
notice of resignation was given by the resigning Agent, then such resignation
shall become effective as of the end of such period and the Requisite Lenders
shall thereafter perform all the duties of Agent hereunder until such time, if
any, as the Requisite Lenders shall appoint a successor Agent as provided above.
Any successor Agent appointed by Requisite Lenders hereunder shall be subject to
the approval of Borrower, which approval shall not be unreasonably withheld or
delayed; provided, that such approval shall not be required if a Default or an
Event of Default shall have occurred and be continuing. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall succeed to and become vested with all the rights, powers, privileges, and
duties of the resigning Agent. Upon the earlier of the acceptance of any
appointment as Agent hereunder by a successor Agent or the effective date of the
resigning Agent’s resignation, the resigning Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.

8.9 Set-off and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time or from time to time, without notice to
Borrower or to any other Person, any such notice being hereby expressly waived
by Borrower, to offset and to appropriate and apply any and all balances and
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender to or for the credit or account of Borrower
(regardless of whether such balances are then due to Borrower) and any other
properties or assets at any time held or owing by that Lender to or for the
credit or for the account of Borrower against and on account of any of the
Obligations irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the

 

49



--------------------------------------------------------------------------------

event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Agent for further
application in accordance with the provisions of Section 8.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Agent, Bank, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender may have. Each Lender agrees to notify Borrower and Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Any Lender exercising a right to offset or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders shall sell) such participations in each
such other Lender’s Pro Rata Share of the Obligations as would be necessary to
cause such Lender to share the amount so offset or otherwise received with each
other Lender in accordance with their respective Pro Rata Shares. Borrower
agrees, to the fullest extent permitted by law, that (a) any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amount so offset to other
Lenders and (b) any Lender so purchasing a participation in the Loans made or
other Obligations held by other Lenders or holders may exercise all rights of
offset, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of the Loans and
the other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
set-off, the purchase of participations by that Lender shall be rescinded and
the purchase price restored without interest.

8.10 Settlement Procedures; Information; Actions in Concert.

(a) Settlement Procedures.

(1) The balance of the Loans may fluctuate from day to day due to Agent’s
disbursement of funds to, and receipt of funds from, Borrower. In order to
minimize the frequency of transfers of funds between Agent and Lenders, Loans
may be made by Agent, and payments in respect thereof shall be settled,
according to the procedures set forth in this Section 8.10(a). Notwithstanding
these procedures, each Lender’s obligation to fund its Pro Rata Share of any
Loan made to Borrower shall commence on the date such Loan is made. Such
payments shall be made by each Lender without set-off, counterclaim, or
reduction of any kind.

(2) Subject to the terms and provisions of this Agreement, Agent (i) shall fund
any Loan to the extent that Agent has received any Lender’s Pro Rata Share of
such Loan and (ii) may, in its sole discretion in reliance on the assumption
that each Lender has timely made, or will timely make, its Pro Rata Share of
each Loan available to Agent, fund the entire amount of any Loan requested by
Borrower even if Agent has not received each Lender’s Pro Rata Share of such
Loan. In the event Agent makes such election, such Loan made by Agent shall be
deemed and shall constitute, as of the date of making thereof, a Loan made by
each of the applicable Lenders in an amount equal to such Lender’s Pro Rata
Share thereof, and each such Lender shall be obligated to deliver to Agent its
Pro Rata Share of such Loan on proposed funding date for such Loan in accordance
with this Section 8.10. Notwithstanding anything to the contrary contained in
this Agreement, for purposes of calculating interest payable to any Lender,
(A) Agent shall be deemed a “Lender” with respect to any outstanding Loan funded
by Agent and (B) the amount of the Loan of any Lender that is outstanding on any
day shall (x) exclude any Loan with respect to which such Lender has not funded
its Pro Rata Share and that has been funded entirely by Agent and (y) include
Loans of such Lender that have been repaid by Borrower to Agent but not yet
received by such Lender from Agent.

 

50



--------------------------------------------------------------------------------

(3) [Reserved].

(4) Prior to 10:00 a.m. (California time) on any date specified for a borrowing
of a Loan, Agent may notify each applicable Lender by telephone, facsimile, or
other form of teletransmission of the requested Loan. Not later than 11:00 a.m.
(California time) on the date of such proposed Loan, each such applicable Lender
shall make available to Agent, in same day funds by wire transfer to such
account of Agent set forth in Schedule D, such Lender’s Pro Rata Share of such
Loan. Notwithstanding the foregoing, to the extent that there are available
funds in the Collection Account, Agent may, in its sole discretion, notify each
such Lender that such Lender’s obligation to make available to Agent same day
funds as provided in the preceding sentence shall be satisfied to the extent of
its Pro Rata Share out of such funds in the Collection Account or such portion
of such funds as Agent shall indicate are to be applied to fund such Loan.

(5) Agent will promptly advise each Lender by telephone or facsimile of the
amount of such Lender’s Pro Rata Share of principal, interest, and fees paid to
Agent for the benefit of Lenders with respect to each applicable Loan. Provided
that such Lender is not a Defaulting Lender and has made all payments required
to be made by it and purchased all participations required to be purchased by it
under this Agreement and the other Loan Documents as of date, Agent will pay to
each Lender such Lender’s Pro Rata Share of principal, interest, and fees paid
by Borrower to Agent for the benefit of that Lender on the Loans held by it.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Schedule D or the applicable Assignment Agreement)
not later than 1:00 p.m. (California time) on the Business Day immediately
succeeding the date of receipt by Agent. Agent may assume that Borrower has made
each payment owing to Agent for the account of the Lenders on the date such
payment is due in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Agent, at the greater
of: (a) the Federal Funds Rate for the first three (3) Business Days for which
such amount remains unpaid, and thereafter at the Reference Rate, and (b) a rate
determined by Agent in accordance with the banking industry rules on inter-bank
compensation.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
has made, or will make, its Pro Rata Share of each Loan available to Agent on
each proposed funding date, and may, in its sole discretion, in reliance on such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its Pro Rata Share of the applicable Loan
available to Agent on such date, then the applicable Lender and Borrower
severally agree to pay to Agent forthwith on demand such corresponding amount,
without set-off, counterclaim, or deduction of any kind, together with interest
thereon, for each day from and including such date to but excluding the day such
amount is made available to Agent, at (i) in the case of such Lender, the
greater of: (a) the Federal Funds Rate for the first three (3) Business Days for
which such amount remains unpaid, and thereafter at the Reference Rate, and
(b) a rate determined by Agent in accordance with the banking industry rules on
inter-bank compensation, for the period until such Lender makes such amount
immediately available to Agent, and (ii) in the case of Borrower, at the
applicable interest rate provided in Section 1.3 on Reference Rate Loans
(without limiting any claim that Borrower may have against such Lender). If such
Lender shall pay to Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan and, if both such Lender and Borrower shall have
paid and repaid, respectively, such corresponding amount, Agent shall promptly
pay over to Borrower such corresponding amount in same day funds, but Borrower
shall remain obligated for all interest thereon. Nothing in this Section 8.10(b)
or elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Borrower may have against any Lender as a result

 

51



--------------------------------------------------------------------------------

of any default by such Lender hereunder. To the extent that Agent advances funds
to Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such advance is made, Agent shall be entitled to retain for its
account all interest accrued on such advance until reimbursed by the applicable
Lender. Any payment by Borrower shall be without prejudice to any claim Borrower
may have against a Lender that shall have failed to make such payment to Agent.

(c) Return of Payments.

(1) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without set-off,
counterclaim, or deduction of any kind.

(2) If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without set-off,
counterclaim, or deduction of any kind.

(d) [Reserved].

(e) Dissemination of Information. Agent will use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to Borrower, with notice of any Event of Default of which
Agent has actually become aware, and with notice of any action taken by Agent
following any Event of Default; provided, that Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable solely to Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Revolving Loan Notes (including exercising any rights of
set-off) without first obtaining the prior written consent of Agent or Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Revolving Loan Notes shall be taken
in concert and at the direction or with the consent of Agent or the Requisite
Lenders.

8.11 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of Agent and the Lenders. Each Lender agrees that
any action taken by Agent or the Requisite Lenders, as applicable, in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by Agent or the or the Requisite Lenders, as applicable, of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders. The
Lenders acknowledge that the Loans, Bank Products and all interest, fees and
expenses hereunder constitute one Indebtedness, secured pari passu by all of the
Collateral.

8.12 Agency for Perfection. Agent hereby appoints each other Lender as its agent
(and each Lender hereby accepts such appointment) for the purpose of perfecting
the Lien of Agent, for the benefit of Agent and Lenders, in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

52



--------------------------------------------------------------------------------

8.13 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, DLA has only
represented and shall only represent Bank in its capacity as Agent and as a
Lender. Each other Lender hereby acknowledges that DLA does not represent such
Lender in connection with any such matters.

8.14 No Other Duties, etc. Anything herein to the contrary notwithstanding, no
of arranger or other agents (other than Agent) listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as Agent or a
Lender hereunder.

8.15 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise) or received by Agent
from a Defaulting Lender pursuant to Section 8.9 shall be applied at such time
or times as may be determined by Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Agent hereunder; second, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; third, if
so determined by Agent and Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 2.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Lenders that are not
Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Loans of such Defaulting Lender until such time as all Loans are held by the
Lenders pro rata in accordance with the Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

53



--------------------------------------------------------------------------------

(c) Certain Fees. No Defaulting Lender shall be entitled to receive any Unused
Line Fee for any period during which that Lender is a Defaulting Lender (and
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

If Borrower and Agent agree in writing that a Lender is no longer a Defaulting
Lender, Agent will so notify the parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

9. NO THIRD PARTY BENEFICIARIES

The terms and provisions of this Agreement and the other Loan Documents are for
the purpose of defining the relative rights and obligations of Borrower, Agent,
and Lenders (and Bank Product Providers) with respect to the transactions
contemplated hereby and thereby, and there shall be no third party beneficiaries
of any of the terms and provisions of any of the Loan Documents. Agent and each
Lender reserves the right at any time to create and sell a participation in any
portion of the Loans and the Loan Documents, in accordance with the terms
hereof, and to sell, transfer or assign any or all of its rights in the Loans
and under the Loan Documents, in accordance with the terms hereof, and Borrower
consents to any Lender’s sale of participations in, at any time or times, the
Loan Documents, Loans, or of any portion thereof or interest therein, including
such Lender’s rights, title, interests, remedies, powers, or duties thereunder,
whether evidenced by a writing or not, to any bank or other financial
institution.

 

10. YIELD PROTECTION

10.1 LIBOR Basis Determination. If, with respect to any proposed LIBOR Loan for
any LIBOR Loan Period, any Lender determines that deposits in Dollars (in the
applicable amount) are not being offered to such Lender in the relevant market
for such LIBOR Loan Period, then such Lender shall give notice thereof to
Borrower (with a copy of such notice to Agent), whereupon the obligations of
such Lender to make LIBOR Loans shall be suspended until such Lender notifies
Borrower (with a copy of such notice to Agent) that the circumstances giving
rise to such situation no longer exist.

10.2 Illegality. If any (a) Applicable Law or any Change in Law,
(b) interpretation or change in interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or (c) compliance by any Lender with
any request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency, shall make it unlawful or
impossible for such Lender to make, maintain, or fund any LIBOR Loans, then such
Lender shall give notice thereof to Agent and Borrower. Upon receipt of such
notice, Borrower shall repay in full the then outstanding principal amount of
each affected LIBOR Loan, together with accrued interest thereon, either (i) on
the last day of the then current LIBOR Loan Period applicable to such LIBOR Loan
if such Lender may lawfully continue to maintain and fund such LIBOR Loan to
such day or (ii) immediately if Lender determines it may not lawfully continue
to fund and maintain such LIBOR Loan to such day. Concurrently with repaying
each affected LIBOR Loan, Borrower shall borrow a Reference Rate Loan (or
another type of LIBOR Loan, if available) from Lenders, and Lenders shall make
such Loan in an amount such that the outstanding principal amount of the Loans
immediately following such repayment shall equal the outstanding principal
amount of the Loans immediately prior to such repayment.

 

54



--------------------------------------------------------------------------------

10.3 Increased Costs.

(a) If any Applicable Law or any Change in Law, or any interpretation or change
in interpretation or administration thereof by any Governmental Authority,
central bank, or comparable agency charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
(whether or not having any such authority) by any Governmental Authority,
central bank, or comparable agency:

(1) shall subject such Lender to any tax, duty, or other charge with respect to
its obligation to make LIBOR Loans, or its LIBOR Loans, or shall change the
basis of taxation of payments to such Lender of the principal of or interest on
its LIBOR Loans or in respect of any other amounts due under this Agreement in
respect of its LIBOR Loans or its obligation to make LIBOR Loans (in each case,
other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes); or

(2) shall impose, modify, or deem applicable any reserve (including any reserve
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any LIBOR Loan any such requirement included in any applicable
LIBOR Reserve Percentage), special deposit, capital adequacy, assessment, or
other requirement or condition against assets of, deposits with or for the
account of, or commitments or credit extended by such Lender, or shall impose on
such Lender or the London interbank borrowing market any other condition
affecting its obligation to make such LIBOR Loans or its LIBOR Loans;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any such LIBOR Loans, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or under the
Revolving Loan Notes with respect thereto, and such increase is not given effect
in the determination of LIBOR Basis, then, on the earlier of demand by such
Lender (with a copy of such demand to Agent) or the Commitment Maturity Date,
Borrower shall pay to Agent, for the benefit of such Lender, such additional
amount or amounts as will compensate such Lender for such increased costs. Each
Lender will promptly notify Agent, who will promptly notify Borrower, of any
event of which it has knowledge, occurring after the date hereof, that will
entitle such Lender to compensation pursuant to this Section 10.3 and such
Lender will designate a different lending office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole judgment of such Lender, be otherwise disadvantageous to it.

(b) A certificate of any Lender claiming compensation under this Section 10.3
and setting forth the additional amount or amounts to be paid to it hereunder
and calculations therefor shall, absent manifest error, be deemed final, binding
and conclusive upon Borrower. In determining such amount, such Lender may use
any reasonable averaging and attribution methods. If a Lender demands
compensation under this Section 10.3, Borrower may at any time, upon at least
five (5) Business Days’ prior notice to Agent, prepay in full the then
outstanding affected LIBOR Loans, together with accrued interest thereon to the
date of prepayment, along with any reimbursement required under Sections 1.10,
10 and 11.3(g). Concurrently with prepaying such LIBOR Loans, Borrower shall
borrow a Reference Rate Loan, or a LIBOR Loan not so affected, from Lenders, and
Lenders shall make such Loan in an amount such that the outstanding principal
amount of the Loans immediately following such prepayment shall equal the
outstanding principal amount of the Loans immediately prior to such prepayment.

 

55



--------------------------------------------------------------------------------

10.4 Effect On Other Loans. If notice has been given pursuant to Sections 10.1,
10.2 or 10.3 suspending the obligation of any Lender to make any LIBOR Loan, or
requiring LIBOR Loans to be repaid or prepaid, then, unless and until Agent
notifies Borrower that the circumstances giving rise to such repayment no longer
applies, all LIBOR Loans that would have been made by such Lender shall be made
instead as Reference Rate Loans.

10.5 Capital Adequacy. If, after the date hereof, any Lender (or any Affiliate
of any Lender) shall have reasonably determined that the adoption of any
Applicable Law, governmental rule, regulation or order regarding the capital
adequacy of banks or bank holding companies, or any Change in Law, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Affiliate of any
Lender) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender (or any Affiliate of such Lender) as a consequence
of any of such Lender’s Revolving Credit Facility or obligations hereunder to a
level below that which it could have achieved but for such adoption, change or
compliance (taking into consideration the policies of such Lender (or Affiliate
of such Lender) with respect to capital adequacy immediately before such
adoption, change or compliance and assuming that the capital of such Lender (or
Affiliate of such Lender) was fully utilized prior to such adoption, change or
compliance), then, upon demand by such Lender (with a copy of such demand to
Agent), Borrower shall immediately pay to Agent, for the benefit of such Lender,
such additional amounts as shall be sufficient to compensate such Lender for any
such reduction actually suffered; provided, that there shall be no duplication
of amounts paid to such Lender pursuant to this sentence and Section 10.3. A
certificate of such Lender setting forth the amount to be paid to such Lender by
Borrower as a result of any event referred to in this Section 10.5 shall, absent
manifest error, be deemed final, binding and conclusive upon Borrower.

10.6 Federal Reserve System/Wire Transfers. The obligation of Lenders or Agent,
on behalf of Lenders, to make any Loan by wire transfer to Borrower or any other
Person shall be subject to all Applicable Laws, including the policy of the
Board of Governors of the Federal Reserve System on Reduction of Payments System
Risk as in effect from time to time. Borrower acknowledges that such laws,
regulations and policy may delay the transmission of any funds to Borrower.

10.7 Replacement of Lender.

(a) If (i) any Lender requests compensation under Sections 10.3 or 10.5, or
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 1.11 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 10.7(b),
(ii) any Lender does not approve any consent, waiver or amendment that requires
the approval of all or all affected Lenders and has been approved by the
Requisite Lenders (a “Non-Consenting Lender”), or (iii) any Lender is a
Defaulting Lender, then Borrower may, at its option and at its sole expense and
effort, within 15 days after the occurrence of such event or receipt by Borrower
of such notice and demand, notify Agent and such Lender of its intention to
replace such Lender. So long as no Default or Event of Default shall have
occurred and be continuing, Borrower may obtain, at Borrower’s sole expense, a
Replacement Lender for such Lender, which Replacement Lender must comply with
the requirements of Section 8.1. If Borrower obtains a Replacement Lender within
90 days following notice of its intention to do so, such Lender must sell,
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 8.1, all of its
interests, rights (other than its existing rights to payments pursuant to
Section 10.3, 10.5 or 1.11) and obligations (including Commitments) under this
Agreement and the related Loan Documents to a Replacement Lender that is a
Qualified Assignee (for an amount equal to the principal balance of all Loans
held by

 

56



--------------------------------------------------------------------------------

such Lender and all accrued interest and fees with respect thereto through the
date of such sale) that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment) provided that:

(1) Borrower shall have paid to Agent the assignment fee (if any) specified in
Section 8.1;

(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts);

(3) in the case of any such assignment resulting from a claim for compensation
under Section 10.3 or Section 10.5 or payments required to be made pursuant to
Section 1.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(4) such assignment does not conflict with Applicable Law; and

(5) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(6) Borrower shall have reimbursed such Lender for the additional amounts or
increased costs that it is entitled to receive under this Agreement through the
date of such sale and assignment.

Notwithstanding the foregoing, Borrower shall not have the right to obtain a
Replacement Lender if such Lender rescinds its demand for increased costs or
additional amounts, approves the consent, waiver or amendment at issue, or
ceases to be a Defaulting Lender, within 15 days following its receipt of
Borrower’s notice of intention to replace such Lender. Furthermore, if Borrower
gives a notice of intention to replace and does not so replace such Lender
within 90 days thereafter, Borrower’s rights under this Section 10.7 shall
terminate and Borrower shall promptly pay all increased costs or additional
amounts demanded by such Lender pursuant to Sections 1.11, 10.3 and 10.5.

(b) If any Lender requests compensation under Sections 10.3 or 10.5, or Borrower
is required to pay any additional amount to the Lenders or any Governmental
Authority for the account of the Lender pursuant to Section 1.11, then such
Lender shall (at the request of Borrower) use reasonable efforts (which shall
not require such Lender to take any action inconsistent with its internal
policies or legal or regulatory restrictions or suffer any disadvantage or
burden deemed by it to be material) to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 1.11, 10.3 or 10.5, as the case may be, in
the future, and (ii) in each case, would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by the Lender in connection with any such designation or assignment.

 

11. MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement. This Agreement and the other
Loan Documents constitute the complete agreement between the parties with
respect to the subject matter

 

57



--------------------------------------------------------------------------------

hereof and thereof, supersede all prior agreements, commitments, understandings
or inducements (oral or written, expressed or implied), and may not be modified,
altered or amended except by written agreement signed by Agent, the Requisite
Lenders, Borrower and each other Person executing this Agreement or any other
Loan Document, as applicable.

11.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination, or waiver of any provision of this Agreement, any of
the other Loan Documents, or any of the Revolving Loan Notes, or any consent to
any departure by Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by Borrower and Agent, with the written
approval of the Requisite Lenders or all Lenders, as applicable. Except as set
forth in clauses (b), (c) or (e) below, all such amendments, modifications,
terminations, or waivers requiring the consent of any Lender shall require the
written consent of the Requisite Lenders.

(b) No amendment, modification, termination, or waiver of, or consent with
respect to, any provision of this Agreement that (i) increases the percentage
advance rates set forth in the definition “Borrowing Base”, (ii) makes less
restrictive the nondiscretionary criteria for exclusion from Eligible Notes
Receivable or Eligible Loan Paper, or (iii) waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan, shall
be effective unless the same shall be in writing and signed by Agent, Borrower,
and each Lender.

(c) No amendment, modification, termination, or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby, do any of the
following: (i) increase the principal amount of any Lender’s Commitment (which
action shall be deemed to directly affect all Lenders); (ii) reduce the
principal of, rate of interest on, or fees payable with respect to, any Loan of
any affected Lender; (iii) extend the Commitment Maturity Date or any scheduled
payment date or final maturity date of the principal amount of any Loan of any
affected Lender; (iv) waive, forgive, defer, extend, or postpone any payment of
interest or fees as to any affected Lender; (v) release any Guarantor or, except
as otherwise permitted herein or in the other Loan Documents, permit Borrower to
sell or otherwise dispose of any Collateral with a value exceeding $10,000,000
in the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; (vii) amend the application of payments provisions
of Section 1.12 or the application of proceeds provisions of Section 7.4; and
(viii) amend or waive this Section 11.2 or the definitions of the term
“Requisite Lenders” insofar as such definitions affect the substance of this
Section 11.2. Furthermore, (A) no amendment, modification, termination, or
waiver affecting the rights or duties of Agent under this Agreement or any other
Loan Document shall be effective unless in writing and signed by Agent in
addition to Lenders required hereinabove to take such action and (B) any
provision of this Agreement setting forth rights and duties of Lenders vis-à-vis
each other or the rights and duties of Lenders vis-à-vis Agent may be modified
by Lenders and Agent without the consent of Borrower. Each amendment,
modification, termination, or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination, or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination, or waiver of any provision of any Revolving Loan Note shall be
effective without the written concurrence of the holder of that Revolving Loan
Note. No notice to or demand on Borrower in any case shall entitle Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver, or consent effected in accordance
with this Section 11.2 shall be binding upon each holder of the Revolving Loan
Notes at the time outstanding and each future holder of the Revolving Loan
Notes.

 

58



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, modification, waiver, or
termination:

(1) requiring the consent of all Lenders, the consent of Requisite Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained;

(2) requiring the consent of Requisite Lenders, the consent of Lenders holding
more than 50% of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained;

then, so long as Agent is a consenting Lender, at Borrower’s request Agent or a
Person acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from such
non-consenting Lenders, and such non-consenting Lenders agree that they shall,
upon Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of such non-consenting Lenders for an amount equal to the principal
balance of all Loans held by such non-consenting Lenders and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

(e) Notwithstanding anything to the contrary in this Section 11.2:

(1) with respect to any increase in the Commitment pursuant to Section 1.17,
such increase may be effected by an Accession Agreement executed only by
Borrower, Agent, and the applicable Acceding Lender;

(2) Agent is authorized by the Lenders to enter into amendments, supplements or
modifications to this Agreement or any other Loan Document to which it is a
party, with Borrower, for the purpose of: (A) reflecting additional Collateral
provided under the Loan Documents or effecting releases of Collateral, or taking
such further actions in respect of the Collateral Documents as contemplated
hereunder and thereunder, or (B) curing any typographical error, incorrect
cross-reference, defect in form, inconsistency, omission or ambiguity herein or
therein (without any further consent, approval or authorization by the Lenders);

(3) Agent is authorized by the Lenders to give notices, consents, confirmations,
acknowledgments, approvals and other notices in respect of the Possessory
Collateral Agreement; and

(4) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

11.3 Reimbursement and Expenses. Borrower will promptly pay:

(a) all costs and out-of-pocket expenses of Agent in connection with the
preparation, negotiation, execution, and delivery of this Agreement, the
Revolving Loan Notes and the other Loan Documents, including all post-closing
matters, and the transactions contemplated hereunder and thereunder and the
making of the Loans, including, outside auditor costs, appraisal costs,
insurance

 

59



--------------------------------------------------------------------------------

premiums, recording and filing fees, and intangible, documentary stamp and other
taxes and the reasonable attorneys’ fees and disbursements of counsel for Agent
and the reasonable, allocated costs for services of internal counsel for Agent
in connection therewith;

(b) all costs and out-of-pocket expenses of Agent in connection with the
administration, making, or monitoring of the Loans and this Agreement and the
other Loan Documents in accordance with the provisions thereof, the provision of
the services of the type described in Section 5.3, the restructuring and
refinancing of the transactions herein and therein contemplated, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent by Agent relating to this Agreement or the other Loan Documents,
including, the reasonable attorneys’ fees and disbursements of counsel for Agent
and the reasonable allocated costs for services of internal counsel for Agent
and a fee to compensate Agent for any such waiver, amendment or consent;

(c) all of Agent’s and Lenders’ costs and out-of-pocket expenses of obtaining
performance under this Agreement or the other Loan Documents and collection of
the Obligations, in any arbitration, mediation, legal action or proceeding
(including any case or proceeding under any Debtor Relief Laws), which, in each
case, shall include reasonable fees and expenses of counsel for Agent and
Lenders and the reasonable allocated fees and disbursements for the services of
internal counsel for Agent and Lenders;

(d) all reasonable fees, costs and out-of-pocket expenses of Agent and the
Lenders in connection with the forwarding to Borrower or any other Person on
behalf of Borrower by Agent or any Lender of the proceeds of any of the Loans
(including by wire transfer);

(e) all costs and out-of-pocket expenses of Agent in connection with the
evaluation, observation, appraisal or assessment of any of the Collateral,
Borrower and its Subsidiaries or their respective affairs; and

(f) whenever Agent or any Lender sustains or incurs any losses or out-of-pocket
expenses in connection with (1) the failure by Borrower to borrow or reborrow
any LIBOR Loan, or reborrow any Loan as a LIBOR Loan, in each case, after having
given notice of its intention to borrow in accordance with Sections 1.1 and 1.2
(whether by the election of Borrower not to proceed or the failure to satisfy of
any of the conditions set forth in Section 2), or (2) prepayment of any LIBOR
Loan in whole or in part, then Borrower shall pay to Agent, for the benefit of
Agent and Lenders, upon the earlier of Agent’s demand or the Commitment Maturity
Date an amount sufficient to compensate Agent and Lenders for all such losses
and out-of-pocket expenses. Agent’s good faith determination of the amount of
such losses and out-of-pocket expenses, shall, absent manifest error, be deemed
final, binding and conclusive upon Borrower. Losses subject to reimbursement
under this Agreement shall include expenses incurred by Agent, Lenders, or any
participant of Agent or any Lender permitted under this Agreement in connection
with the re-employment of funds prepaid, repaid, not borrowed, or paid, as the
case may be, and any lost profit of Agent or any Lender or any participant of
Agent or any Lender over the remainder of the LIBOR Loan Period for such prepaid
LIBOR Loan.

11.4 Indemnity.

(a) Borrower shall indemnify and hold each Indemnified Person, harmless, from
and against any Claim that may be instituted or asserted against or incurred by
any such Indemnified Person as the result of credit having been extended or not
extended under this Agreement and the other Loan Documents or otherwise in
connection with or arising out of this Agreement, the other Loan Documents, or
the transactions contemplated hereunder or thereunder, including any Claim for
Environmental Liabilities and Costs and legal costs and expenses of disputes
between the parties to this Agreement,

 

60



--------------------------------------------------------------------------------

except to the extent that any such Claim resulted solely from such Indemnified
Person’s gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH ANY SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED OR NOT EXTENDED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

(b) In any suit, proceeding or action brought by Agent, on behalf of Agent or
Lenders, or any Lender relating to any item of Collateral or any amount owing
hereunder, or to enforce any provision of any item of Collateral, Borrower
shall, save, indemnify and keep Agent and each Lender harmless from and against
all expense, loss or damage suffered by reason of such action or any defense,
setoff, or counterclaim asserted for any reason by the other party or parties to
such litigation and however arising. All obligations of Borrower with respect to
any item of Collateral shall be and remain enforceable against, and only
against, Borrower and shall not be enforceable against Agent or any Lender. This
Section 11.4 shall survive the Termination Date.

11.5 No Waiver. Neither Agent’s nor any Lender’s failure, at any time or times,
to require strict performance by Borrower of any provision of any Loan Document,
nor Agent’s or any Lender’s failure to exercise, nor any delay in exercising,
any right, power or privilege under this Agreement, (a) shall waive, affect or
diminish any right of Agent or such Lender thereafter to demand strict
compliance and performance therewith, or (b) shall operate as a waiver thereof.
Any suspension or waiver of a Default, Event of Default, or other provision
under the Loan Documents must be in writing signed by an authorized employee of
Agent and the Requisite Lenders to be effective and shall not suspend, waive or
affect any other Default or Event of Default, whether the same is prior or
subsequent thereto and whether of the same or of a different type, and shall not
be construed as a bar to any right or remedy that Agent or any Lender would
otherwise have had on any future occasion.

11.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of any Loan Document shall be prohibited by or invalid
under Applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of such Loan Document. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon Borrower and all
rights of Agent and Lenders, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive such termination or cancellation
and shall continue in full force and effect until the Termination Date;
provided, that the reimbursement and expense provisions of Section 11.3, the
indemnity provisions of Section 11.4, the governing law and venue provisions of
Section 11.12 and the jury trial waiver of Section 11.13 shall all survive the
Termination Date.

11.7 Conflict of Terms. Except as otherwise provided in any Loan Document by
specific reference to the applicable provisions of this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in any other Loan Document, the provision contained in this
Agreement shall govern and control.

 

61



--------------------------------------------------------------------------------

11.8 Notices.

(a) All notices and other communications under this Agreement and the other Loan
Documents shall be in writing and shall be deemed to have been given three days
after deposit in the United States mail, first class mail, postage prepaid, or
one day after being entrusted to a reputable commercial overnight delivery
service, or when sent out by facsimile transmission (with such facsimiles
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 11.8), addressed to the party to
which such notice is directed at its address determined as provided in this
Section 11.8. All notices and other communications under this Agreement shall be
given to the parties hereto at the following addresses:

 

  (1) if to Borrower:

Hercules Technology Growth Capital, Inc.

400 Hamilton Ave, Suite 310

Palo Alto, California 94301

Attention: Chief Financial Officer

Facsimile No.: (650) 473-9194

 

  (2) if to Agent:

MUFG Union Bank, N.A., as Agent

601 East Potrero Grande Drive

Monterey Park, California 91754

Attn: Commercial Loan Operations

Facsimile No.: (323) 720-2252

with a copy to:

MUFG Union Bank, N.A., as Agent

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, California 95113

Attention: J. William Bloore and James B. Goudy

Facsimile: (408) 280-7163

(3) if to any Lender, at such Lender’s address set forth on Schedule C, as
amended or replaced from time to time (each a “Lender’s Office”).

(b) Any party to this Agreement may change the address to which notices shall be
directed under this Section 11.8 by giving 10 days’ written notice of such
change to the other parties.

11.9 Section Titles. The section titles and table of contents contained in this
Agreement and any other Loan Document are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

11.10 Counterparts. Each Loan Document may be executed in any number of
identical counterparts, each of which shall constitute an original and all of
which shall collectively and separately constitute a single instrument or
agreement. Delivery of an executed counterpart of a signature page to this
Agreement or any other Loan Document by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof.

 

62



--------------------------------------------------------------------------------

11.11 Time of the Essence. Time is of the essence for payment and performance of
the Obligations.

11.12 GOVERNING LAW; VENUE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN SAN FRANCISCO COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES AMONG BORROWER, ANY
LENDER, AND AGENT PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT AGENT, EACH LENDER, AND BORROWER ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF SAN
FRANCISCO COUNTY, CALIFORNIA; AND FURTHER PROVIDED, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR ANY LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT FOR
THE BENEFIT OF ITSELF AND LENDERS. BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 11.8 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAIL, PROPER POSTAGE PREPAID.

11.13 DISPUTES. TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM,
CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH
A “CLAIM”), THE PARTIES TO THIS AGREEMENT EXPRESSLY, INTENTIONALLY, AND
DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY. IN THE
EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT
ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE PARTIES TO THIS
AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT. THE PARTIES
SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL
JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT
SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO

 

63



--------------------------------------------------------------------------------

THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY
TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

11.14 Confidentiality. Agent and each Lender agrees, as to itself, to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender,
as the case may be, applies to maintaining the confidentiality of its own
confidential information) to maintain as confidential all confidential
information provided to it by Borrower, and designated as confidential, except
that Agent and Lenders may disclose such information (a) to persons employed by,
or professionals engaged by, Agent or a Lender; (b) to any bona fide assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 11.14 (and any such bona fide assignee or
participant or potential assignee or participant may disclose such information
to persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any governmental authority or reasonably believed by
Agent or any Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent’s or such
Lender’s counsel, required by law; (e) in connection with the exercise of any
right or remedy under the Debt Documents or in connection with any litigation to
which Agent or such Lender is a party or bound that relates to this Agreement,
any other Debt Document or the transactions contemplated hereby or thereby; or
(f) that ceases to be confidential through no fault of Agent or such Lender. In
addition, Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to Agent and the Lenders
in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

11.15 Patriot Act Notice. Agent and Lenders hereby notify Borrower that pursuant
to the requirements of the Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), they are required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Agent and Lenders to
identify Borrower in accordance with the Patriot Act.

11.16 Effect of Amendment and Restatement. This Agreement is intended to and
does completely amend, restate, supercede and replace, without novation, the
Original Agreement; provided, however, the execution and delivery of this
Agreement shall not, in any manner or circumstance, be deemed to be a novation
of or to have terminated, released, extinguished, or discharged any of
Borrower’s Obligations under the Original Agreement or any Liens granted under
or in connection with the Original Agreement or the other Loan Documents, all of
which are hereby ratified and confirmed and shall continue under and shall
hereafter be evidenced and governed by this Agreement and the other Loan
Documents.

[Remainder of Page Left Blank]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amended and Restated Loan and Security Agreement
has been duly executed as of the date first written above.

 

BORROWER:      HERCULES TECHNOLOGY GROWTH CAPITAL, INC.      By:    /s/ Jessica
Baron      Name:    Jessica Baron      Title:    Chief Financial Officer

 

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

AGENT:      MUFG UNION BANK, N.A., as Agent      By:    /s/ James B. Goudy     
   James B. Goudy      Title:    Director LENDER:      MUFG UNION BANK, N.A., as
Lender      By:    /s/ James B. Goudy         James B. Goudy      Title:   
Director

 

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A—DEFINITIONS AND RULES OF CONSTRUCTION

(a) In addition to the defined terms appearing in the Agreement, capitalized
terms used in this Agreement and the other Loan Documents shall have (unless
otherwise provided elsewhere in this Agreement or in the other Loan Documents)
the following respective meanings:

“Acceding Lender” has the meaning set forth in Section 1.17.

“Accepted Servicing Practices” means the servicing practices and collection
procedures of Borrower that are in accordance with the applicable Loan Paper and
Applicable Law and which are consistent with the higher standard of
(i) customary servicing practices of prudent institutions which service loans or
other financial assets similar to the Pledged Loan Paper for their own account
or for the account of others and (ii) the same care, skill, prudence and
diligence with which Borrower services and administers loans or other financial
assets which are similar to the Pledged Loan Paper, for its own account or for
the account of others.

“Accession Agreement” has the meaning set forth in Section 1.17.

“Account Debtor” means any Person who may become obligated, directly or
indirectly, to any Person under, with respect to, or on account of, an Account,
Chattel Paper or General Intangible (including a Payment Intangible) and
obligor, debtor or other any Person who is obligated, directly or indirectly, on
or under, or is a party to, any Loan Paper or Note Receivable.

“Account Debtor Collateral” means the assets and properties of each Account
Debtor subject to, or purportedly subject to, any Lien in favor of Borrower
arising under or in connection with any Loan Paper or otherwise securing payment
of any Note Receivable or obligations under Loan Paper, including without
limitation intellectual property rights.

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC), (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due or to
become due to such Person for Goods or other property sold, leased, licensed,
assigned or otherwise disposed of, for a policy of insurance issued or to be
issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Person or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Person), (e) all health care insurance receivables, and (f) all collateral
security of any kind, given by any Person with respect to any of the foregoing.
“Accounts” includes, without limitation, all amounts owed with respect to Notes
Receivable.

“ACH Account” means the account designated in writing by Borrower and Agent as
the ACH Account for purposes of this Agreement in the name of Borrower
maintained at Bank.

“ACH Transactions” means any cash management or related services provided by a
Bank Product Provider to Borrower, including the automatic clearing house
transfer of funds by a Bank Product Provider for the account of Borrower
pursuant to any agreement or overdrafts.

 

A-1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person: (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person; (b) each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person; (c) each of such Person’s officers, directors, joint venturers,
partners and Subsidiaries; or (d) with respect to Borrower, each Related Person.
For the purpose of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means MUFG Union Bank, N.A., as agent for Lenders, or its successors
appointed pursuant to Section 8.8.

“Agreement” means the Second Amended and Restated Loan and Security Agreement to
which this Schedule A is attached or otherwise identified.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts, tribunals and arbitrators in proceedings or actions to which the Person
in question is a party or by which it or its properties are bound or affected.

“Applicable LIBOR Margin” means, as of any time of determination two and
one-quarter of one percent (2.25%).

“Applicable Reference Rate Margin” mean, as of any time of determination, the
greater of (a) one percent (1.00%), and (b) four percent (4.00%) minus the
Reference Rate then in effect.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Third-Party Appraiser” means any independent nationally recognized
third-party appraisal firm engaged by Borrower, at its own expense, as part of
its valuation procedures or any other third-party appraisal firm mutually agreed
to between Borrower and Agent. It is understood and agreed that Lincoln Advisors
shall be deemed to be an Approved Third-Party Appraiser.

“Asset Coverage Ratio” shall mean, on a consolidated basis for Borrower and its
consolidated Subsidiaries, the ratio which the value of total assets, less all
liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to Borrower thereunder), bears to the
aggregate amount of senior securities representing indebtedness of Borrower and
its consolidated Subsidiaries.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, by and among a Lender and a Qualified Assignee of such Lender (with
the consent of any party whose consent is required by Section 8.1), and accepted
by Agent, in substantially the form of Exhibit G, or such other form as may be
agreed to by Agent.

“Assignment of Note” means an Assignment of Note in the form attached to the
Pledgeholder Agreement.

 

A-2



--------------------------------------------------------------------------------

“Authorized Signatory” means such officer of Borrower as may be duly authorized
and designated in writing by Borrower in its resolutions to execute documents,
agreements, certificates and instruments on behalf of Borrower and to grant a
Lien upon Borrower’s personal property.

“Bank” means MUFG Union Bank, N.A., and its successors and assigns.

“Bank Product Reserve” means, as of any date of determination, the amount of
reserves that Agent has established (based upon its reasonable determination of
the credit exposure of Borrower and its Subsidiaries in respect of then extant
Bank Products) in respect of Bank Products then provided or outstanding.

“Bank Products” means any one or more of the following types of services or
facilities extended to Borrower by a Bank Product Provider: (i) ACH
Transactions; (ii) cash management, including treasury, depository, overdraft,
debit card, electronic funds transfer, and controlled disbursement services; and
(iii) Hedge Agreements.

“Bank Product Provider” means any Person that, at the time it provides or enters
into any agreement to provide Bank Products to Borrower, is a Lender or an
Affiliate of a Lender that has agreed to provide Bank Products to Borrower in
reliance on such Lender’s agreement to indemnify such Affiliate.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Sections 101 et seq.).

“Books and Records” means, with respect to any Person, all books, records, board
minutes, contracts, licenses, insurance policies, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.

“Borrower” means Hercules Technology Growth Capital, Inc., a Maryland
corporation.

“Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Amount at such time, or (b) the Borrowing Base.

“Borrowing Termination Date” means August 14, 2016.

“Borrowing Base” means, as of any time of determination, the sum of, without
duplication, (a) fifty percent (50%) of the Net Eligible Notes Receivable under
Eligible Loan Paper that is Single Lender Loan Paper (and is not SBA-Related
Loan Paper), plus (b) fifty percent (50%) of the of the lesser of (i) the Net
Eligible Notes Receivable under Eligible Loan Paper that is SBA-Related Loan
Paper and (ii) the lesser of (A) the amount equal to ten percent (10%) of the
Maximum Amount at such time, and (B) Twenty Million Dollars ($20,000,000), plus
(c) twenty-five percent (25%) of the lesser of (i) the Net Eligible Notes
Receivable under Eligible Loan Paper that is Multi-Lender Loan Paper and
(ii) the lesser of (A) the amount equal to ten percent (10%) of the Maximum
Amount at such time, and (B) Twenty Million Dollars ($20,000,000), minus (d) the
sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of reserves,
in any, established under Section 1.1(b).

“Borrowing Base Certificate” means a certificate delivered by Borrower to Agent
pursuant to Section 5.1(a), which shall be substantially in the form of
Exhibit E.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or the state in which the principal
office of Agent is located, are authorized or required to close, and in
reference to LIBOR Loans means a Business Day that is also a day on which banks
in the city of London are open for interbank or foreign exchange transactions.

 

A-3



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person, all payments or
accruals (including Capitalized Lease Obligations) for any fixed assets or
improvements or for replacements, substitutions or additions thereto, that have
a useful life of more than one year and that are required to be capitalized
under GAAP.

“Capital Lease” means any lease where the obligations to pay rent or other
amounts thereunder constitute Capitalized Lease Obligations.

“Capitalized Lease Obligation” means, with respect to any Person, that portion
of any obligation as lessee under a lease of (or other agreement conveying the
right to use) real and/or personal property that is required to be capitalized
on, or disclosed in a footnote to, the balance sheet of such Person in
accordance with GAAP, and, for purposes of this Agreement, the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means (v) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (w) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (x) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any entity
organized under the laws of any state of the United States, (y) any U.S.
dollar-denominated time deposit, insured certificate of deposit, money market
account, overnight bank deposit or bankers’ acceptance issued or accepted by
(i) a Lender or (ii) any commercial bank that is (A) organized under the laws of
the United States, any state thereof or the District of Columbia, and
(B) “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) or (z) shares of any United States money market fund
that has substantially all of its assets invested continuously in the types of
investments referred to in clauses (v), (w), (x) or (y) above with maturities as
set forth in the proviso below; provided, however, that the maturities of all
obligations specified in any of clauses (v), (w), (x) and (y) above shall not
exceed 365 days. For the avoidance of doubt, “Cash Equivalents” does not include
(and Borrower is prohibited from purchasing or purchasing participations in) any
auction rate securities or other corporate or municipal bonds with a long-term
nominal maturity for which the interest rate is reset through a Dutch auction.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

A-4



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any one or more of the following:

(a) (i) Persons who are “interested persons” as defined in the Investment
Company Act representing a majority of Borrower’s board of directors, or
(ii) Manuel Henriquez, ceasing to hold the position of Borrower’s Chief
Executive Officer and being actively engaged in making investment decisions for,
and the day-to-day management of, Borrower, as determined by Agent, and he shall
not be replaced with an individual satisfactory to Agent and the Requisite
Lenders within thirty (30) days;

(b) any person or “group” becoming the “beneficial owner” (as such terms are
defined under Sections 13d-3 and 13d-5 of and Regulation 13D under the
Securities Exchange Act of 1934, as amended, except that a Person will be deemed
to be the “beneficial owner” of all securities that such Person has the right or
obligation to acquire, whether such right is exercisable immediately or only
after the passage of time), either directly or indirectly, of twenty percent
(20%) or more of the issued and outstanding shares of Stock of Borrower having
the right to vote for the election of directors of Borrower under ordinary
circumstances;

(c) any Person (or group of Persons acting in concert) otherwise acquiring the
power to direct the management or affairs of Borrower by obtaining proxies,
entering into voting agreements or trusts, acquiring securities or otherwise in
each case from and after the Closing Date;

(d) Borrower ceases to directly own and control 100% of the outstanding capital
Stock of each of its Subsidiaries; or

(e) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election by the board of directors of
Borrower or whose nomination for election by the Stockholders of Borrower was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments and all additional charges, interest, penalties,
expenses, or claims upon or relating to (a) the Collateral, (b) the Obligations,
(c) the ownership or use of any assets by Borrower, or (d) any other aspect of
Borrower’s business.

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC
and including both tangible and electronic chattel paper, now owned or hereafter
acquired by any Person, wherever located.

“Claim” means any and all: (a) suits, actions, or proceedings in any court or
forum, at law, in equity or otherwise; (b) costs, fines, deficiencies, or
penalties; (c) asserted claims or demands by any Person; (d) arbitration
demands, proceedings or awards; (e) damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
collection, defense or appeal); (f) enforcement of rights and remedies; or
(g) criminal, civil or regulatory investigations.

“Closing Date” means August 14, 2014.

“Collateral” means all of Borrower’s right title and interest in and to the
following, wherever located and whether now existing or hereafter created or
acquired: (a) all Notes Receivable and all related Loan Paper identified on any
Borrowing Base Certificate, Loan Request, or Loan Supplement now existing or
hereafter acquired, including without limitation any and all Notes Receivable
and related

 

A-5



--------------------------------------------------------------------------------

Loan Paper now or hereafter financed through a Loan under this Agreement,
(b) all Collections, (c) the Lockbox, the ACH Account, the Collection Account,
the Custodial Account, the Operating Account and all other deposit, investment
and securities accounts in which Collections are deposited; (d) any and all
property described in Section 6.1(c), (e) all Account Debtor Collateral, (f) all
Accounts, deposits, Investment Property, Instruments, Documents, letters of
credit, Letter of Credit Rights, Supporting Obligations, Commercial Tort Claims,
Goods, Books and Records, General Intangibles, Chattel Paper pertaining to any
of the foregoing, and (g) all products, profits, rents of, dividends and
distributions on, accessions to, and all other Proceeds of the foregoing
including any and all of the following to the extent constituting such Proceeds
(whether now existing or hereafter acquired, tangible or intangible, and whether
owned by, consigned to, or held by, or under the care, custody or control of
Borrower): all money, cash, cash equivalents, Accounts, Deposit Accounts, other
bank, securities, investment, commodity and deposit accounts, deposits,
Investment Property, Inventory, Equipment, Fixtures, Goods, Chattel Paper,
Documents, Loan Paper, Notes Receivable, Instruments, letters of credit, Letter
of Credit Rights, Supporting Obligations, Commercial Tort Claims, Books and
Records, General Intangibles (including all Intellectual Property, Claims,
Payment Intangibles, contract rights, rights under or in respect of Hedge
Agreements, choses in action, and Software) regardless of whether the
Collateral, or any portion of it, is property as to which the UCC provides the
perfection of a security interest, and all rights and remedies applicable to
such property, but excluding in all events, Hazardous Materials.

“Collateral Documents” means all Loan Documents granting Liens to Agent, for the
benefit of Agent and Lenders, to secure the Obligations or other rights with
respect to the Collateral.

“Collection Account” means the cash collateral account designated in writing by
Borrower and Agent as the Collection Account for purposes of this Agreement in
the name of Borrower maintained at Bank.

“Collections” means (a) all cash collections or other cash proceeds received by
Borrower from any source in payment of any amounts owed in respect of any
Pledged Note Receivable, including, without limitation, interest collections,
principal collections, fees and insurance proceeds, (b) all Recoveries and
(c) any other cash, funds or other property received or receivable with respect
to or in connection with any Pledged Note Receivable, Pledged Loan Paper or any
related Account Debtor Collateral.

“Commercial Tort Claim” means all “commercial tort claims,” as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

“Commitment” means (a) as to any Lender, the aggregate commitment of such Lender
to make Loans as set forth in Schedule C or in the most recent Assignment
Agreement executed by such Lender, as the same may be reduced or increased from
time to time pursuant to this Agreement or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 8.1 and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Loans,
which aggregate commitment shall be Seventy-Five Million Dollars ($75,000,000)
as of the Closing Date, as such amount may be adjusted, if at all, from time to
time in accordance with this Agreement.

“Commitment Maturity Date” means the earliest of (a) August 1, 2017, (b) the
date on which the Lenders’ obligation to make Loans is terminated and the
Obligations are declared to be due and payable or the Commitments are terminated
pursuant to Section 7.2, and (c) the date of prepayment in full by Borrower of
the Obligations in accordance with the provisions of Section 1.17.

“Compliance Certificate” means a statement in reasonable detail certified by the
chief financial officer of Borrower showing, among other things, the
calculations used in determining compliance with the Financial Covenants under
this Agreement, which shall be substantially in the form of Exhibit F.

 

A-6



--------------------------------------------------------------------------------

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of Borrower, (ii) a securities intermediary with respect to securities, whether
certificated or uncertificated, securities entitlements and other financial
assets held in a securities account in the name of Borrower, or (iii) a futures
commission merchant or clearing house, as applicable, with respect to commodity
accounts and commodity contracts held by Borrower, whereby, among other things,
the issuer, securities intermediary or futures commission merchant limits any
Lien that it may have in the applicable financial assets in a manner reasonably
satisfactory to Agent, acknowledges the Lien of Agent, for the benefit of Agent
and Lenders, on such financial assets, and agrees to follow the instructions or
entitlement orders of Agent without further consent by Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Credit Policy” shall mean the investment policies and practices relating to
Notes Receivable, Loan Paper and Account Debtor Collateral, specifically
including underwriting, valuation, auditing and documentation guidelines,
standard documentation, and portfolio management policies and procedures, in the
form delivered to Agent and approved by Agent on or prior to the Closing Date,
as amended, supplemented or otherwise modified from time to time with the prior
written consent of Agent and the Requisite Lenders.

“Custodial Account” means the account designated in writing by Borrower and
Agent as the Custodial Account for purposes of this Agreement in the name of
Borrower maintained at Bank or such other bank trust account as designated in
writing by Borrower with the consent of Agent.

“Custody Agreement” means the Custody Agreement in form and substance
satisfactory to Agent, to be entered into not less than forty-five (45) days
prior to (and as a condition precedent to) the initial Loan (or such shorter
period as Agent may agree to in its sole discretion), by and between Bank, as
custodian, and Borrower, as amended, modified, supplemented or restated from
time to time; it being understood and agreed that in connection with the
establishment of any Custodial Account, Borrower will enter into a new or
supplemental Custody Agreement which shall require the consent of Agent.

“Daily Balance” means, as of any Business Day, (a) the aggregate outstanding
amount of the Loans as of the beginning of such Business Day, plus (b) any new
Loans advanced or incurred on such Business Day, minus (c) any payments or
collections which are deemed to be made on such Business Day under the
provisions of this Agreement.

“Debt Service Coverage Ratio” means, with respect to Borrower, on an
unconsolidated basis, as at the last day of any Fiscal Quarter, the ratio
determined by dividing (a) an amount equal to (i) the sum of (A) cash payments
in respect of principal and interest received on account of Eligible Notes
Receivable received by Borrower, for its own account and not as servicer of
another Person, during the period of four Fiscal Quarters ending on such date,
plus (B) the net cash proceeds received by Borrower from the sale and issuance
of its Stock during such period of four Fiscal Quarters, minus (ii) all
operating expenses of Borrower accrued or paid during such period of four Fiscal
Quarters, minus (iii) all Restricted Payments made during such period of four
Fiscal Quarters (other than issuance of common stock of Borrower in settlement
of conversion of Notes Indebtedness), by (b) an amount equal to the sum of
(i) one third (1/3) of the amount equal to the average Daily Balance during such
period of four Fiscal Quarters, plus (ii) Interest Expense of Borrower during
such period of four Fiscal Quarters ending on such

 

A-7



--------------------------------------------------------------------------------

date plus (iii) all Non-Regularly Scheduled Payments made during such period of
four Fiscal Quarters in respect of Notes Indebtedness, including all payments in
settlement of prepayment, conversion, repurchase, defeasance, redemption or
other retirement of Notes Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” means a per annum default rate equal to three percent (3%) in
excess of the maximum interest rate(s) otherwise applicable to the Obligations
from the date of the Event of Default.

“Defaulted Loan Paper” means any Loan Paper: (a) under which any Delinquent Note
Receivable exists, (b) under which there exists a default in performance of any
obligation (other than the payment of money) subject to applicable grace
periods, (c) as to which Borrower has accelerated the date of payment all or any
portion of the obligations thereunder or any related Note Receivable prior to
their stated due date or maturity, (d) secured by Account Debtor Collateral for
which Borrower has exercised, or provided a notice of intent to exercise, any of
its rights or remedies as a secured party, (e) as to which any of the related
Account Debtor Collateral has been repossessed or returned due to a material
adverse change in the financial condition of the related Account Debtor,
(f) where the related Account Debtor is subject to an event of the type
described in Sections 7.1(e), (f) or (g) or has become unable to pay its
obligations thereunder when due, (g) under which any Note Receivable or part
thereof was or, consistent with the Credit Policy, would be written off as
uncollectible, (h) all or any portion of which, or any related Note Receivable,
has been converted into or exchanged for Stock, or (i) under which any Note
Receivable or part thereof has been or, consistent with the Credit Policy,
should be placed in “non-accrual” status in Borrower’s Books and Records.

“Defaulting Lender” means, subject to the last paragraph of Section 8.15, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (b) has notified Borrower or Agent in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by Agent or
Borrower, to confirm in writing to Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Agent and Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Laws, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such

 

A-8



--------------------------------------------------------------------------------

a capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to the last
paragraph of Section 8.15) upon delivery of written notice of such determination
to Borrower and each Lender.

“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment owing thereunder remains outstanding and unpaid, in whole or in part,
for more than thirty (30) days past the date it first became due and payable
according to the original face and tenor of such Note Receivable or as extended
in accordance with Borrower’s Credit Policy at a time when no default or event
of default exists under such Note Receivable.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person.

“DLA” means DLA Piper LLP (US).

“Documents” means all “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

“Dollars” or “$” means lawful currency of the United States.

“Drawdown Date” means the date, which shall be a Business Day, on which any Loan
is made or is to be made, and the date on which any Loan is converted or
continued in accordance with this Agreement.

“Eligible Loan Paper” means that Loan Paper which complies with each of the
representations and warranties in Section 3.18, and in respect of which each of
the following conditions is satisfied; provided that such criteria may be
modified from time to time by Agent, in Agent’s Permitted Discretion; provided
further, that so long as no Default or Event of Default has occurred and is
continuing, Agent shall first notify and attempt to discuss with Borrower any
such modification that Agent proposes to make to such criteria unless Agent, in
its Permitted Discretion, believes that exigent circumstances justify the
immediate modification of such criteria:

(a) (i) Such Loan Paper has been duly executed and delivered by the Account
Debtor to Borrower in order to finance working capital or growth capital of the
Account Debtor; (ii) such Loan Paper provides for the grant of a Lien on
substantially all assets of such Account Debtor and the proceeds thereof to
secure any obligations thereunder and under any related Note Receivable
(provided that intellectual property assets of the Account Debtor may be
excluded from the Account Debtor Collateral, consistent with the Credit Policy,
so long as the collateral includes any and all rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, such
intellectual property, the Account Debtor has covenanted in such Loan Paper to
keep all intellectual property assets free and clear of Liens, including any
Liens through the presence of any provision allowing such Liens to attach to
such intellectual property upon the occurrence of any such event (unless in
favor of Borrower), and if such intellectual property is owned by a wholly-owned
subsidiary of such Account Debtor, the Account

 

A-9



--------------------------------------------------------------------------------

Debtor has pledged to Borrower 100% of the Account Debtor’s capital stock (or
other ownership interest) in such subsidiary, or 65% of such stock if a pledge
of all such stock would result in material adverse tax consequences for such
Account Debtor); (iii) such Loan Paper was entered into in the ordinary course
of Borrower’s business and in accordance with the Credit Policy, and none of its
terms, conditions or provisions have been amended, modified or waived in any
manner inconsistent with the Credit Policy; (iv) such Loan Paper is in full
force and effect and has not been materially modified, supplemented or amended
in a manner other than in accordance with the Credit Policy; (v) the Account
Debtor has no claim or defense against Borrower with respect to such Loan Paper
or any obligations with respect thereto; (vi) the only originals of the
promissory notes issued to Borrower in connection with such Loan Paper (or, if
not the only original, the sole original for purposes of perfecting a security
interest by possession which fact is clearly indicated on such promissory note)
have been endorsed and delivered to Agent or the Pledgeholder; (vii) a complete,
fully executed set of original copies of such Loan Paper been delivered to Agent
or the Pledgeholder; (viii) such Loan Paper is owned exclusively by Borrower and
Borrower’s rights in such Loan Paper are subject to a first priority Lien in
favor of Agent, for the benefit of Agent and the Lenders; (ix) pursuant to the
terms of such Loan Paper, none of the Account Debtor, any Working Capital Lender
nor any SBA Affiliate (if applicable) need consent to such collateral assignment
of, or grant of a Lien in, all or any portion of such Loan Paper or Borrower’s
rights therein, in favor of Agent or otherwise; (x) such Loan Paper provides
that the obligation of the Account Debtor to pay loan installment and other
payments to Borrower or any assignee thereof is absolute and unconditional;
(xi) the related Account Debtor has begun to make payments pursuant to such Loan
Paper and no offsets, counterclaims or disputes exist between the Account Debtor
and Borrower or, the Account Debtor and any SBA Affiliate or any Working Capital
Lender; and (xii) pursuant to the terms and conditions of such Loan Paper, the
Account Debtor has agreed to indemnify Borrower and its successors and assigns,
for any losses and liabilities incurred or suffered by Borrower arising from
(a) the matters contemplated by such Loan Paper, (b) any dispute between the
Account Debtor and any third party, or (c) any contention that the Account
Debtor has failed to comply with any law, rule, regulation, order or directive
applicable the Account Debtor’s business; and (xiii) such Loan Paper does not
contain any confidentiality provision which has the effect of or purports to
restrict disclosure to Agent or the Lenders of data or other information related
thereto or to any related Note Receivable, Account Debtor Collateral or Account
Debtor;

(b) (i) The related Account Debtor Collateral, is owned exclusively by the
Account Debtor under such Loan Paper free of all Liens other than Permitted
Adverse Claims and Permitted Pari Passu Interests (in the case of Multi-Lender
Loan Paper only); (ii) the Lien in favor of Borrower in the Account Debtor
Collateral is (or upon disbursement of the loan to the Account Debtor will be) a
duly perfected first priority Lien (subject only to Permitted Adverse Claims and
Permitted Pari Passu Interests) as security for the loans and other extensions
of credit evidenced by such Loan Paper and the Account Debtor’s other
obligations to Borrower under such Loan Paper, which has not been pledged,
encumbered or assigned by Borrower to any Person and there shall have been filed
by Borrower appropriate UCC financing statements naming Borrower as the “secured
party” and the Account Debtor as the “debtor” in order to perfect Borrower’s
security interest in the Account Debtor Collateral; (iii) there shall have been
filed by Borrower with respect to such Loan Paper appropriate UCC financing
statements in order to perfect and preserve Agent’s first priority Lien on and
security interest in Borrower’s rights to, and interests in, such Loan Paper;
(iv) the Account Debtor Collateral is insured by the Account Debtor as required
under the applicable Loan Paper and as required under the Credit Policy;

(c) If such Loan Paper is Multi-Lender Loan Paper or SBA-Related Loan Paper,
(i) the aggregate lending commitments of all Working Capital Lenders and SBA
Affiliates to the Account Debtor do not exceed fifty percent (50%) of the
lending commitment of Borrower to such Account Debtor, (ii) the outstanding
obligations owing to all Working Capital Lenders and SBA Affiliates from such
Account Debtor do not exceed fifty percent (50%) of the outstanding obligations
owing to Borrower from such Account Debtor; and (iii) such Working Capital
Lenders and SBA Affiliates do not hold a Lien in any Account Debtor Collateral
other than Permitted Pari Passu Interests;

 

A-10



--------------------------------------------------------------------------------

(d) Agent has the right to assert all of the rights of Borrower under such Loan
Paper;

(e) Such Loan Paper requires the Account Debtor to provide ongoing financial
information to Borrower, including financial statements on not less than a
quarterly basis, annual audited financial statements prepared by an independent
third-party auditor, annual budgets and ongoing loan monitoring and covenant
compliance certificates consistent with the Credit Policy;

(f) Such Loan Paper is not Defaulted Loan Paper and has never been Defaulted
Loan Paper (other than temporary classification as Defaulted Loan Paper due
solely to the existence of a Delinquent Note Receivable thereunder as to which
the delinquency has been cured);

(g) Such Loan Paper contains terms, conditions, representations, warranties,
covenants and events of default that are customary for commercial loan
transactions, including provisions providing (i) that Borrower receive a
separate promissory note representing its right to repayment by the Account
Debtor, and (ii) in the case of SBA-Related Loan Paper, for pro rata (based on
the amount of funds advanced by each of Borrower and the related SBA Affiliate
to the Account Debtor pursuant to such Loan Paper) allocation to Borrower and
the related SBA Affiliate of all payments from the Account Debtor and of all
proceeds with respect to the disposition of the Account Debtor Collateral;

(h) There are no other lenders, co-lenders or agents under, or party to, such
Loan Paper other than Borrower and one or more SBA Affiliates; and

(i) The Account Debtor under such Loan Paper has not issued, and is not
obligated under, any other loan agreements or Notes Receivable that have been
(a) sold, assigned or transferred by Borrower to a Special Purpose Subsidiary,
(b) originated by a Special Purpose Subsidiary (other than an SBA Affiliate),
(c) pledged as collateral by Borrower or any of its Affiliates to any other
Person, or (d) financed under the Wells Fargo Facility, and similar facility or
otherwise financed by any Person other than the Lenders hereunder or, in the
case of SBA-Related Loan Paper, the Small Business Administration.

“Eligible Notes Receivable” means, subject to the next sentence, the outstanding
principal amount of those Notes Receivable which comply with each of the
representations and warranties in Section 3.18 hereof and each of the other
representations and warranties relating to Eligible Notes Receivable contained
herein and in the other Loan Documents, that are owned by Borrower in which
Agent holds (and continuously maintains) a perfected first-priority security
interest and that have been collaterally assigned to Agent (and in any event
shall not include any unfunded commitment or other obligation of Borrower under
any Loan Paper). Notwithstanding the foregoing, Eligible Notes Receivable shall
not include a Note Receivable:

(a) if the proceeds of the loans, advances and other extensions of credit
provided for under, or evidenced by, such Note Receivable have not yet been
disbursed by Borrower to the Account Debtor or to an existing lender for the
Account Debtor’s benefit in connection with the pay-off of an existing credit
facility on such Account Debtor’s written instructions;

(b) if such Note Receivable does not evidence a commercial loan made to an
unaffiliated Account Debtor in which venture capital firms, private equity
groups or other institutional investors have an aggregate equity ownership of
such Account Debtor of at least fifty percent (50%) on a fully-diluted basis;

 

A-11



--------------------------------------------------------------------------------

(c) if any payment under such Note Receivable is more than thirty (30) days past
due according to its terms or has been, or, consistent with the Credit Policy,
should be, placed in “non-accrual” status in Borrower’s books;

(d) if such Note Receivable (i) is not approved, documented, managed and
otherwise in conformance with Borrower’s Credit Policy, or (ii) is not evidenced
by Borrower’s standard loan documents, or other documentation acceptable to
Agent in its sole discretion;

(e) if such Note Receivable (i) has been modified or had its maturity extended
in a manner that is not in compliance with the Credit Policy, or (ii) has had
its maturity extended or otherwise been modified in accordance with the Credit
Policy, and the aggregate outstanding principal amount of all Eligible Notes
Receivable which have had their maturity extended or have otherwise been
modified exceeds ten percent (10%) of the aggregate outstanding principal amount
of all Eligible Notes Receivable at such time; provided, that only the amount in
excess of such limit shall be considered ineligible;

(f) if such Note Receivable causes the aggregate outstanding principal amount of
all Eligible Notes Receivable owing by any Account Debtor and its Affiliates, to
exceed the lesser of (i) ten percent (10%) of the aggregate outstanding
principal amount of all Eligible Notes Receivable at such time, or (ii) Twenty
Million Dollars ($20,000,000); provided, that only the amount in excess of such
limit shall be considered ineligible and such limit may be waived by Agent on a
case by case basis in its sole discretion;

(g) if such Note Receivable causes the aggregate outstanding principal amount of
all Eligible Notes Receivable owed by Account Debtors whose business activities
fall within a single industry, as defined by the Standard Industrial
Classification/NAIC classification (six-digit NAIC codes) then in effect, to
exceed thirty-five percent (35%) of the aggregate outstanding principal amount
of all Eligible Notes Receivable at such time; provided, that in each case only
the amount in excess of such limit shall be considered ineligible;

(h) if such Note Receivable causes the aggregate outstanding principal amount of
all Eligible Notes Receivable owed by Account Debtors that are rated Investment
Grade 3 in accordance with Borrower’s Credit Policy then in effect, to exceed
thirty-three percent (33%) of the aggregate outstanding principal amount of all
Eligible Notes Receivable at such time; provided, that in each case only the
amount in excess of such limit shall be considered ineligible;

(i) if such Note Receivable is owed by an Account Debtor that is rated
Investment Grade 4 or Investment Grade 5 in accordance with Borrower’s Credit
Policy then in effect;

(j) if such Note Receivable is owed by an Account Debtor that, based upon
Borrower’s most-recent quarterly credit analysis and taking into account such
Account Debtor’s anticipated positive or negative cash flow, does not have
either (i) sufficient unrestricted cash on hand or committed availability under
revolving lines of credit to allow such Account Debtor to service at least two
(2) months of debt service under such Note Receivable or (ii) a signed
commitment letter from a “qualified investor” to make an additional equity
investment in such Account Debtor in an amount sufficient to allow such Account
Debtor to service at least six (6) months of debt service under such Note
Receivable (for purposes on this clause (j), “qualified investor” shall mean a
venture capital firm on Borrower’s approved list, a private equity group, a
strategic acquirer or other institutional investor acceptable to Agent in its
Permitted Discretion;

(k) if such Note Receivable has an original term to maturity that is more than
sixty (60) months after the date of issuance (including any period of interest
only payments) or if such Note Receivable is not either fully amortizing in
installments (which installments need not be in identical amounts) over such
term or due in a single installment at the end of such term;

 

A-12



--------------------------------------------------------------------------------

(l) if the related Account Debtor is the United States or any department, agency
or instrumentality of the United States, or (ii) any state of the United States;

(m) if the related Account Debtor is subject to any event of the types described
in Sections 7.1(e), (f) or (g) or has gone out of business, (ii) with respect to
such Account Debtor on a particular date, at fair valuations, the sum of such
Account Debtor’s assets is less than all of such Account Debtor’s debts or
(iii) Borrower has received notice of an imminent insolvency proceeding of such
Account Debtor or a material impairment of the financial condition of such
Account Debtor;

(n) if such Note Receivable was originated by a lender other than Borrower;

(o) if such Note Receivable does not require current payments of the full amount
of cash interest accruing on the full unpaid principal amount thereof on at
least a quarterly basis; provided, that notwithstanding this clause (o), Notes
Receivable that provide for payment-in-kind or accrual of a portion of such
interest may be eligible so long as such payment-in-kind or accruing portion of
such interest does not exceed twenty-five percent (25%) of the total interest
then due;

(p) if such Note Receivable (i) is a Delinquent Note Receivable or relates to
Defaulted Loan Paper, or (ii) unless waived by Agent on a case by case basis in
its sole discretion, has been at any time a Delinquent Note Receivable or
related to Defaulted Loan Paper;

(q) if the Account Debtor with respect to such Note Receivable is in the nuclear
waste, natural resource, utility, or fishing vessel industry;

(r) if any of the proceeds of such Note Receivable were or are to be used for
personal, family or household purposes;

(s) if Borrower’s interest in such Note Receivable represents only a
participating interest or to the extent such Note Receivable is payable to
another Person for its own account;

(t) if the Account Debtor with respect to such Note Receivable is an Affiliate
of Borrower or a shareholder or employee or agent of Borrower or a member,
employee or agent of any Affiliate of Borrower, or a member of the family of any
of the foregoing;

(u) if such Note Receivable is payable other than in Dollars;

(v) if the Account Debtor with respect to such Note Receivable (i) does not
maintain its chief executive office or principal residence in the United States,
or (ii) is not organized under the laws of the United States or any state
thereof, or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof;

(w) if the Account Debtor has made a refundable deposit (not held in a separate
escrow account), to the extent of such deposit;

(x) if such Note Receivable is subject to any offset, discount, counterclaim,
contra-account, right of rescission, right of cancellation or any other defense
(actual or asserted) of any kind or character;

 

A-13



--------------------------------------------------------------------------------

(y) Agent or the Pledgeholder is not then in possession of each of the Required
Asset Documents related to such Note Receivable;

(z) Agent has not received a copy of Borrower’s written investment memorandum
with respect to the loan evidenced by such Note Receivable;

(aa) such Note Receivable is not subject to a valid and perfected first-priority
Lien of Agent; or

(bb) if Agent in its Permitted Discretion deems such Note Receivable or any part
thereof uncollectible.

Agent, on behalf of itself and the Lenders, reserves the right, at any time and
from time to time after the Closing Date, with the consent of the Requisite
Lenders, to establish and modify the criteria set forth in, or establish new
criteria for, the definitions of “Eligible Loan Paper” and “Eligible Notes
Receivable”, in its Permitted Discretion.

“Environmental Laws” means any and all Federal, state, local and municipal laws,
regulations, statutes, ordinances or codes of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including, Hazardous Materials, as now or may
at any time in the future be in effect.

“Environmental Liabilities and Costs” means all liabilities, losses, damages,
costs and expenses in connection with any Release or threatened Release of any
Hazardous Material.

“Environmental Permits” means all permits or licenses required by any
Environmental Laws to operate Borrower’s business as conducted from time to
time.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all machinery,
machine tools, motors, equipment, furniture, furnishings, fixtures, vehicles
(including motor vehicles and trailers), tools, parts, dies, jigs, goods (other
than consumer goods, farm products, or Inventory), and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder, as in effect from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a “controlled group of corporations,” a group of trades or
businesses under “common control,” or an “affiliated service group,” that
includes Borrower, in each case, within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

“Event of Default” means any of the events specified in Section 7.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with

 

A-14



--------------------------------------------------------------------------------

respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by Borrower under
Section 10.7 or otherwise) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 1.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 1.11(g), and (d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law or regulation
implementing an official governmental agreement with respect thereto.

“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Bank on such day on such
transactions as determined by Agent.

“Fee Letter” means any confidential letter agreement between Borrower and Agent,
entered into and as amended or modified from time to time.

“Fees” shall mean the Unused Line Fee, and such other fees as Borrower may, at
any time and from time to time, agree to pay to Agent and/or the Lenders.

“Financial Covenants” means the financial covenants set forth in Section 3.24.

“Financial Statements” means the consolidated and consolidating income
statement, balance sheet and statement of cash flows of Borrower internally
prepared for each Fiscal Month, Fiscal Quarter, and audited for each Fiscal
Year, as applicable, in each case prepared in accordance with GAAP including the
notes and schedules thereto.

“Fiscal Month” means any of the monthly accounting periods of Borrower.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower.

“Fiscal Year” means the 12-Fiscal Month period of Borrower ending December 31,
of each year. Subsequent changes to the Fiscal Year of Borrower shall not change
the term “Fiscal Year” unless Agent shall consent in writing to such change.

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

A-15



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by any Person, including all right,
title and interest which such Person may now or hereafter have in or under any
contract relating to an Account, all Payment Intangibles, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including Goodwill associated with any Intellectual Property), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments, and
other property in respect of or in exchange for pledged Stock, Investment
Property or other equity interests, and rights of indemnification.

“Goods” means all “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” means the government of the United States of America or
any other nation, or of political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, department or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Indebtedness” means, with respect to any Person, any obligation of
such Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person (a) to purchase
or repurchase any such primary obligation, (b) to advance or supply funds
(1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet condition of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the holder of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation, or (d) to
indemnify the holder of such primary obligation against loss in respect thereof.
The amount of any “Guaranteed Indebtedness” at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
made, and (y) the maximum amount for which such Person may be liable pursuant to
the terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

 

A-16



--------------------------------------------------------------------------------

“Guarantor” means each guarantor of the Obligations.

“Guaranty” means a guaranty executed by a Guarantor in favor of Agent and the
Lenders, in form satisfactory to Agent.

“Hazardous Material” means any substance, material or waste, the generation,
handling, storage, treatment or disposal of which is regulated under any
Environmental Law.

“Hedge Agreement” means any transaction, agreement or document now existing or
hereafter entered into that provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security or currency valuations or commodity prices.

“Hercules Funding II” means Hercules Funding II LLC a Delaware limited liability
company.

“Indebtedness” of any Person means, at the time of computation thereof, all of
the following (without duplication): (a) all indebtedness and liabilities of
such Person for borrowed money, under repurchase agreements (whether on a
recourse or non-recourse basis) or for the deferred purchase price of property
or services (including reimbursement and all other obligations with respect to
surety bonds and bankers’ acceptances, in each case whether or not matured, but
excluding obligations to non-Affiliate trade creditors incurred in the ordinary
course of business and not more than 45 days past due and excluding deferred
taxes); (b) all obligations and liabilities, whether or not for borrowed money
(i) represented by notes payable or drafts accepted, in each case representing
extensions of credit, or (ii) evidenced by notes, bonds, debentures or similar
instruments; (c) all indebtedness created or arising under any conditional sale,
other title retention agreements or other similar instruments with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (d) all Capitalized Lease Obligations;
(e) all Guaranteed Indebtedness; (f) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment), and all obligations of such Person as the issuer of
any letters of credit or acceptances (whether or not the same have been
presented for payment); (g) all liabilities under Hedge Agreements or in respect
of Bank Products, in each case whether or not matured; (h) all Indebtedness
referred to in clauses (a), (b), (c), (d), (e), (f) or (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including Accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; (i) with respect
to Borrower, the Obligations; and (j) all liabilities under Title IV of ERISA.

“Indemnified Person” means Agent, each Lender, and Agent’s and each Lender’s
Affiliates and each of their respective employees, attorneys, consultants,
representatives and agents and their respective successors and assigns.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

A-17



--------------------------------------------------------------------------------

“Institutional Lender” means a bank, commercial or finance lender, leasing or
equipment financiers and other leasing or lending institutions regularly engaged
in the business of lending money or leasing personal property (excluding venture
capital, investment banking or similar institutions which sometimes engage in
lending activities but which are primarily engaged in investments in equity
securities).

“Instruments” means all “instruments,” as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, and, in any event,
including all certificated securities, all certificates of deposit, and all
promissory notes and other evidences of indebtedness, other than Instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means all of the following now owned or hereafter
acquired by any Person: (a) patents, trademarks, trade dress, trade names,
service marks, copyrights, trade secrets and all other intellectual property or
Licenses thereof; and (b) all Proceeds of the foregoing.

“Interest Expense” means, with respect to any Person for any fiscal period,
total consolidated interest expense (whether cash or non-cash) of such Person
paid or deemed paid in respect of any Indebtedness during such period plus all
Fees and other fees payable in respect of Hedge Agreements during such period,
determined in accordance with GAAP, and shall in any event include, the
amortization of debt discounts and the portion of any Capitalized Lease
Obligation attributable to interest expense.

“Inventory” means all “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all goods,
merchandise and other personal property held for sale or lease by any Person, or
which is furnished by such Person under any contract of service or is held by
such Person as raw materials, work or goods in process, finished goods, returned
goods or materials and supplies of every nature used or consumed or to be used
or consumed by such Person in the ordinary course of its business including all
embedded software, whether now owned or hereafter acquired by such Person.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock or all or substantially all of the assets of such Person (or
of any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P, Baa3
or higher by Moody’s, or the equivalent or higher of either such rating by
another Rating Agency.

“Investment Property” means all “investment property,” as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located,
including (a) all securities, whether certificated or uncertificated, including
Stock, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares, (b) all securities
entitlements of such Person, including the rights of such Person to any
securities account and the financial assets held by a securities intermediary in
such securities account and any free credit balance or other

 

A-18



--------------------------------------------------------------------------------

money owing by any securities intermediary with respect to that account; (c) all
securities accounts held by any Person, (d) all commodity contracts held by such
Person, and (e) all commodity accounts held by any Person.

“IRC” means the Internal Revenue Code of 1986 as amended, together with the
rules and regulations promulgated thereunder.

“IRS” means the United States Internal Revenue Service.

“Lender’s Office” has the meaning set forth in Section 11.8(a).

“Lenders” means, collectively, (a) MUFG Union Bank, N.A., as Bank and a Lender,
(b) the other Lenders named on the signature page of this Agreement, (c) if any
such Lender shall assign all or any portion of the Obligations or the
Commitments in accordance with Section 8.1, any such assignee, (d) any Person
who becomes a Lender pursuant to Section 1.17 and an Accession Agreement, and
(e) each of their respective permitted successors and assigns.

“Letter of Credit Rights” means all “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

“LIBOR” means, for any LIBOR Loan Period, the rate determined by Agent to be the
per annum rate (rounded upward to the nearest one-hundredth of one percent
(1/100%)) at which Dollar deposits in immediately available funds and in lawful
money of the United States would be offered to Agent, on behalf of Lenders,
outside of the United States at approximately 11:00 a.m. (LIBOR time) three
(3) Business Days before the first day of such LIBOR Loan Period, in an amount
approximately equal to the principal amount of, and for a length of time
approximately equal to the LIBOR Loan Period for, the LIBOR Loan sought by
Borrower.

“LIBOR Basis” means a per annum interest rate equal to the quotient of (a) LIBOR
divided by (b) one minus the LIBOR Reserve Percentage, stated as a decimal. The
LIBOR Basis shall be rounded upward to the nearest one-sixteenth (1/16) of one
percent (1/16%) and, once determined, shall remain unchanged during the
applicable LIBOR Loan Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage.

“LIBOR Loan” means a Loan that Borrower requests to be made as a LIBOR Loan or
that is reborrowed as, or converted to, a LIBOR Loan, in each case in accordance
with the provisions of Sections 1.1 and 1.2.

“LIBOR Loan Period” means, for each LIBOR Loan, each one, two or three month
period, as selected by Borrower pursuant to Section 1.2, during which LIBOR
applicable to such LIBOR Loan shall remain unchanged; provided, that (a) any
applicable LIBOR Loan Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such LIBOR Loan
Period shall end on the immediately preceding Business Day, (b) any applicable
LIBOR Loan Period that begins on a day for which there is no numerically
corresponding day in the calendar month during which such LIBOR Loan Period is
to end shall (subject to clause (a) above) end on the last day of such calendar
month, and (c) no LIBOR Loan Period shall extend beyond the Commitment Maturity
Date.

 

A-19



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” means the percentage in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System as
the maximum reserve requirement applicable with respect to Eurocurrency
Liabilities (as that term is defined in Regulation D), whether or not Lenders
have any Eurocurrency Liabilities subject to such reserve requirement at such
time. The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective
date of any change in the LIBOR Reserve Percentage.

“License” means any license under any written agreement now owned or hereafter
acquired by any Person granting the right to use any Intellectual Property or
other license of rights or interests now held or hereafter acquired by any
Person.

“Lien” means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in respect of such
property, whether or not choate, vested, or perfected.

“Liquidity Ratio” means, with respect to Borrower on an unconsolidated basis, at
any time, the ratio determined by dividing (a) the sum of (i) the amount of
Borrower’s unrestricted cash and Cash Equivalents (valued at the lower of cost
or fair market value) at such time plus (ii) an amount equal to 50% of the
aggregate principal amount owed to Borrower under Notes Receivable owned solely
by Borrower that are not subject to any Liens in favor of Agent or any other
Person (other than Permitted Liens referenced in clause (c) of the definition
thereof) at such time, by (b) the aggregate outstanding amount at such time of
the Loans.

“Loan Party” means each of Borrower and each Guarantor.

“Loan Supplement” means a Loan Supplement in the form of Exhibit B.

“Loans” means the revolving loans extended to Borrower pursuant to Section
1.1(a).

“Loan Documents” means collectively, this Agreement, the Revolving Loan Notes,
the Collateral Documents, the Possessory Collateral Agreement, the Custody
Agreement, the Guaranties, if any, the Hedge Agreements, if any, and any and all
other agreements, documents, or instruments (including financing statements)
entered into in connection with the transactions contemplated by this Agreement,
together with all alterations, amendments, changes, extensions, modifications,
refinancings, refundings, renewals, replacements, restatements, or supplements,
of or to any of the foregoing.

“Loan Paper” means (a) a loan and security agreement between Borrower (and, if
applicable, one or more SBA Affiliates) and an unaffiliated Account Debtor, as
the borrower, pursuant to which Borrower (and, if applicable, the SBA
Affiliates) have financed the working capital or growth capital of, such Account
Debtor in the ordinary course of business of such Account Debtor for the Account
Debtor’s business or commercial purposes, (b) the promissory notes payable to
the order of Borrower by such Account Debtor issued in connection therewith
(including all related Notes Receivable), (c) all contracts, security
agreements, guaranties, assignments, mortgages, undertakings, purchase
agreements, intercreditor and/or subordination agreements, Transaction Warrants,
and other related documents, instruments and agreements executed or delivered in
connection with any of the foregoing, including any agreement relating to the
terms of payment or the terms of performance of any Account or Note Receivable,
and (d) any and all schedules, exhibits, riders, amendments, modifications and
supplements to the foregoing. For the sake of clarity, “Loan Paper” includes
Single Lender Loan Paper, Multi-Lender Loan Paper and SBA-Related Loan Paper, as
the context may require.

 

A-20



--------------------------------------------------------------------------------

“Loan Request” has the meaning set forth in Section 1.1(d).

“Loans” means all loans and advances made by Agent or any Lender to or for the
benefit of Borrower under this Agreement or under any of the Loan Documents,
including the Loans.

“Material Adverse Effect” means a material change to or effect on (a) the
business, assets, operations, liabilities (actual or contingent), prospects or
financial or other condition of Borrower, individually, or of Borrower and its
Subsidiaries, taken as a whole, or (b) the ability of Borrower to pay or perform
in accordance with the terms of any of its agreements with Agent and Lenders, or
(c) the validity or enforceability of the Loan Documents, or (d) the rights and
remedies of Agent and Lenders under any of the Loan Documents.

“Material Contract” means any contract, agreement, lease, License, Instrument or
other arrangement (other than, (a) Loan Documents, or (b) contracts or other
agreements constituting Loan Paper), whether oral or written, to which Borrower
is a party, as to which the breach, non-performance, cancellation, or failure to
renew by any party thereto could, alone or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

“Maximum Amount” means Seventy Five Million Dollars ($75,000,000) as reduced or
increased from time to time pursuant to the terms of this Agreement.

“Multi-Lender Loan Paper” means Loan Paper owing from an Account Debtor that has
also obtained loans, advances or other extensions of credit from a Working
Capital Lender.

“Net Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Amount and (b) the Borrowing Base, in each case less the aggregate outstanding
amount at such time of the Loans.

“Net Eligible Notes Receivable” means, as of any time of determination, the
aggregate unpaid and outstanding principal amount of all Eligible Notes
Receivable (less any portions that are excluded based on the definition thereof)
on such date, in each case without counting any payments that are owing to
Persons other than Borrower or that are contingent on future conditions or
events or that are speculative in nature.

“Note Receivable” means a promissory note evidencing a commercial loan made by
Borrower in accordance with Borrower’s Credit Policy and secured by a Lien on
property owned by the maker of such promissory note.

“Notes Indebtedness” means, collectively: (a) the Indebtedness described on
Schedule 4.6(a) and any refinancings, renewals, extensions, or reopenings of
such Indebtedness; provided that, in the case of such a refinancing, renewal,
extension, or re-opening, the Specified Event Conditions have been satisfied;
and (b) other unsecured Indebtedness of Borrower for borrowed money issued in
one or more series of notes, bonds, debentures or similar instruments; provided
that with respect to the Indebtedness described in this clause (b), in each case
(i) the Specified Event Conditions have been satisfied with respect to each
incurrence, issuance, assumption, renewal, extension, refinancing or re-opening
of such Indebtedness; (ii) the maturity date for such Indebtedness and the first
date on which any holder of such Indebtedness (or any agent, trustee or similar
Person acting for such holder) may demand that such Indebtedness (or any portion
thereof) be redeemed, repurchased, defeased, prepaid or accelerated or be “put”
to Borrower shall occur no earlier than the date that is one hundred eighty
(180) days after the Commitment Maturity Date (provided that notes evidencing
such Indebtedness may be subject to the customary provisions requiring
repurchase of notes upon the occurrence of a fundamental change, as defined
therein); (iii) the financial covenants or undertakings of Borrower in
connection with

 

A-21



--------------------------------------------------------------------------------

such Indebtedness are no more onerous or restrictive on Borrower or any of its
Subsidiaries than those set forth herein; and (iv) nothing in the documentation
related to such Indebtedness shall prohibit, restrict or impair the attachment,
perfection or enforcement of, or the exercise of rights or remedies with respect
to, Agent’s or any Lender’s Liens, now existing or created in the future, on any
assets or properties of Borrower to the extent that Liens secure payment and
performance of the Obligations.

“Obligations” means all loans, advances, debts, expense reimbursements, fees,
liabilities and obligations, for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower arising under or in any way in connection with any Loan Document or
otherwise with respect to any Loan or Bank Products, of any kind or nature,
present or future, whether voluntary or involuntary, whether incurred directly
or acquired by Agent or any Lender by assignment, assumption or succession,
whether due or not due, absolute or contingent, liquidated or unliquidated,
legal or equitable, whether Borrower is liable individually or jointly or with
others, whether or not evidenced by any note, agreement or other instrument,
whether arising under this Agreement or any of the other Loan Documents
(including any Hedge Agreement or other agreement for Bank Products), or under
any other agreement between Borrower or any of its Subsidiaries and Agent or any
Lender, whether recovery thereof is or becomes barred by a statute of
limitations or is or becomes otherwise unenforceable, together with all expenses
of, for and incidental to collection, including reasonable attorneys’ fees, and
all covenants and duties regarding such amounts. “Obligations” includes, without
limitation: (a) all principal, interest, fees, Taxes, expenses, attorneys’ fees
and any other sum chargeable to Borrower under this Agreement or any of the
other Loan Documents, and all principal, interest and other amounts due or owing
in respect of the Loans, (b) all interest, fees and other amounts that accrue
after the commencement by or against Borrower or any Affiliate thereof of any
case or proceeding under any Debtor Relief Law, regardless of whether such
interest and fees are allowed claims in such proceeding, and (c) all debts,
liabilities and obligations now or hereafter arising from or in connection with
Bank Products.

“Original Closing Date” means November 2, 2011.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at the request of Borrower pursuant to Section 10.7 or otherwise).

“Overadvance” means the amount, if any, by which the aggregate outstanding Loans
at any time exceed Borrowing Availability at such time.

“Participant” has the meaning assigned to such term in clause (d) of
Section 8.1.

“Participant Register” has the meaning specified in clause (d) of Section 8.1.

 

A-22



--------------------------------------------------------------------------------

“Patriot Act” has the meaning given in Section 3.27.

“Payment Date” means the last day of each LIBOR Loan Period for a LIBOR Loan.

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Adverse Claims” means permitted Liens (excluding, however, liens
relating to ERISA and Environmental Claims) on an Account Debtor’s right title
and interest in and to Account Debtor Collateral, which Liens are junior and
subordinate to those of Borrower in such Account Debtor Collateral to the extent
such permitted Liens are consistent with the Credit Policy.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) the use or transfer of money or Cash Equivalents in connection with
Permitted Investments in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents, (c) the licensing, on a non-exclusive
basis, of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business, (d) sales of a Note Receivable and
related Loan Paper (other than Pledged Notes Receivable and Pledged Loan Paper)
to and from Special Purpose Subsidiaries in the ordinary course of business,
consistent with past practice, and without recourse to Borrower (other than
customary obligations to repurchase ineligible Notes Receivable from Special
Purpose Subsidiaries on terms substantially similar to those set forth in
Section 3.05 of the Wells Fargo Sale and Servicing Agreement as in effect on the
Original Closing Date), for fair consideration and reasonably equivalent value;
provided that in each case, the Specified Event Conditions have been satisfied
with respect to such sale, and (e) commercially reasonable sales, licenses,
transfers, assignments and other dispositions of Account Debtor Collateral
repossessed or acquired by Borrower, in accordance with applicable law, in the
ordinary course of business in connection with a foreclosure or similar
proceeding following a default under the Note Receivable secured by such Account
Debtor Collateral.

“Permitted Indebtedness” means: (a) the Obligations; (b) Permitted Special
Purpose Indebtedness of Special Purpose Subsidiaries and refinancings, renewals
or extensions thereof, (c) Permitted Purchase Money Indebtedness;
(d) Indebtedness set forth in Schedules 4.6(a) and 4.6(b); (e) Notes
Indebtedness of Borrower and refinancings, renewals or extensions thereof (and
including, for the sake of clarity, issuance of Notes Indebtedness in connection
with the “re-opening” of an earlier offering); (f) endorsement of instruments or
other payment items for deposit; and (g) refinancings, renewals, or extensions
of Indebtedness permitted under clauses (c) and (d) so long as: (i) the terms
and conditions of such refinancings, renewals, or extensions do not, in Agent’s
judgment, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower’s creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended (provided that the issuance of Notes
Indebtedness in connection with the “re-opening” of an earlier offering shall be
permitted), (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms

 

A-23



--------------------------------------------------------------------------------

and conditions that are at least as favorable to the Lenders as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (v) the
Indebtedness that is refinanced, renewed, or extended is non-recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) (i) Investments constituting Permitted Dispositions of Notes Receivable to
and from Special Purpose Subsidiaries, (ii) Investments by Borrower in its
Subsidiaries in existence on the Closing Date, (iii) cash Investments, funded
prior to the Closing Date, by Borrower in Hercules Technology III, L.P.,
Borrower’s Special Purpose Subsidiary that is licensed as a small business
investment company under the Small Business Investment Act of 1958, as amended,
in an aggregate amount not in excess of Fifty Million Dollars ($50,000,000), and
(iv) other cash Investments in Special Purpose Subsidiaries in an aggregate
amount during the term of this Agreement not to exceed Ten Thousand Dollars
($10,000); (c) Investments in negotiable instruments for collection;
(d) advances made in connection with purchases of goods or services in the
ordinary course of business; (e) commercial loans evidenced by a Note Receivable
and related Loan Paper made in the ordinary course of business in accordance
with the Credit Policy; and (f) Investments received in settlement of amounts
due to Borrower or any of its Subsidiaries effected in the ordinary course of
business or owing to Borrower or any of its Subsidiaries as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries.

“Permitted Liens” means (a) Liens held by Agent, for the benefit of the Lenders;
(b) Liens limited to assets of Special Purpose Subsidiaries securing Permitted
Special Purpose Indebtedness; (c) Liens for unpaid taxes or assessments that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder and are the subject of Permitted Protests; (d) Liens set forth on
Schedule 4.7; (e) the interests of lessors under operating leases; (f) Liens
that secure Purchase Money Indebtedness, including the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof; (g) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, that are junior to the security interest and Liens of
Agent, incurred in the ordinary course of business and not in connection with
the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests; (h) Liens on amounts
deposited in connection with obtaining worker’s compensation or other
unemployment insurance; (i) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money; (j) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business; (k) Liens resulting from any
judgment or award that is not an Event of Default hereunder; (l) rights of
setoff imposed by law upon deposit of cash and cash equivalents in favor of
banks or other depository institutions incurred in the ordinary course of
business in deposit accounts maintained with such bank or depository institution
to the extent permitted under this Agreement; and (m) Liens that are
replacements of Liens referenced in clauses (a), (b), (d), (e), or (f) of this
definition to the extent that the original Indebtedness is refinanced, renewed,
or extended and constitutes Permitted Indebtedness and so long as the
replacement Liens only encumber those assets that secured the refinanced,
renewed, or extended Permitted Indebtedness.

“Permitted Pari Passu Interest” means a security interest in an Account Debtor’s
right title and interest in and to Account Debtor Collateral either (a) granted
to a Working Capital Lender engaged in the business of making or maintaining
loans to venture capital-backed companies securing Account Debtor obligations
and liabilities to such Working Capital Lender, or (b) granted to Borrower, as
agent for an SBA Affiliate, under SBA-Related Loan Paper to secure the
obligations and liabilities to such SBA Affiliate, in each case, so long as
(i) such security interest(s) are subject to an intercreditor

 

A-24



--------------------------------------------------------------------------------

agreement or, in the case of SBA Affiliates only, a participation agreement, in
each case, in form reasonably satisfactory to Agent (A) adjusting the relative
priorities of Borrower’s and each other lender’s respective security interests
in the Account Debtor Collateral such that their respective Liens shall be of
equal or lesser priority, (B) that includes provisions regarding distribution of
payments and proceeds of collection of Account Debtor Collateral no less
favorable to Borrower than ratable distributions based on outstanding
obligations and commitments (provided that such intercreditor agreements may
provide that up to fifty percent (50%) of the initial proceeds of collection of
Account Debtor Collateral may be paid to non-affiliated Working Capital Lenders
until such time as the aggregate outstanding amount of obligations owing to such
Working Capital Lenders are fifty percent (50%) of the outstanding obligations
owing to Borrower, after which all further distributions shall be no less
favorable to Borrower than ratable), and (C) in any event providing for a
consent to Agent’s Lien in Borrower’s rights thereunder, and (ii) such security
interest, and the transaction in which such security interest arose, is in
compliance with Section 57 of the Investment Company Act.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books and Records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Borrower or any of its Subsidiaries, as applicable, in good faith, and (c) Agent
is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $100,000.

“Permitted Special Purpose Indebtedness” means, collectively: (a) the
Indebtedness described on Schedule 4.6(b) and any refinancings, renewals,
extensions, or re-openings of such Indebtedness; provided that, in the case of
such a refinancing, renewal, extension, or re-opening, the Specified Event
Conditions have been satisfied; and (b) other Indebtedness of a Special Purpose
Subsidiary; provided that, with respect to Indebtedness described in clause (b),
the Specified Event Conditions have been satisfied with respect to each
incurrence, issuance or assumption, renewal or refinancing of such Indebtedness;
provided further that, with respect to Indebtedness described in clause (b) and
any refinancing, renewal, extension, or re-opening of Indebtedness described in
clause (a), in no event shall Borrower guaranty or be liable, or have recourse,
directly or indirectly, contingently or otherwise, for any such Indebtedness
(other than customary obligations to repurchase ineligible Notes Receivable from
Special Purpose Subsidiaries on terms substantially similar to those set forth
in Section 3.05 of the Wells Fargo Sale and Servicing Agreement as in effect on
the Original Closing Date) or have any of Borrower’s assets subject to any Lien
to secure such Indebtedness.

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether Federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).

“Plan” means, with respect to Borrower, at any time, an employee benefit plan,
as defined in Section 3(2) of ERISA, that Borrower maintains, contributes to or
has an obligation to contribute to on behalf of participants who are or were
employed by Borrower. With respect to an ERISA Affiliate of Borrower, Plan also
means an employee benefit plan, as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA.

 

A-25



--------------------------------------------------------------------------------

“Pledged Account Agreement” means a tri-party pledged account agreement by and
among Agent, Borrower who owns the relevant deposit or other bank account and a
financial institution acceptable to Agent at which Borrower maintains such
account.

“Pledged Loan Paper” means all Loan Paper relating to any Pledged Note
Receivable, including, without limitation, any and all Loan Paper included in
the Collateral or in which in which Agent or any Lender otherwise holds a Lien.

“Pledged Note Receivable” means each Note Receivable in which Agent, for the
ratable benefit of itself and the Lenders, holds a Lien and all Accounts
relating thereto, including, without limitation, any and all Notes Receivable
included in the calculation of the Borrowing Base or referenced on a Borrowing
Base Certificate.

“Pledgeholder” means Bank, in its capacity as custodian under the Custody
Agreement, together with its successors or assigns in such capacity.

“Possessory Collateral Agreement” means the Possessory Collateral Agreement in
form and substance satisfactory to Agent, to be entered into not less than
forty-five (45) days prior to (and as a condition precedent to) the initial Loan
(or such shorter period as Agent may agree to in its sole discretion), by and
among Borrower, Agent and Bank, in its capacity as Pledgeholder, as amended,
modified, supplemented or restated from time to time.

“Principal Debt” means, at any time of determination thereof, the aggregate
unpaid principal balance of all Loans.

“Proceeds” means “proceeds,” as such term is defined in the UCC, including:
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Person from time to time with respect to any of the Collateral;
(b) any and all payments (in any form whatsoever) made or due and payable to any
Person from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of Governmental
Authority); (c) any claim of any Person against third parties for past, present
or future infringement or dilution of any Intellectual Property, or for injury
to the goodwill associated with any Intellectual Property; (d) any recoveries by
any Person against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

“Property” means any real property or personal property owned, leased or
operated by Borrower or any of its Subsidiaries.

“Pro Forma Basis” means, with respect to any Specified Event, treatment of such
Specified Event as though it had occurred on the last day of the most recently
ended Fiscal Quarter (for determining pro forma compliance with any Financial
Covenant) or the most recently ended Fiscal Month (for all other purposes), for
which Borrower has delivered (or is then required to deliver) a Compliance
Certificate in accordance with Section 5.1.

“Pro Rata Share” means, with respect to any Lender, with respect to the Loans,
the percentage equal to (i) the Commitment of such Lender divided by (ii) the
aggregate Commitments of all

 

A-26



--------------------------------------------------------------------------------

Lenders, in each case as such percentages may be adjusted by assignments
permitted pursuant to Section 8.1. If the Commitments have terminated or
expired, the Pro Rata Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) Agent, any Lender, and any Affiliate (other than individuals)
of a Lender and any Approved Fund, (e) so long as no Event of Default has
occurred and is continuing, any other Person permitted to be an assignee under
Section 8.1(d) (subject to such consents as may be required thereunder), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

“Rating Agency” means S&P, Moody’s, or any other nationally recognized
securities rating agency selected by Borrower and acceptable to Agent.

“Recipient” means (a) Agent, and (b) any Lender, as applicable.

“Recoveries” means, with respect to any Defaulted Loan Paper, proceeds of the
sale of any Account Debtor Collateral, proceeds of any related insurance policy,
and any other recoveries with respect to such Pledged Loan Paper, Pledged Note
Receivable and Account Debtor Collateral, and amounts representing late fees and
penalties, net of liquidation expenses and amounts, if any, received that are
required to be refunded under Applicable Law to the Account Debtor.

“Reference 10-K” means the Form 10-K filed by Borrower with the Securities and
Exchange Commission for the fiscal year ending December 31, 2013.

“Reference Rate” means, for any day, the variable per annum rate of interest
equal to the higher of: (a) the Federal Funds Rate for such day plus one percent
(1.0%), and (b) the rate most recently announced by Bank at its corporate
headquarters as the “MUFG Union Bank, N.A. Reference Rate,” with the
understanding that the “MUFG Union Bank, N.A. Reference Rate” is one of Bank’s
index rates and merely serves as a basis upon which effective rates of interest
are calculated for loans making reference thereto and may not be the lowest or
best rate at which Bank calculates interest or extends credit. The Reference
Rate shall be adjusted at the same time as any change in the “MUFG Union Bank,
N.A. Reference Rate.” The Reference Rate, as adjusted, shall constitute the
Reference Rate on the date when such adjustment is made and shall continue as
the applicable Reference Rate until further adjustment.

“Reference Rate Loan” means a Loan which Borrower requests to be made as a
Reference Rate Loan or a Loan which is reborrowed as, or converted to, a
Reference Rate Loan, in accordance with the provisions of Sections 1.1 and 1.2.

“Register” has the meaning set forth in Section 8.1(b).

 

A-27



--------------------------------------------------------------------------------

“Related Person” means (a) any individual employee, officer, director,
shareholder, partner or member of Borrower or any Affiliate of Borrower, (b) any
individual spouse, descendant or other individual related by blood or marriage
to any officer, director, Stockholder, partner or member of Borrower or any
Subsidiary of Borrower, or (c) any trust in which any such individual Related
Person is a grantor, settlor or beneficiary.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of
Hazardous Materials in the indoor or outdoor environment.

“Replacement Lender” means any Lender replacing an Lender pursuant to the terms
of Section 10.7.

“Reportable Event” means the reportable events identified in Section 403 of
ERISA for which notice to the PBGC has not been waived.

“Required Asset Documents” means each of the following with respect to any Note
Receivable that Borrower seeks to qualify as an Eligible Note Receivable:

(a) the original Instrument evidencing such Note Receivable, duly executed by
the applicable Account Debtor as maker and payable to the order of Borrower;

(b) a file-stamped copy of the related UCC financing statement(s) naming the
applicable Account Debtor as the debtor and Borrower as secured party;

(c) the originals of all Transaction Warrants (if any) issued in connection with
such Note Receivable, together with originals of all assignments or stock powers
necessary to transfer all of such warrants to Borrower;

(d) the originals of all other agreements, documents, or instruments evidencing
or securing such Note Receivable and the related Loan Paper;

(e) (i) an original Assignment of Note with respect to such Note Receivable,
executed by Borrower to the order of Agent or in blank, (ii) an original Loan
Supplement with respect to such Note and the related Loan Paper, duly executed
by Borrower in favor of Agent, (iii) an original Assignment of Warrant or stock
power with respect to each warrant referred to in clause (c) above, executed by
Borrower in blank, and (iv) an original assignment with respect to all of
Borrower’s rights under the documents and instruments referred to in clause
(d) above, executed by Borrower in blank; and

(f) a completed UCC amendment for each UCC financing statement referred to in
clause (b) above, assigning the secured party’s interest thereunder to Agent.

“Requisite Lenders” means (a) Lenders having more than 66 2/3% of the
Commitments of all Lenders or (b) if the Commitments have been terminated, more
than 66 2/3% of the aggregate outstanding amount of the Loans; provided that
(i) if there are fewer than 3 Lenders in the syndicate, the percentage must be
100% and (b) the Commitments of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time.

“Restricted Payment” means (a) any declaration or payment of any dividend,
distribution or the incurrence of any liability to make any other payment or
distribution of cash or other property or assets on or in respect of Borrower’s,
any Guarantor’s or any of their respective Subsidiaries’ Stock; (b)

 

A-28



--------------------------------------------------------------------------------

any payment or distribution on account of the conversion, purchase, redemption,
defeasance or other retirement of Borrower’s, any Guarantor’s or any of their
respective Subsidiaries’ Stock (or warrants, options or rights to acquire Stock)
or Indebtedness; or (c) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Person; provided, that no
payment to Agent, for the benefit of Agent and Lenders, or to any Bank Product
Provider in respect of Bank Products shall constitute a Restricted Payment.

“Revolving Credit Facility” means the advances and other extensions of credit in
connection with the Loans.

“Revolving Loan Note” means a Revolving Loan Note, substantially in the form of
Exhibit A, to be executed by Borrower in favor of each requesting Lender
evidencing the obligations to pay the Loans to such Lender.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the IRC.

“SBA Affiliates” means, collectively, each Special Purpose Subsidiary that is
licensed as a small business investment company under the Small Business
Investment Act of 1958, including HERCULES TECHNOLOGY II, L.P., a Delaware
limited partnership, and HERCULES TECHNOLOGY III, L.P., a Delaware limited
partnership.

“SBA-Related Loan Paper” means Loan Paper under which both Borrower and one or
more SBA Affiliates are lenders or co-lenders, under which the Account Debtor
has issued Notes Receivable to both Borrower and one or more SBA Affiliates or
as to which Borrower has granted a partial participation interest to an SBA
Affiliate; provided that in all such arrangements Borrower shall act as
controlling lender or agent with respect thereto, including acting as collateral
agent with respect to all Account Debtor Collateral thereunder.

“Schedule of Documents” means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with this Agreement and the other Loan Documents and the
transactions contemplated hereunder and thereunder, in the form attached as
Schedule B.

“Single Lender Loan Paper” means Loan Paper Loan Paper owing from an Account
Debtor that has not also obtained loans, advances or other extensions of credit
from a Working Capital Lender.

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, other than software embedded in any category
of goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is generally able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the assets of such Person is greater than

 

A-29



--------------------------------------------------------------------------------

the total amount of liabilities, including contingent liabilities, of such
Person, and (e) the aggregate fair saleable value (i.e., the amount that may be
realized within a reasonable time, considered to be six months to one year,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for the assets in question within
such period by a capable and diligent businessman from an interested buyer who
is willing to purchase under ordinary selling conditions) of the assets of such
Person will exceed its debts and other liabilities (including contingent,
subordinated, unmatured and unliquidated debts and liabilities). For purposes of
this definition, “debt” means any liability on a claim, and “claim” means (i) a
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured, or (ii) a right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right is an equitable remedy, is reduced judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

“Special Purpose Subsidiary” means a wholly-owned Subsidiary of Borrower, or a
wholly-owned Subsidiary of a wholly-owned Subsidiary of Borrower, formed for the
purpose of acquiring and holding Notes Receivable originated by Borrower,
incurring Indebtedness from non-affiliated third party financial institutions or
institutional lenders secured by such Notes Receivable consistent with past
practice, which Subsidiary is used solely in connection with such transactions
and for such purposes. For the avoidance of doubt, Hercules Technology II, L.P.,
Hercules Technology III, L.P., Hercules Funding II, LLC, Hercules Technology
Funding, LLC, Hercules Capital Funding 2014-1 LLC and Hercules Capital Funding
Trust 2014-1 are “Special Purpose Subsidiaries” for purposes of this Agreement.

“Specified Event” means, with respect to Borrower or its Subsidiaries, each of
the following: (a) any incurrence, issuance, assumption, renewal, extension or
refinancing of Indebtedness, (b) any payment, prepayment, defeasance,
redemption, repurchase, call, retirement, conversion to cash or other property
(other than Borrower Stock) or other dividend or distribution in respect of
Indebtedness (including Restricted Payments), (c) any Restricted Payment, or
(d) any sale, license, lease, transfer, conveyance, assignment, grant of any
option with respect to, or other disposition of any asset or property.

“Specified Event Conditions” means, with respect to any Specified Event, the
occurrence or satisfaction of each of the following, to the satisfaction of
Agent in its Permitted Discretion:

(a) both immediately prior to and after giving effect to each such Specified
Event: (i) no Default or Event of Default exists or would exist, (ii) Borrower
is in compliance with each of the Financial Covenants on a current and Pro Forma
Basis, and is in compliance with each of the reporting covenants set forth in
Section 5.1, (iii) Borrower is in compliance with all the leverage,
debt-to-equity, asset coverage and borrowing limitations under the Investment
Company Act (all as determined pursuant to the Investment Company Act and any
orders of the Securities and Exchange Commission issued to Borrower thereunder);
and (iv) Borrower is in compliance, on a current and Pro Forma Basis, with all
other Applicable Laws (including the other requirements of the Investment
Company Act) except where a failure to be in compliance could not reasonably be
expected to have a Material Adverse Effect, and

(b) Borrower delivers to Agent not less than three (3) Business Days prior to
such Specified Event, a certificate of Borrower’s chief financial officer, in
form satisfactory to Agent in its Permitted Discretion, certifying the matters
set forth in clause (a) above and demonstrating, among other things, the
calculations used to support such certification.

“Stock” means all certificated and uncertificated shares, options, warrants,
general or limited partnership interests, participation or other equivalents
(regardless of how designated) of or in a

 

A-30



--------------------------------------------------------------------------------

corporation, partnership, limited liability company or equivalent entity whether
voting or nonvoting, including common stock, preferred stock, membership units
or interests, limited or general partnership interests, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subject Property” means each real property location owned, leased or occupied
by Borrower or any of its Subsidiaries.

“Subordinated Indebtedness” means any Indebtedness that is subordinated in
writing to the Obligations on terms satisfactory to Agent in its sole and
absolute discretion, including without limiting the generality of the foregoing,
subordination of such Indebtedness in right of payment to the prior indefeasible
payment in full, in cash, of the Obligations, the subordination of the priority
of any Lien at any time securing such Indebtedness to Agent’s Lien, and
prohibitions on the exercise of any rights or remedies of the holder of such
Indebtedness against Borrower or any of Borrower’s property pursuant to a
written subordination agreement executed and delivered by Agent for itself and
the Lenders.

“Subsidiary” means, as applied to any Person, (a) a corporation or limited
liability company whose stock regularly entitled to vote (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors (or other governing body) is 50% or more owned, directly or
indirectly, by such Person, or (b) a partnership or joint venture whose
partnership or venture interests are 50% or more owned, directly or indirectly,
by such Person; provided, however, the “Subsidiaries” of Borrower shall not
include Account Debtors of Borrower in which Borrower has acquired Stock as the
result of conversion of Indebtedness in connection with a workout of a defaulted
loan or receipt of collections and recoveries paid to Borrower in Stock. The
term “Subsidiary”, when used in this Agreement without reference to any
particular Person, means a Subsidiary of Borrower.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, or Investment Property.

“Tangible Net Worth” means, with respect to any Person on any date of
determination, the excess of assets over liabilities determined in accordance
with GAAP, and decreased by the following: patents, licenses, Goodwill,
capitalized software, organization expenses, covenants not to compete,
investment in and monies due from Affiliates (including officers, directors and
shareholders), all prepaid expenses and all other intangible assets of such
Person.

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), fees, assessments or other charges
of whatever nature now or hereafter imposed by any jurisdiction or by any
Governmental Authority, including all interest, additions to tax or penalties
applicable thereto.

“Termination Date” means the date on which (a) the Loans and all other
Obligations under this Agreement and the other Loan Documents are indefeasibly
paid in full, in cash, (b) Borrower shall not have any further right to borrow
any moneys or obtain other credit extensions or financial accommodations under
this Agreement or the other Loan Documents, and (c) if requested by Agent,
Borrower and each Guarantor has delivered to Agent and Lenders liability
releases in form and substance reasonably acceptable to Agent.

 

A-31



--------------------------------------------------------------------------------

“Transaction Warrants” shall mean all of (a) the common and/or preferred Stock
warrants issued by Account Debtors party to Pledged Loan Paper, as issuers in
consideration for Borrower extending credit to such Account Debtor, originally
giving Borrower, the right to subscribe to a specified number of shares issued
by the Account Debtor and each and every instrument and agreement issued by such
issuers in exchange or as a replacement for the Transaction Warrants as
originally issued, and (b) the certificated securities issued to Borrower by the
Account Debtors as issuers in consideration for Borrower extending credit to
such Account Debtor and each and every instrument, share and/or security issued
by such issuers in exchange or as a replacement for such certificated securities
as originally issued.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of or remedies with respect to, Agent’s Lien, for the benefit of
Agent and Lenders, on any Collateral is governed by the Uniform Commercial Code
as enacted and in effect in a jurisdiction other than the State of California,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions; provided, further, that to the extent
that the UCC is used to define any term herein or in any of the Loan Documents
and such term is defined differently in different Articles or Divisions of the
UCC, the definition of such term contained in Article or Division 9 shall
govern.

“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the UCC, as recommended by the National Conference of Commissioners on Uniform
State Laws and the American Law Institute, together with any subsequent
amendments or modifications to the Official Text.

“Unused Line Fee” means for each day after the Closing Date through the
Borrowing Termination Date, an amount equal to (a) the difference between
(1) the Maximum Amount and (2) the closing balance of the Loans for such day,
multiplied by (b) the Unused Line Fee Percentage, the product of which is then
divided by (c) 360.

“Unused Line Fee Percentage” means one-half of one percent (0.50%).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 1.11.

“Wells Fargo Facility” has the meaning set forth in Section 4.7.

“Wells Fargo Sale and Servicing Agreement” means that certain Sale and Servicing
Agreement, dated as of August 25, 2008 by and among Hercules Funding II,
Borrower, as originator and services, Wells Fargo Foothill, LLC as agent, and
Lyon Financial Servicer, Inc. as backup servicer.

“Withholding Agent” means Borrower and Agent.

“Working Capital Lender” means a bank, venture debt provider or other
institutional lender not affiliated with Borrower, providing secured credit
financing (including revolving loans, term loans and similar credit facilities)
for the working capital of an Account Debtor, who is also an Account Debtor
under an Eligible Note Receivable financed hereunder.

 

A-32



--------------------------------------------------------------------------------

(a) Accounting Terms. All accounting terms used, but not specifically defined,
in this Agreement shall be construed and defined in accordance with GAAP.

(b) UCC. Any terms that are defined in the UCC and used, but not specifically
defined, in this Agreement shall be construed and defined in accordance with the
UCC.

(c) Construction. For purposes of this Agreement and the other Loan Documents,
the following rules of construction shall apply, unless specifically indicated
to the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter; (b) the term “or” is not
exclusive; (c) the term “including” (or any form thereof) shall not be limiting
or exclusive; (d) all references to statutes and related regulations shall
include any amendments thereof and any successor statutes and regulations;
(e) the words “herein,” “hereof” and “hereunder” or other words of similar
import refer to this Agreement as a whole, including the exhibits and schedules
hereto, as the same may from time to time be amended, modified or supplemented,
and not to any particular section, subsection or clause contained in this
Agreement; (f) all references in this Agreement or in the Schedules to this
Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement; and (g) all
references to any instruments or agreements, including references to any of the
Loan Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.

 

A-33



--------------------------------------------------------------------------------

SCHEDULE B

SCHEDULE OF DOCUMENTS



--------------------------------------------------------------------------------

SCHEDULE C

LENDERS AND REVOLVING LOAN COMMITMENTS

(As of Closing Date)

 

Lender
Name and Address

   Lender
Commitment      Pro Rata
Share  

MUFG Union Bank, N.A.

Attention: J. William Bloore and

                 James B. Goudy

99 Almaden Boulevard, Suite 200

San Jose, California 95113

 

Facsimile: (408) 280-7163

   $ 75,000,000.00         100 % 

Total Commitment:

   $ 75,000,000.00         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE D

AGENT’S AND LENDERS’ WIRE TRANSFER

INFORMATION FOR PAYMENTS

 

Party   

Wire Transfer Instructions (or address)

for Payments

MUFG Union Bank, N.A.

   Bank Name:    MUFG Union Bank, NA      Address:    1980 Saturn Street        
Monterey Park, CA 91754-7417      Account No.:           ABA No.:              
Reference:    Hercules Technology Growth Capital, Inc.            



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] REVOLVING LOAN NOTE

 

[$___________]     _________ ___, 20__

FOR VALUE RECEIVED, the undersigned HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation (“Borrower”), hereby absolutely and unconditionally
promises to pay to ________________ or its registered assignee (the “Lender”) at
the Lender’s Office (as defined in the Loan Agreement referred to below):

(a) the principal amount of _____________ Dollars ($_________) or, if less, the
aggregate unpaid principal amount of Loans advanced by the Lender to Borrower
pursuant to the Second Amended and Restated Loan and Security Agreement, dated
as of August 14, 2014 (as amended, modified, supplemented, restated or renewed
from time to time, the “Loan Agreement”) by and among Borrower, the several
financial institutions from time to time party thereto (the “Lenders”), and MUFG
UNION BANK, N.A., as a Lender and as agent for the Lenders (in such capacity,
the “Agent”), in the amounts and at the times specified in the Loan Agreement
with a final payment on the Commitment Maturity Date of all Loans made by the
Lender which are outstanding on such date; and

(b) interest on the principal balance hereof from time to time outstanding from
the date hereof through and including the date on which such principal amount is
paid in full, at the times and at the rates provided in the Loan Agreement

This Revolving Loan Note evidences borrowings under and is subject to the terms
of the Loan Agreement and is secured pursuant to the Loan Agreement and the
documents referred to therein. This Revolving Loan Note has been issued by
Borrower in accordance with the terms of the Loan Agreement. The Lender and any
holder hereof are entitled to the benefits of the Loan Agreement and the Loan
Documents and may enforce the agreements of Borrower contained therein, and any
holder may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof. All capitalized terms which are used in this Revolving Loan Note and
not otherwise defined herein and which are defined in the Loan Agreement shall
have the same meanings herein as in the Loan Agreement.

Borrower irrevocably authorizes the Lender to make or cause to be made, at or
about the time of the Drawdown Date of any Loan or at or about the time of
receipt of any payment of principal of this Revolving Loan Note, an appropriate
notation on the grid attached to this Revolving Loan Note, or the continuation
of such grid, or any other similar record, including computer records,
reflecting the making of such Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Loans set forth on such grid, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to any Loans shall be conclusive
evidence of the principal amount thereof owing and unpaid to the Lender, but the
failure to record, or any error in so recording, any such amount on any such
grid, continuation or other record shall not limit or otherwise affect the
obligation of Borrower hereunder or under the Loan Agreement to make payments of
principal of and interest on this Revolving Loan Note when due.

Borrower has the right in certain circumstances and the obligation under certain
other circumstances to prepay the whole or part of the principal of this
Revolving Loan Note on the terms and conditions specified in the Loan Agreement.

 

A-1



--------------------------------------------------------------------------------

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Revolving Loan Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Loan Agreement.

Borrower and every endorser and guarantor of this Revolving Loan Note or the
obligation represented hereby waive presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Loan Note, assent to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR
ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAW OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. BORROWER CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN SAN FRANCISCO COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES AMONG ANY THE PARTIES PERTAINING TO THIS
REVOLVING LOAN NOTE OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS REVOLVING
LOAN NOTE; PROVIDED, THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF SAN FRANCISCO COUNTY, CALIFORNIA. BORROWER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
THE LOAN AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL, PROPER POSTAGE PREPAID. BORROWER CONSENTS TO THE DISPUTE
RESOLUTION PROVISIONS OF SECTION 11.3 OF THE LOAN AGREEMENT.

IN WITNESS WHEREOF, the undersigned has caused this Revolving Loan Note to be
signed as an instrument under seal by its duly authorized officer as of the day
and year first above written.

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

 

A-2



--------------------------------------------------------------------------------

        Date           

Amount of

        Revolving Credit        

Loan

 

Amount of

        Principal Paid or        

Prepaid

 

Balance of

        Principal Unpaid        

          Notation Made By:                                                     
                                                                               
                                                                               
                                                                 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] LOAN SUPPLEMENT

 

To: MUFG Union Bank, N.A., as Agent

Commercial Loan Operations

601 East Potrero Grande Drive

Monterey Park, CA 91754

Facsimile: (323) 720-2252

with a copy to:

MUFG Union Bank, N.A., as Agent

Attention: J. William Bloore and

                 James B. Goudy

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

 

Re: Loan Supplement dated for reference purposes as of : _____________ __, 20__

Ladies and Gentlemen:

This Loan Supplement (this “Loan Supplement”) is executed and delivered pursuant
to the Second Amended and Restated Loan and Security Agreement, dated as of
August 14, 2014 (as amended, modified, supplemented, restated or renewed from
time to time, the “Loan Agreement”) by and among HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation (the “Borrower”), the several financial
institutions from time to time party thereto (the “Lenders”), and MUFG UNION
BANK, N.A., as a Lender and as agent for the Lenders (in such capacity, the
“Agent”). All capitalized terms used herein shall have the meanings specified in
the Loan Agreement unless otherwise defined herein. In addition to the
provisions of the Loan Agreement, the parties agree as follows.

Borrower hereby certifies that the representations and warranties in Section 3
of the Loan Agreement are and continue to be true, correct and complete as to
the Notes Receivable, Loan Paper, and all other Collateral in which Borrower has
granted a security interest and collaterally assigned to Agent, for itself and
the other Lenders, prior to the date of this Loan Supplement and as to the Notes
Receivable, Loan Paper and other documents, instruments, agreements, interests
and other property referenced in this Loan Supplement. Without limiting the
security interests granted and collateral assignments made under the Loan
Agreement, Borrower hereby grants to Agent, for itself and the other Lenders, a
continuing security interest in, and collaterally assigns to Agent, for itself
and the other Lenders, all of Borrower’s right title and interest in and to the
Notes Receivable, related Loan Paper, and other property listed on Attachment A
to this Loan Supplement together with: (i) any and all obligations therein
described, the debt secured thereby and all sums of money due and to become due
thereon, with the interest provided for therein, (ii) any and all Liens,
privileges, security interests, collateral, rights, remedies, entitlements and
equities that Borrower now or in the future possesses or to which is entitled as
additional security for the payment thereof and the other obligations described
in any related Loan Paper, (iii) any and all financing statements filed against
the applicable Account Debtors, as debtor, naming Borrower as secured party;
(iv) any and all other documents executed and/or delivered in connection with
such Notes Receivable or Loan Paper, including, without limitation, all of
Borrower’s right, title and interest in and to any collateral, security,
guaranties, certificates of deposit, letters of credit, performance bonds,
demands, causes of action, all related certificates, bank accounts, operating
accounts, insurance policies, reserve

 

B-1



--------------------------------------------------------------------------------

accounts, escrow accounts and other accounts, opinions, financial statements of
Account Debtors and any guarantors and any other collateral arising out of
and/or executed and/or delivered in connection with or related to such Notes
Receivable or Loan Paper, and all other rights and benefits of Borrower related
to such other documents, (v) any and all claims, demands and causes of action
that Borrower now or in the future possesses against any Account Debtor in
connection with foregoing or to which Borrower is otherwise entitled as
additional security for the payment of such Notes Receivable, Loan Paper and the
other obligations described therein, and (vi) any and all cash and non-cash
proceeds thereof. Borrower confirms and agrees that the foregoing shall be
included as part of the Collateral referred to in the Loan Agreement, shall be
subject to Section 6 of the Loan Agreement, and shall secure all Obligations.
Borrower ratifies and confirms each power of attorney granted to Agent under the
Loan Agreement and in the other Loan Documents.

This security interest herein is granted in conjunction with the security
interest granted to Agent under the Loan Agreement. The rights and remedies of
Agent with respect to the security interest granted hereby are in addition to,
and in no way limit or restrict, those set forth in the Loan Agreement and the
other Loan Documents, and those which are now or hereafter available to Agent or
any Lender as a matter of law or equity. Each right, power and remedy of Agent
and each Lender provided for herein or in the Loan Agreement or any of the other
Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Agent or any Lender of any one or
more of the rights, powers or remedies provided for herein, the Loan Agreement
or any of the other Loan Documents, or now or hereafter existing at law or in
equity, shall not preclude the simultaneous or later exercise by any person,
including Agent, of any or all other rights, powers or remedies.

Except as expressly set forth herein, this Loan Supplement shall not alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Loan Agreement or any other Loan
Document. The Loan Agreement, all promissory notes, guaranties, security
agreements, and all other instruments, documents and agreements entered into in
connection with the Loan Agreement and each other Loan Document shall be and
remain in full force and effect in accordance with their respective terms and
hereby are ratified and confirmed by Borrower in all respects. Borrower further
ratifies and reaffirms the continuing effectiveness of the Loan Agreement and
the other Loan Documents. Nothing in this Loan Supplement shall constitute a
satisfaction of any Obligations.

This Loan Supplement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, and their respective permitted successors and
assigns. This Loan Supplement and the Loan Agreement shall be read together as
one document. No course of dealing on the part of Agent, any Lender or their
respective officers, nor any failure or delay in the exercise of any right by
Agent or any Lender, shall operate as a waiver thereof, and any single or
partial exercise of any such right shall not preclude any later exercise of any
such right. No other person or entity shall be entitled to claim any right or
benefit hereunder, including, without limitation, the status of a third party
beneficiary hereunder. This Loan Supplement shall be governed by and construed
in accordance with the laws of the State of California without reference to
conflicts of law rules. If any provision of this Loan Supplement or any of the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom, and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been a part thereof. This
Loan Supplement may be executed in any number of counterparts, including by
electronic or facsimile transmission, each of which when so delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.

 

B-2



--------------------------------------------------------------------------------

HERCULES TECHNOLOGY GROWTH

CAPITAL, INC.

By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

 

B-3



--------------------------------------------------------------------------------

Attachment A

to

Loan Supplement

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] LOAN REQUEST

Date:___________________

 

To: MUFG Union Bank, N.A., as Agent

Commercial Loan Operations

601 East Potrero Grande Drive

Monterey Park, CA 91754

Facsimile: (323) 720-2252

with a copy to:

MUFG Union Bank, N.A., as Agent

Attention: J. William Bloore and

                 James B. Goudy

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Ladies and Gentlemen:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (the
“Borrower”) submits this Loan Request pursuant to Section 1.1(d) of the Second
Amended and Restated Loan and Security Agreement, dated as of August 14, 2014
(as amended, modified, supplemented, restated or renewed from time to time, the
“Loan Agreement”) by and among Borrower, the several financial institutions from
time to time party thereto (the “Lenders”), and MUFG UNION BANK, N.A., as a
Lender and as agent for the Lenders (in such capacity, the “Agent”). All
capitalized terms used in this Loan Request shall have the meanings specified in
the Loan Agreement unless otherwise defined herein.

The undersigned hereby certifies that (a) [he][she] is the acting and incumbent
[President] [Chief Executive Officer] [Vice President] [Chief Financial Officer]
of Borrower, and (b) in such capacity, [he][she] is authorized to execute this
loan request on behalf of Borrower in connection with the Loan Agreement.

We hereby represent, warrant and certify to you that (a) the proceeds specified
herein shall be used in accordance with the provisions of the Loan Agreement,
(b) the representations and warranties of Borrower contained in the Loan
Agreement or otherwise made by Borrower in connection with the transactions
contemplated thereby were true and correct in all material respects when made
and are true and correct in all material respects on and as of the date hereof
with the same effect as if made herein (except to the extent of changes
resulting from transactions contemplated or permitted by the Loan Agreement and
the other Loan Documents and to the extent that such representations and
warranties relate expressly to an earlier date), (c) Borrower has performed and
complied in all material respects with all of the terms and conditions contained
in the Loan Agreement required to be performed or complied with by Borrower
prior to or at the time of the borrowing requested hereunder, (d) at and as of
the date of hereof, Borrower is not in default of any of its obligations under
the Loan Agreement, and no Default or Event of Default exists and (e) the
execution and delivery of this Loan Request has been authorized by all necessary
corporate action/proceedings on behalf of Borrower.

 

C-1



--------------------------------------------------------------------------------

Borrower request that the Lenders make a [Reference Rate] [LIBOR] Loan on
[proposed Drawdown Date]1 for the LIBOR Loan Period commencing on [proposed
Drawdown Date] and ending on [            ]2 in the principal amount of
[$_____]3.

 

HERCULES TECHNOLOGY GROWTH

CAPITAL, INC.

By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

 

1  Loan Request must be made at least 1 Business Day prior to the proposed
Drawdown Date of any Reference Rate Loan and 3 Business Days prior to the
proposed Drawdown Date of any LIBOR Loan.

2  For Reference Rate Loans, the last day of the calendar quarter following the
proposed Drawdown Date; for LIBOR Rate Loans, 1, 2, or 3 months after the
proposed Drawdown Date.

3  Each Loan Request relating to a LIBOR Loan shall be in a minimum aggregate
amount of $                    .

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] NOTICE OF CONTINUATION/CONVERSION

 

To: MUFG Union Bank, N.A., as Agent

Commercial Loan Operations

601 East Potrero Grande Drive

Monterey Park, CA 91754

Facsimile: (323) 720-2252

with a copy to:

MUFG Union Bank, N.A., as Agent

Attention: J. William Bloore and

                 James B. Goudy

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Ladies and Gentlemen:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (the
“Borrower”) submits this Notice of Continuation/Conversion pursuant to
Section 1.2 of the Second Amended and Restated Loan and Security Agreement,
dated as of August 14, 2014 (as amended, modified, supplemented, restated or
renewed from time to time, the “Loan Agreement”) by and among Borrower, the
several financial institutions from time to time party thereto (the “Lenders”),
and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders (in such
capacity, the “Agent”). All capitalized terms used in this Loan Request shall
have the meanings specified in the Loan Agreement unless otherwise defined
herein.

The undersigned hereby certifies that (a) [he][she] is the acting and incumbent
[President] [Chief Executive Officer] [Vice President] [Chief Financial Officer]
of Borrower, and (b) in such capacity, [he][she] is authorized to execute this
notice on behalf of Borrower in connection with the Loan Agreement.

We hereby represent, warrant and certify to you that (a) the proceeds specified
herein shall be used in accordance with the provisions of the Loan Agreement,
(b) the representations and warranties of Borrower contained in the Loan
Agreement or otherwise made by Borrower in connection with the transactions
contemplated thereby were true and correct in all material respects when made
and are true and correct in all material respects on and as of the date hereof
with the same effect as if made herein (except to the extent of changes
resulting from transactions contemplated or permitted by the Loan Agreement and
the other Loan Documents and to the extent that such representations and
warranties relate expressly to an earlier date), (c) Borrower has performed and
complied in all material respects with all of the terms and conditions contained
in the Loan Agreement required to be performed or complied with by Borrower
prior to or at the time of the borrowing requested hereunder, (d) at and as of
the date of hereof, Borrower is not in default of any of its obligations under
the Loan Agreement, and no Default or Event of Default exists and (e) the
execution and delivery of this Notice of Continuation/Conversion has been
authorized by all necessary corporate action and proceedings on behalf of
Borrower.

Borrower requests on __________, 20___ a LIBOR Loan as follows:

 

D-1



--------------------------------------------------------------------------------

(a)        ___        (i)           A rate conversion of an existing Reference
Rate Loan to a LIBOR Loan; or

            ___        (ii)         A continuation of an existing LIBOR Loan as
a LIBOR Loan.

                                         [Check (i) or (ii) above]

(b)        The date on which the LIBOR Loan is to be made is
___________________, 20___

(c)        The amount of the LIBOR Loan is to be ___________________
($____________), for an LIBOR Loan Period of ____________ month(s).

 

Very Truly yours,

HERCULES TECHNOLOGY GROWTH

CAPITAL, INC.

By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

For Internal Bank Use Only

 

LIBOR Pricing Date   LIBOR Rate   LIBOR Rate Variance   Maturity Date      
______%                    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] BORROWING BASE CERTIFICATE

 

To: MUFG Union Bank, N.A., as Agent

Commercial Loan Operations

601 East Potrero Grande Drive

Monterey Park, CA 91754

Facsimile: (323) 720-2252

with a copy to:

MUFG Union Bank, N.A., as Agent

Attention: J. William Bloore and

                 James B. Goudy

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Ladies and Gentlemen:

This certificate (this “Borrowing Base Certificate”) is submitted pursuant to
the Second Amended and Restated Loan and Security Agreement, dated as of
August 14, 2014 (as amended, modified, supplemented, restated or renewed from
time to time, the “Loan Agreement”) by and among HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation (the “Borrower”), the several financial
institutions from time to time party thereto (the “Lenders”), and MUFG UNION
BANK, N.A., as a Lender and as agent for the Lenders (in such capacity, the
“Agent”). All capitalized terms used herein shall have the meanings specified in
the Loan Agreement unless otherwise defined herein.

The undersigned hereby certifies that (a) [he][she] is the acting and incumbent
Chief Financial Officer of Borrower, and (b) in such capacity, [he][she] is
authorized to execute this certificate on behalf of Borrower in connection with
the Loan Agreement. The undersigned submits this Borrowing Base Certificate for
the purpose of inducing Agent and the Lenders to make a Loan to Borrower.

The undersigned hereby represents, warrants and certifies that:

(i) The calculation of the Borrowing Base, on the attached Schedule 1, is true,
complete and correct, and that the information reflected in this Borrowing Base
Certificate complies with the representations and warranties and definitions set
forth in the Loan Agreement.

(ii) Without limiting the foregoing, the Notes Receivable and Loan Paper
identified as “Eligible Notes Receivable” and “Eligible Loan Paper” on
Schedule 1 strictly comply with the definitions of the same in the Loan
Agreement and with the representations and warranties in Section 3.18.

(iii) Attached hereto is a detailed summary and aging of all Accounts, including
separate aging reports of all Eligible Notes Receivable included in the
Borrowing, all Eligible Notes Receivable not included in the Borrowing Base and
all other Notes Receivable.

 

E-1



--------------------------------------------------------------------------------

(iv) All of the representations and warranties of Borrower under the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, except to the extent any such representations
and warranties relate to an earlier date in which case such representations and
warranties are true and correct in all material respects as of such earlier date
(provided that the foregoing materiality qualifications shall not apply to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), both before and after giving effect to the
funding of the Loan requested hereby.

[Signature Page Follows]

 

E-2



--------------------------------------------------------------------------------

THIS BORROWING BASE CERTIFICATE IS EXECUTED AND DELIVERED THIS ______ DAY OF
__________, 20__.

 

Very Truly yours,

HERCULES TECHNOLOGY GROWTH

CAPITAL, INC.

By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

 

E-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

BORROWING BASE CERTIFICATE

 

Calculation Date:   _________ __, 20__

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] COMPLIANCE CERTIFICATE

 

To: MUFG Union Bank, N.A., as Agent

Commercial Loan Operations

601 East Potrero Grande Drive

Monterey Park, CA 91754

Facsimile: (323) 720-2252

with a copy to:

MUFG Union Bank, N.A., as Agent

Attention: J. William Bloore and

                 James B. Goudy

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

 

Re: Compliance Certificate as of and for period ending: _____________ __, 20__

Ladies and Gentlemen:

This certificate (this “Compliance Certificate”) is submitted pursuant to the
Second Amended and Restated Loan and Security Agreement, dated as of August 14,
2014 (as amended, modified, supplemented, restated or renewed from time to time,
the “Loan Agreement”) by and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation (the “Borrower”), the several financial institutions from
time to time party thereto (the “Lenders”), and MUFG UNION BANK, N.A., as a
Lender and as agent for the Lenders (in such capacity, the “Agent”). All
capitalized terms used herein shall have the meanings specified in the Loan
Agreement unless otherwise defined herein.

The undersigned hereby certifies that: (a) [he][she] is the acting and incumbent
[Chief Executive Officer] [Chief Financial Officer] of Borrower, and (b) in such
capacity, [he][she] is authorized to execute this Compliance Certificate on
behalf of Borrower in connection with the Loan Agreement.

The undersigned has reviewed the terms and conditions of the Loan Agreement and
the definitions and provisions contained in the Loan Agreement, and, has made,
or have caused to be made under the supervision of the undersigned, such
examination or investigation as is necessary to enable the undersigned to
express an informed opinion, and to provide a certification, as to the matters
referred to herein.

The undersigned hereby further represents, warrants and certifies that:

(a) Borrower is in complete and strict compliance, as of, and for the period
ending, __________ __, 20__ (the “Compliance Date”), with all agreements,
conditions and covenants contained in the Loan Agreement and the other Loan
Documents, except as noted below.

(b) The representations and warranties of Borrower contained in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the Compliance Date as if made on such date except to the extent
such representations and warranties relate to an earlier date in which case such
representations and warranties remain true and correct in all material

 

F-1



--------------------------------------------------------------------------------

respects as of such earlier date (provided that the foregoing materiality
qualifications shall not apply to any representations and warranties that
already are qualified or modified by materiality in the text thereof).

(c) There exists no Default or Event of Default under the Loan Agreement or any
of the other Loan Documents.

(d) Borrower is in compliance with each of the covenants in Section 3.24 of the
Loan Agreement, as of, and for the period ending on, the Compliance Date, and
attached hereto as Schedule 1 is a true and correct copy of the calculation of
such financial covenants, prepared by the undersigned.

(e) Attached to such Schedule 1 are true, correct and complete copies of the
documents and work sheets supporting the above certifications.

(f) Since _________ __, 20__, there has been no Material Adverse Effect as to
Borrower, individually, or Borrower and its consolidated Subsidiaries.

(g) Borrower is in compliance with each of the reporting and notice covenants in
Section 5 of the Loan Agreement, as of, and for the period ending on the
Compliance Date, and attached hereto as Schedule 2 are the monthly, quarterly
and annual (as applicable) Financial Statements required under Section 5 of the
Loan Agreement and the other reports, letters, opinions, notices and other
required under the Loan Agreement;

(h) Included on Schedule 2 attached hereto is a true, correct and complete copy
of Borrower’s most recent quarterly watch-list report prepared in the ordinary
course of business and consistent with past practice.

(i) The Financial Statements furnished on Schedule 2 attached hereto are
complete and correct and have been prepared in accordance with GAAP (except for
the lack of footnotes required by GAAP and changes resulting for normal year end
adjustments, in the case of financial statements other than those as of a Fiscal
Year end), consistently applied from one period to the next, and fairly present
the financial condition of Borrower and its consolidated Subsidiaries.

(j) Borrower and each of its Subsidiaries is Solvent.

(k) There is no litigation, action, suit, investigation, or other arbitral,
administrative, or judicial proceeding pending or, to the best of the knowledge
of the undersigned, threatened which could reasonably be expected to (x) result
in a Material Adverse Effect or (y) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of Borrower to fulfill its obligations under the Loan Documents; or
(z) materially and adversely affect the rights and remedies of Agent or any
Lender under the Loan Documents.

(l) No Liens have arisen, been granted or otherwise exist with respect to the
Collateral or the assets or properties of Borrower, other than Permitted Liens.

 

F-2



--------------------------------------------------------------------------------

THIS COMPLIANCE CERTIFICATE IS EXECUTED AND DELIVERED THIS ______ DAY OF
__________, 20__.

 

Very Truly yours,

HERCULES TECHNOLOGY GROWTH

CAPITAL, INC.

By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

 

F-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”)
dated as of ____________________, 20__ is made between
______________________________ (the “Assignor”) and __________________________
(the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain Second Amended and Restated Loan
and Security Agreement, dated as of August 14, 2014 (as amended, modified,
supplemented, restated or renewed from time to time, the “Loan Agreement”) by
and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (the
“Borrower”), the several financial institutions from time to time party thereto
(including the Assignor, the “Lenders”), and MUFG UNION BANK, N.A., as a Lender
and as agent for the Lenders (in such capacity, the “Agent”). Any terms defined
in the Loan Agreement and not defined in this Assignment and Assumption are used
herein as defined in the Loan Agreement;

WHEREAS, as provided under the Loan Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to Borrower in an aggregate amount not to
exceed $__________ (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $__________ to Borrower; and

WHEREAS, the Assignor wishes to sell and assign to the Assignee, without
recourse, [part of the] [all] rights and obligations of the Assignor under the
Loan Agreement in respect of its Commitment, together with a corresponding
portion of each of its outstanding Committed Loans, in an amount equal to
$__________ (the “Assigned Amount”) on the terms and subject to the conditions
set forth herein and the Assignee wishes to accept assignment of such rights and
to assume such obligations from the Assignor on such terms and subject to such
conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

  1. Assignment and Assumption.

(a) Subject to the terms and conditions of this Assignment and Assumption,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor, in
all cases, without recourse and without representation or warranty (except as
provided in this Assignment and Assumption) __% (the “Assignee’s Percentage
Share”) of (A) the Commitment and the Committed Loans of the Assignor and
(B) all related rights, benefits, obligations, liabilities and indemnities of
the Assignor under and in connection with the Loan Agreement, the other Loan
Documents.

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Loan Agreement and succeed to all
of the rights and be obligated to perform all of the obligations of a Lender
under the Loan Agreement, including the requirements concerning confidentiality
and the payment of indemnification, with a Commitment in an amount equal to

 

G-1



--------------------------------------------------------------------------------

the Assigned Amount (plus the amount of any Commitment held by Assignee
independent from the Assigned Amount). The Assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender. It is the intent
of the parties hereto that the Commitment of the Assignor shall, as of the
Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Loan Agreement to the extent such obligations have been assumed by the
Assignee; provided, that the Assignor shall not relinquish its rights under
Sections 1.5, 10, 11.3 and 11.4 of the Loan Agreement to the extent such rights
relate to the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $            .

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $            .

 

  2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee’s Pro Rata Share of the Principal Amount of all Committed Loans.

(b) The Assignee further agrees to pay to Agent a processing fee in the amount
specified in Section 8.1(a) of the Loan Agreement.

 

  3. Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment and Committed Loans shall be for the account of the Assignor.
Any interest, fees and other payments accrued on and after the Effective Date
with respect to the Assigned Amount shall be for the account of the Assignee.
Each of the Assignor and the Assignee agrees that it will hold in trust for the
other party any interest, fees and other amounts which it may receive to which
the other party is entitled pursuant to the preceding sentence and pay to the
other party any such amounts which it may receive promptly upon receipt.

 

  4. Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Loan Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements of Borrower, and such other documents and information as it
has deemed appropriate to make its own credit and legal analysis and decision to
enter into this Assignment and Assumption; and (b) agrees that it will,
independently and without reliance upon the Assignor, Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit and legal decisions in taking or not
taking action under the Loan Agreement.

 

  5. Effective Date; Notices.

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Assumption shall be ________ __, 20__ (the “Effective Date”);
provided, that the following conditions precedent have been satisfied on or
before the Effective Date:

 

G-2



--------------------------------------------------------------------------------

(i) this Assignment and Assumption shall be executed and delivered by the
Assignor and the Assignee;

[(ii) the consent of Agent required for an effective assignment of the Assigned
Amount by the Assignor to the Assignee shall have been duly obtained and shall
be in full force and effect as of the Effective Date;]

(iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Assumption;

[(iv) the Assignee shall have complied with Section 13 of the Loan Agreement (if
applicable);]

(v) the processing fee referred to in Section 2(b) hereof and in Section 13.1(a)
of the Loan Agreement shall have been paid to Agent; and

(b) Promptly following the execution of this Assignment and Assumption, the
Assignor shall deliver to Borrowers’ Agent and Agent for acknowledgment by
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

 

  6. [The Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]]

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as agent on its behalf and to exercise such powers under the Loan Agreement as
are delegated to Agent by the Lenders pursuant to the terms of the Loan
Agreement.

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Agent under the Loan Agreement.]

 

  7. Representations and Warranties.

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Assumption and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Assumption and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Assumption, and apart
from any agreements or undertakings or filings required by the Loan Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Assumption has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to Debtor
Relief Laws and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of Borrower, or the performance or observance by Borrower, of any of its
obligations under the Loan Agreement or any other Loan Document.

 

G-3



--------------------------------------------------------------------------------

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Assumption and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Assumption, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Assumption; and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; and (iii) this Assignment and Assumption has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of the Assignee, enforceable against the Assignee in
accordance with the terms hereof, subject, as to enforcement, to Debtor Relief
Laws and other laws of general application relating to or affecting creditors’
rights and to general equitable principles.

 

  8. Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Assumption, including the delivery of any notices or other documents or
instruments to Borrower or Agent, which may be required in connection with the
assignment and assumption contemplated hereby.

 

  9. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Assumption
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Assumption shall be without prejudice to any rights with
respect to any other or further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Assumption.

(d) This Assignment and Assumption may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ASSUMPTION AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN SAN FRANCISCO COUNTY,
CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES AMONG ANY THE PARTIES PERTAINING TO THIS ASSIGNMENT

 

G-4



--------------------------------------------------------------------------------

AND ASSUMPTION OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS ACCESSION
AGREEMENT; PROVIDED, THAT THE PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF SAN FRANCISCO COUNTY,
CALIFORNIA. EACH PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY
WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH
PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO EACH PARTY AT THE ADDRESS SET FORTH HEREIN AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT
THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE
PREPAID.

(f) TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE OF
ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THIS ASSIGNMENT AND ASSUMPTION
(EACH A “CLAIM”), THE PARTIES EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE
ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE WAIVER
OF JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE
LAW APPLICABLE TO THIS ASSIGNMENT AND ASSUMPTION, THE PARTIES TO THIS ASSIGNMENT
AND ASSUMPTION AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS ASSIGNMENT AND
ASSUMPTION. THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A REFEREE, THE COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A
STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE
REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE
THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT
BE DECIDED BY A JURY.

 

G-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Assumption to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR] By:                                     
                                                            
Title:                                     
                                                        
Address:                                     
                                                   [ASSIGNEE]
By:                                     
                                                            
Title:                                     
                                                        
Address:                                     
                                                  

 

G-6



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ASSUMPTION

[FORM OF ]NOTICE OF ASSIGNMENT AND ASSUMPTION

_______________, 20__

 

To: MUFG Union Bank, N.A., as Agent

Commercial Loan Operations

601 East Potrero Grande Drive

Monterey Park, CA 91754

with a copy to:

MUFG Union Bank, N.A., as Agent

Attention: J. William Bloore and

                 James B. Goudy

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

 

Re: HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Ladies and Gentlemen:

We refer to that certain Second Amended and Restated Loan and Security Agreement
dated as of August 14, 2014 (as amended, modified, supplemented, restated or
renewed from time to time, the “Loan Agreement”) by and among HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”), the
several financial institutions from time to time party thereto or who become
Lenders under and as defined in the Loan Agreement from time to time (the
“Lenders”), and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders
(in such capacity, the “Agent”). Terms defined in the Loan Agreement are used
herein as therein defined.

1. We hereby give you notice of, and request your consent to, the sale and
assignment, without recourse, by __________________ (the “Assignor”) to
_______________ (the “Assignee”) of _____% of the right, title and interest of
the Assignor in and to the Loan Agreement (including the right, title and
interest of the Assignor in and to the Commitments of the Assignor, all
outstanding Loans made by the Assignor pursuant to the Assignment and Assumption
Agreement attached hereto (the “Assignment and Assumption”). We understand and
agree that the Assignor’s Commitment, as of ____________, 20_ , is
$____________, and the aggregate amount of its outstanding Loans is
$____________.

2. The Assignee agrees that, upon receiving the consent of Agent and, if
applicable, Borrower, the Assignee will be bound by the terms of the Loan
Agreement as fully and to the same extent as if the Assignee were the Lender
originally holding such interest in the Loan Agreement.

 

G-7



--------------------------------------------------------------------------------

3. The following administrative details apply to the Assignee:

 

(A)   Notice Address:      Assignee
name:                                        
                                                             
Address:                                  
                                                                                
                                                                             
                                                    
                                                                             
                                                    
Attention:                                  
                                                                             
Telephone:   (            )                       
                                                                     
Telecopier:   (            )                       
                                                                      Telex
(Answerback):                                       
                                                  

(B)   Wire Transfer and Payment Instructions:      Account No.:  
                                                                               
                                     At:                                        
                                                                  
                                                                               
                                                              
                                                                 Reference:  
                                                                               
                       Attention:                                        
                                                              

4. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Assumption.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Assumption to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours, [NAME OF ASSIGNOR] By:                                     
                                                            
Title:                                     
                                                         [NAME OF ASSIGNOR]
By:                                     
                                                            
Title:                                     
                                                        

 

G-8



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

MUFG UNION BANK, N.A.,

as Agent

By:                                     
                                                      
Title:                                     
                                                   

 

G-9



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] ACCESSION AGREEMENT

Dated as of [________, 20__]

Reference is hereby made to the Second Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, the “Loan Agreement”), by and among
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”),
the several financial institutions from time to time party thereto or who become
Lenders under and as defined in the Loan Agreement from time to time (the
“Lenders”), and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders
(in such capacity, the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.

Pursuant to Section 1.17 of the Loan Agreement, Borrower, Agent and
[            ] (the “Acceding Lender”) hereby agree as follows:

1. Accession. Subject to the terms and conditions of this Accession Agreement,
the Acceding Lender hereby agrees to assume, without recourse to Agent or any
Lender, on the Effective Date (as defined below), a Commitment to make Loans in
the amount of [$____________] (the “Assumption Amount”), in accordance with the
terms and conditions set forth in the Loan Agreement [, which amount is in
addition to the Acceding Lender’s existing Commitment of [$____________]]. On
the Effective Date, Borrower shall pay to the Acceding Lender an upfront fee in
the amount of [$___________] which fee shall be nonrefundable when paid. Upon
such assumption, the Maximum Amount shall be automatically increased by the
Assumption Amount. The Acceding Lender hereby agrees to be bound by, and hereby
requests the agreement of Borrower and Agent that the Acceding Lender shall be
entitled to the benefits of, all of the terms, conditions and provisions of the
Loan Agreement as if the Acceding Lender had been one of the lending
institutions originally executing the Loan Agreement as a Lender; provided, that
nothing herein shall be construed as making the Acceding Lender liable to
Borrower or the Lenders in respect of any acts or omissions of any party to the
Loan Agreement or in respect of any other event occurring prior to the Effective
Date (as defined below) of this Accession Agreement [unless the Acceding Lender
was a Lender prior to the Effective Date].

2. Representations, Warranties and Agreements of Acceding Lender.

The Acceding Lender (a) represents and warrants that (i) it is duly and legally
authorized to enter into this Accession Agreement, (ii) the execution, delivery
and performance of this Accession Agreement do not conflict with any provision
of law or of the charter or by-laws of the Acceding Lender, or of any agreement
binding on the Acceding Lender, (iii) all acts, conditions and things required
to be done and performed and to have occurred prior to the execution, delivery
and performance of this Accession Agreement, and to render the same the legal,
valid and binding obligation of the Acceding Lender, enforceable against it in
accordance with its terms, have been done and performed and have occurred in due
and strict compliance with all applicable laws; (b) confirms that it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Accession Agreement; (c) agrees that it will,
independently and without reliance upon the Lenders or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (d) represents and warrants that it is eligible to become a party to
this

 

H-1



--------------------------------------------------------------------------------

Accession Agreement under the terms and conditions of the Loan Agreement;
(e) appoints and authorizes Agent to take such action as Agent on its behalf and
to exercise such powers under the Loan Agreement and the other Loan Documents as
are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.

3. Effect of Accession. The effective date for this Accession Agreement shall be
[________ __, 20__] (the “Effective Date”). Following the execution of this
Accession Agreement by Borrower, and the Acceding Lender, it will be delivered
to Agent for acceptance. Upon acceptance by Agent, Schedule C and Schedule D to
the Loan Agreement shall thereupon be replaced as of the Effective Date by
Schedule C and Schedule D annexed hereto. Agent shall thereafter notify the
other Lenders of the revised Schedule C and Schedule D and the arrangements
proposed to ensure that the outstanding amount of Loans made by each Lender will
correspond to its respective Pro Rata Shares after giving effect to the
accession contemplated hereby.

4. Payments. Upon such acceptance, from and after the Effective Date, Borrower
shall make all payments in respect of the Acceding Lender’s Commitment
(including payments of principal, interest, fees and other amounts owing under
the Loan Agreement) according to the instructions set forth on Schedule D
hereto.

5. Governing Law. THIS ACCESSION AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH PARTY HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN SAN FRANCISCO COUNTY,
CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES AMONG ANY THE PARTIES PERTAINING TO THIS ACCESSION AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS ACCESSION AGREEMENT; PROVIDED, THAT THE
PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF SAN FRANCISCO COUNTY, CALIFORNIA. EACH PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINTS AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO EACH PARTY AT THE ADDRESS SET FORTH
HEREIN AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
BORROWER’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAIL, PROPER POSTAGE PREPAID.

6. DISPUTES. TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE
OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THIS ACCESSION AGREEMENT (EACH
A “CLAIM”), THE PARTIES EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY
RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY

 

H-2



--------------------------------------------------------------------------------

JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS
SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS ACCESSION
AGREEMENT, THE PARTIES TO THIS ACCESSION AGREEMENT AGREE THAT ANY CLAIM,
INCLUDING ANY QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN
REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE STATE
LAW APPLICABLE TO THIS ACCESSION AGREEMENT. THE PARTIES SHALL SELECT A SINGLE
NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT
THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL APPOINT THE
REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING
IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY, UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE
PARTIES ACKNOWLEDGE THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN
THE CLAIMS WILL NOT BE DECIDED BY A JURY.

7. Counterparts. This Accession Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

 

BORROWER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                         ACCEDING LENDER:
[                                         ]
By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                         AGENT: MUFG UNION BANK,
N.A., AS AGENT By:                                     
                                                             Print
Name:                                        
                                       
Title:                                     
                                                        

 

H-4



--------------------------------------------------------------------------------

SCHEDULE C

TO ACCESSION AGREEMENT

 

H-5



--------------------------------------------------------------------------------

SCHEDULE D

TO ACCESSION AGREEMENT

 

H-6



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, the “Loan Agreement”), by and among
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”),
the several financial institutions from time to time party thereto or who become
Lenders under and as defined in the Loan Agreement from time to time (the
“Lenders”), and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders
(in such capacity, the “Agent”).

Pursuant to the provisions of Section 1.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the IRC, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 881(c)(3)(B) of the IRC and (iv) it is
not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the IRC.

The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or, if applicable, W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
Borrower and Agent, the undersigned shall promptly so inform Borrower and Agent,
and deliver promptly to Borrower and Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by Borrower or Agent) or promptly notify Borrower and Agent in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
Borrower and Agent with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:  

Date: ________ __, 20[ ]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, the “Loan Agreement”), by and among
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”),
the several financial institutions from time to time party thereto or who become
Lenders under and as defined in the Loan Agreement from time to time (the
“Lenders”), and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders
(in such capacity, the “Agent”).

Pursuant to the provisions of Section 1.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the IRC,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the IRC, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or, if applicable, W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing, and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[ ]

 

I-2



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, the “Loan Agreement”), by and among
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”),
the several financial institutions from time to time party thereto or who become
Lenders under and as defined in the Loan Agreement from time to time (the
“Lenders”), and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders
(in such capacity, the “Agent”).

Pursuant to the provisions of Section 1.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 881(c)(3)(B) of the IRC and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or, if
applicable, W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or, if applicable, W-8BEN-E, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[ ]

 

I-3



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, the “Loan Agreement”), by and among
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”),
the several financial institutions from time to time party thereto or who become
Lenders under and as defined in the Loan Agreement from time to time (the
“Lenders”), and MUFG UNION BANK, N.A., as a Lender and as agent for the Lenders
(in such capacity, the “Agent”).

Pursuant to the provisions of Section 1.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or, if
applicable, W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or, if applicable, W-8BEN-E, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
Borrower and Agent, and deliver promptly to Borrower and Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by Borrower or Agent) or promptly notify Borrower and Agent
in writing of its inability to do so, and (2) the undersigned shall have at all
times furnished Borrower and Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: ________ __, 20[ ]

 

I-4